Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 1 of
                                          147



  1
  2
  3
  4 SULLIVAN HILL REZ & ENGEL
      A Professional Law Corporation
  5    James P. Hill, CA Bar No. 90478
       Christopher V. Hawkins, CA Bar No. 222961
  6    Kathleen Cashman-Kramer, CA Bar No. 128861
      600 B Street, Suite 1700
  7   San Diego, CA 92101
      Telephone: (619) 233-4100
  8   Facsimile: (619) 231-4372
      hill@sullivanhill.com
  9   hawkins@sullivanhill.com
10 Counsel for Debtor and Debtor in Possession,
      Ingenu, Inc.
11
12                        UNITED STATES BANKRUPTCY COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14
15 In re                                        CASE NO. 20-03779-LT11
16 INGENU, INC.,                                Chapter 11
17                   Debtor.                    DISCLOSURE STATEMENT FOR
                                                CHAPTER 11 PLAN OF
18                                              REORGANIZATION FOR THE
                                                DEBTOR DATED OCTOBER 30, 2020
19
                                                  Date:    December 15, 2020
20                                                Time:    9:00 a.m.
                                                  Ctrm:    Dept. 3, Room 129
21                                                         United States Bankruptcy Court
                                                           325 West F Street
22                                                         San Diego, CA 92101-6991
                                                Judge:     Hon. Laura S. Taylor
23
24
25
26
27
28

                                                                        Case No. 20-03779-LT11
      414390-v2                DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11             Filed 10/30/20          Entered 10/30/20 16:22:10                 Doc 138         Pg. 2 of
                                                        147



  1                                             TABLE OF CONTENTS
                                                                                                                              Page
  2
      DISCLAIMER ............................................................................................................. 1
  3
      I.       INTRODUCTION ............................................................................................. 4
  4
               A.       General .................................................................................................... 4
  5
               B.       Brief Summary of Plan ........................................................................... 4
  6
               C.       Voting Instructions and Procedures ........................................................ 7
  7
                        1.        Voting Procedures, Ballots and Voting Deadline......................... 7
  8
                        2.        Voting Record Date ...................................................................... 9
  9
                        3.        Incomplete Ballots ........................................................................ 9
10
                        4.        Defects, Irregularities, Etc. ........................................................... 9
11
                        5.        Withdrawal of Ballot .................................................................. 10
12
               D.       Confirmation Hearing ........................................................................... 11
13
      II.      CERTAIN EVENTS PRECEDING THE DEBTOR’S CHAPTER 11
14             FILING ............................................................................................................ 11
15             A.       The Debtor’s Business .......................................................................... 11
16             B.       The Debtor’s Bankruptcy Filing ........................................................... 12
17             C.       Summary of Prepetition Secured Indebtedness .................................... 13
18 III.        EVENTS DURING THE CHAPTER 11 CASE ............................................. 14
19             A.       DIP Financing ....................................................................................... 14
20             B.       Retention of Counsel ............................................................................. 15
21             C.       Retention of Sherwood and Marketing Process .................................... 15
22             D.       Claims Bar Date .................................................................................... 15
23 IV.         SUMMARY OF THE PLAN .......................................................................... 15
24             A.       Introduction ........................................................................................... 15
25             B.       Classification of Claims and Interests................................................... 16
26             C.       Treatment of Claims and Interests and Summary of Distributions
                        under the Plan........................................................................................ 17
27
                        1.        Administrative Claims ................................................................ 17
28

                                                         -i-                      Case No. 20-03779-LT11
                                         DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11    Filed 10/30/20        Entered 10/30/20 16:22:10               Doc 138         Pg. 3 of
                                             147



  1             2.      Allowed Priority Tax Claims ...................................................... 19
  2             3.      DIP Facility Claims .................................................................... 19
  3             4.      Summary of Classification and Treatment of Holders of
                        Allowed Claims and Interests that are Placed in Classes ........... 19
  4
          D.    Means for Execution of the Plan ........................................................... 29
  5
                1.      Continued Corporate Existence and Vesting of Assets in the
  6                     Reorganized Debtor .................................................................... 29
  7             2.      Corporate Action ........................................................................ 30
  8             3.      Certificate of Incorporation and Bylaws .................................... 30
  9             4.      Release of Liens .......................................................................... 30
10              5.      Cancellation of Interests and Authorization and Issuance of
                        New Stock ................................................................................... 31
11
                6.      The Exit Facility ......................................................................... 31
12
                7.      Provisions Relating to Post-Confirmation Administration
13                      of the Reorganized Debtor .......................................................... 33
14              8.      Disbursing Agent ........................................................................ 34
15              9.      Closing of Case ........................................................................... 34
16              10.     Effectuating Documents; Further Transactions .......................... 34
17              11.     Withholding and Reporting Requirements ................................. 35
18              12.     Quarterly Reports and United States Trustee’s Fees .................. 35
19              13.     Preservation of Causes of Action ............................................... 35
20              14.     No Liability for Solicitation or Participation.............................. 37
21              15.     Exemption From Certain Taxes. ................................................. 37
22        E.    Distribution Provisions ......................................................................... 38
23              1.      Distributions................................................................................ 38
24              2.      Distributions of Cash .................................................................. 38
25              3.      Effective Date and Subsequent Distributions ............................. 38
26              4.      Delivery of Distributions and Undeliverable Distributions ....... 38
27              5.      Time Bar to Cash Payments and Disallowances ........................ 39
28              6.      Minimum Distributions .............................................................. 39

                                               -ii-                     Case No. 20-03779-LT11
                               DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11     Filed 10/30/20           Entered 10/30/20 16:22:10                 Doc 138         Pg. 4 of
                                                 147



  1              7.       Transactions on Business Days .................................................. 40
  2              8.       Distributions after Allowance ..................................................... 40
  3              9.       Disputed Payments ..................................................................... 40
  4              10.      No Distributions in Excess of Allowed Amount of Claim ......... 40
  5              11.      Reservation of Claim Objections ................................................ 40
  6       F.     Treatment of Executory Contracts and Unexpired Leases ................... 41
  7              1.       Rejection of Executory Contracts and Unexpired Leases .......... 41
  8              2.       Bar Date for Filing Rejection Claims ......................................... 42
  9       G.     Conditions Precedent to Effectiveness of the Plan ............................... 42
10               1.       Conditions to the Effective Date ................................................ 42
11               2.       Waiver of Conditions .................................................................. 43
12        H.     Modification of the Plan ....................................................................... 43
13        I.     Releases and Related Matters ............................................................... 43
14               1.       Releases by Holders of Claims for Post-Petition Conduct ......... 43
15               2.       Releases by the Debtor ............................................................... 44
16               3.       Injunction Related to Releases ................................................... 45
17        J.     Dissolution of the Committee ............................................................... 46
18        K.     Default ................................................................................................... 46
19        L.     Effect of Confirmation of the Plan........................................................ 47
20               1.       Discharge of the Debtor .............................................................. 47
21               2.       Injunction .................................................................................... 48
22               3.       No Waiver of Discharge ............................................................. 49
23               4.       Binding Effect ............................................................................. 49
24               5.       Term of Injunctions or Stays ...................................................... 49
25 V.     THE REORGANIZED DEBTOR ................................................................... 49
26        A.     The Exit Financing ................................................................................ 49
27        B.     Issuance of New Common Stock .......................................................... 50
28        C.     Business and Property of the Reorganized Debtor ............................... 50

                                                 -iii-                    Case No. 20-03779-LT11
                                 DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11       Filed 10/30/20           Entered 10/30/20 16:22:10                 Doc 138         Pg. 5 of
                                                   147



  1         D.     Management of the Reorganized Debtor .............................................. 50
  2         E.     Projected Financial Information ........................................................... 50
  3 VI.     CONFIRMATION OF THE PLAN ................................................................ 51
  4         A.     Introduction ........................................................................................... 51
  5         B.     Voting .................................................................................................... 51
  6         C.     Acceptance ............................................................................................ 52
  7         D.     Confirmation of the Plan ....................................................................... 52
  8                1.       Best Interests of Holders of Claims and Interests ...................... 54
  9                2.       Feasibility.................................................................................... 56
10                 3.       Acceptance by Impaired Classes ................................................ 57
11                 4.       Cram Down ................................................................................. 58
12                 5.       Classification of Claims.............................................................. 59
13 VII.     CERTAIN RISK FACTORS TO BE CONSIDERED ................................... 59
14          A.     Financing Risks ..................................................................................... 59
15          B.     Risk of Non-Confirmation or Withdrawal of the Plan ......................... 59
16          C.     Non-Consensual Confirmation of the Plan ........................................... 60
17          D.     Alternatives to the Plan ......................................................................... 60
18 VIII. SECURITIES LAW MATTERS .................................................................... 61
19          A.     General .................................................................................................. 61
20          B.     Issuance of New Stock .......................................................................... 61
21          C.     Resale of New Common Stock ............................................................. 61
22 IX.      CERTAIN FEDERAL INCOME TAX CONSEQUENCES .......................... 62
23          A.     United States Federal Income Tax Consequences to Debtor................ 62
24                 1.       Cancellation of Indebtedness Income ......................................... 62
25                 2.       General Section 382 Annual Limitation ..................................... 63
26          B.     United States Federal Income Tax Consequences to Holders of
                   Claims ................................................................................................... 64
27
                   1.       Distributions in Discharge of Accrued Interest .......................... 64
28

                                                   -iv-                     Case No. 20-03779-LT11
                                   DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11       Filed 10/30/20        Entered 10/30/20 16:22:10             Doc 138        Pg. 6 of
                                                147



  1               2.       Character of Gain or Loss; Tax Basis; Holding Period .............. 65
  2               3.       Limitation on Use of Capital Losses .......................................... 65
  3               4.       Information Reporting and Backup Withholding ....................... 66
  4 X.    CONCLUSION ............................................................................................... 67
  5
  6 Exhibit A: Chapter 11 Plan of Reorganization
  7 Exhibit B: Schedule of Claims by Classes
  8 Exhibit C: Feasibility Projections
  9 Exhibit D: Liquidation Analysis
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -v-                      Case No. 20-03779-LT11
                                  DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 7 of
                                             147



  1                                          DISCLAIMER
  2               THIS     DISCLOSURE          STATEMENT            (THE       “DISCLOSURE
  3 STATEMENT”) AND ITS RELATED DOCUMENTS ARE BEING USED IN
  4 CONNECTION WITH THE SOLICITATION OF VOTES ACCEPTING THE
  5 CHAPTER 11 PLAN OF REORGANIZATION FOR INGENU INC., A
  6 DELAWARE CORPORATION (THE “DEBTOR”), DATED October 30, 2020 (AS
  7 MAY BE AMENDED, THE “PLAN”) PROPOSED BY THE DEBTOR.
  8               THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF
  9 CERTAIN PROVISIONS OF THE PLAN, STATUTORY PROVISIONS,
10 DOCUMENTS RELATED TO THE PLAN, EVENTS IN THE CHAPTER 11 CASE
11 AND FINANCIAL INFORMATION. THIS DISCLOSURE STATEMENT IS NOT
12 INTENDED TO REPLACE A CAREFUL AND DETAILED REVIEW AND
13 ANALYSIS OF THE PLAN AND APPLICABLE STATUTORY PROVISIONS,
14 DOCUMENTS OR FINANCIAL INFORMATION, BUT IS RATHER INTENDED
15 ONLY TO AID IN AND TO SUPPLEMENT SUCH REVIEW. THIS
16 DISCLOSURE                  STATEMENT IS QUALIFIED IN ITS ENTIRETY BY
17 REFERENCE TO THE MORE DETAILED PROVISIONS SET FORTH IN THE
18 PLAN (WHICH IS ATTACHED HERETO AS EXHIBIT A). IN THE EVENT OF
19 A CONFLICT BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT,
20 THE PROVISIONS OF THE PLAN SHALL GOVERN.                                ALL HOLDERS OF
21 CLAIMS                AND    EQUITY      INTERESTS      IN    VOTING      CLASSES         ARE
22 ENCOURAGED TO REVIEW THE FULL TEXT OF THE PLAN AND TO READ
23 CAREFULLY THIS ENTIRE DISCLOSURE STATEMENT, INCLUDING ALL
24 EXHIBITS ATTACHED HERETO, BEFORE DECIDING WHETHER TO VOTE
25 TO ACCEPT OR TO REJECT THE PLAN.
26                THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT
27 ARE MADE AS OF THE DATE HEREOF, AND THE DELIVERY OF THIS
28 DISCLOSURE STATEMENT SHALL NOT, UNDER ANY CIRCUMSTANCES,

                                                  -1-                      Case No. 20-03779-LT11
      414390-v2                   DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138   Pg. 8 of
                                              147



  1 CREATE ANY IMPLICATION THAT THE INFORMATION CONTAINED
  2 HEREIN IS CORRECT AT ANY TIME SUBSEQUENT TO THE DATE HEREOF.
  3 THE DEBTOR DOES NOT WARRANT OR REPRESENT THAT THE
  4 INFORMATION CONTAINED HEREIN, INCLUDING THE FINANCIAL
  5 INFORMATION,               IS WITHOUT ANY MATERIAL INACCURACY OR
  6 OMISSION.
  7               THE SOLICITATION PERIOD PURSUANT TO THIS DISCLOSURE
  8 STATEMENT WILL EXPIRE AT 4:00 P.M. (PACIFIC TIME) ON December 1,
  9 2020 (THE “VOTING DEADLINE”). TO BE COUNTED, BALLOTS MUST BE
10 ACTUALLY                RECEIVED          IN   ACCORDANCE          WITH     THE      VOTING
11 INSTRUCTIONS BY THE DEBTOR ON OR BEFORE THE VOTING
12 DEADLINE. PLEASE SEE SECTION I.C OF THIS DISCLOSURE STATEMENT
13 FOR VOTING INSTRUCTIONS. BALLOTS MAY BE SUBMITTED VIA
14 ELECTRONIC MAIL (BUT NOT VIA FACSIMILE).
15                THIS    DISCLOSURE         STATEMENT        HAS    BEEN      PREPARED        IN
16 ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND
17 RULE 3016 OF THE BANKRUPTCY RULES AND NOT NECESSARILY IN
18 ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAW OR OTHER
19 NON-BANKRUPTCY LAW. THIS DISCLOSURE STATEMENT HAS BEEN
20 NEITHER APPROVED NOR DISAPPROVED BY THE SECURITIES AND
21 EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC PASSED UPON
22 THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED
23 HEREIN.               PERSONS     OR      ENTITIES    TRADING         IN   OR    OTHERWISE
24 PURCHASING, SELLING OR TRANSFERRING CLAIMS OR EQUITY
25 INTERESTS OF THE DEBTOR SHOULD EVALUATE THIS DISCLOSURE
26 STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH
27 THEY WERE PREPARED. HOLDERS OF CLAIMS AND EQUITY INTERESTS
28 SHOULD NOT CONSTRUE THE CONTENTS OF THIS DISCLOSURE

                                                   -2-                      Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 9 of
                                          147



  1 STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL OR TAX
  2 ADVICE. EACH SUCH HOLDER SHOULD, THEREFORE, CONSULT WITH
  3 ITS OWN LEGAL, BUSINESS, FINANCIAL AND TAX ADVISORS AS TO ANY
  4 SUCH MATTERS CONCERNING THE SOLICITATION, THE PLAN, AND THE
  5 TRANSACTIONS CONTEMPLATED THEREBY.
  6               AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND
  7 OTHER ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE
  8 STATEMENT           SHALL NOT BE CONSTRUED AS AN ADMISSION,
  9 STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN
10 SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT SHALL
11 NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING.
12                IF THE BANKRUPTCY COURT CONFIRMS THE PLAN AND IT
13 BECOMES EFFECTIVE, ALL HOLDERS OF CLAIMS AND EQUITY
14 INTERESTS (INCLUDING THOSE WHO REJECTED OR ACCEPTED OR WHO
15 ARE DEEMED TO HAVE REJECTED OR ACCEPTED THE PLAN AND THOSE
16 WHO DID NOT SUBMIT BALLOTS TO ACCEPT OR TO REJECT THE PLAN)
17 SHALL BE BOUND BY THE TERMS OF THE PLAN.
18
19
20
21
22
23
24
25
26
27
28

                                              -3-                      Case No. 20-03779-LT11
      414390-v2               DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10      Doc 138     Pg. 10 of
                                               147



  1                                     I.      INTRODUCTION
  2               A.    General
  3               On July 27, 2020, (the “Petition Date”), the Debtor commenced a voluntary
  4 case under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
  5 for the Southern District of California (the “Bankruptcy Court”). The Debtor
  6 continues to operate its business as debtor in possession pursuant to sections 1107(a)
  7 and 1108 of the Bankruptcy Code.
  8               The Debtor submits this Disclosure Statement pursuant to § 1125 of the
  9 Bankruptcy Code in connection with the solicitation of votes on the Plan, a copy of
 10 which is attached hereto as Exhibit A. This Disclosure Statement sets forth certain
 11 information regarding the Debtor’s pre-petition and postpetition operations and
 12 finances and the Debtor’s need to seek chapter 11 protection. This Disclosure
 13 Statement also describes the terms and conditions of the Plan, the Debtor’s projections
 14 after the Effective Date of the Plan, potential alternatives to the Plan, certain effects
 15 of confirmation of the Plan and a description of the distributions proposed to be made
 16 under the Plan. In addition, this Disclosure Statement discusses the confirmation
 17 process and the voting procedures that the holders of Claims and Interests entitled to
 18 vote must follow for their votes to be counted.
 19               Capitalized terms used and not defined herein shall have the meaning ascribed
 20 to them in the Plan unless the context requires otherwise.
 21               B.    Brief Summary of Plan1
 22               The Plan provides for the reorganization of the Debtor through (i) a debt-for-
 23 equity exchange transaction whereby the Debtor’s second most senior secured
 24 creditor, NDJR Grid Partners II, LLC (“NDJR”), will receive the equity in the
 25 Reorganized Debtor in exchange for the release of NDJR’s pre-petition Secured
 26
 27
      1
 28    This summary is intended to provide only a brief overview of the Plan. The terms of the Plan shall
      control over any description in this summary.
                                                   -4-                      Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 11 of
                                              147



  1 Claim (or, depending on the result of the Marketing Process (defined below), a portion
  2 thereof) and (ii) the funding by NDJR of an exit facility that the Reorganized Debtor
  3 will use to pay certain payments due in connection with the confirmation of the Plan.
  4 . The Plan treats Secured Claims that are junior to the Pre-Petition Second Lien Claim
  5 held by NDJR (Class 3)—specifically the Grid Secured Claim (Class 4), LFT Secured
  6 Claim Class 5), JBJK Secured Claim (Class 6), Gilbert Trust Secured Claim (Class
  7 7), Trilliant Secured Claim (Class 8) and Other Secured Claims Class 10)—as
  8 Unsecured Claims (Class 11) on the grounds that the allowed amount of the Pre-
  9 Petition Second Lien Claim exceeds the aggregate value of the Debtor’s assets. Such
 10 treatment is dependent on the Court determining, pursuant to the motion being
 11 separately filed by the Debtor pursuant to Section 506(a) of the Bankruptcy Code and
 12 Bankruptcy Rule 3012, that the secured claims of each of the Grid Secured Claim
 13 (Class 4), LFT Secured Claim Class 5), JBJK Secured Claim (Class 6), Gilbert Trust
 14 Secured Claim (Class 7), Trilliant Secured Claim (Class 8) and Other Secured Claims
 15 Class 10) are all valued at zero dollars ($0) (the ‘Lien Stripping Motion’).
 16               Pursuant to the Plan, all Allowed Claims in Classes 1 (Priority Claims) and
 17 Class 9 (Secured Tax Claims) will be paid in full in accordance with the Bankruptcy
 18 Code. The Allowed Claim in Class 2 (Pre-Petition First Lien Claim) will be paid the
 19 full amount of the principal amount of the underlying loan in accordance with the
 20 terms and provisions of the Plan. NDJR as the holder of the Allowed Claim in Class
 21 3 (Pre-Petition Second Lien Claim) will (depending on the results of the Marketing
 22 Process) (i) receive New Common Stock in the Reorganized Debtor on account of all
 23 of the Pre-Petition Second Lien Claim or a portion thereof that equals the Settled Pre-
 24 Petition Second Lien Debt Amount and (ii) retain its Claim to the extent of the portion
 25 of the Pre-Petition Second Lien Claim that equals the Non-Settled Pre-Petition
 26 Second Lien Debt Amount subject to an extension of the maturity date to the fifth
 27 (5th) anniversary of the Effective Date. Subject to the Court’s determination of the
 28 Lien Stripping Motion, all Allowed Claims in Class 4 (Grid Secured Claim), 5 (LFT

                                                  -5-                      Case No. 20-03779-LT11
      414390-v2                   DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 12 of
                                              147



  1 Secured Claim), 6 (JBJK Secured Claim), 7 (Gilbert Trust Secured Claim), 8 (Trilliant
  2 Secured Claim) and 10 (Other Secured Claims) are deemed Unsecured Claims and
  3 will receive the treatment provided to Allowed General Unsecured Claims.
  4               The holders of Allowed General Unsecured Claims in Class 11 will receive Pro
  5 Rata distributions from the Creditors Account to be funded by the Reorganized Debtor
  6 after the Effective Date during the Measuring Period from the Tax Benefit generated
  7 during the Measuring Period in annual payments not to exceed in the aggregate the
  8 lesser of (i) $500,000 and (ii) twenty percent (20%) of the aggregate actual Tax
  9 Benefit for the Measuring Period; provided, however, the amount of any annual
 10 payment shall not exceed $100,000 for any year during the Measuring Period. “Tax
 11 Benefit” is defined in the Plan as “any reduction in any liability for income taxes of
 12 the Reorganized Debtor and any subsidiaries for a taxable period beginning after
 13 December 31, 2020 as a result of any net operating loss carry forward arising in a
 14 taxable period ending on or before December 31, 2020 as reduced by any taxable
 15 income recognized by the Reorganized Debtor or any subsidiaries to the extent
 16 attributable to the Plan (the “NOL”).” Per the Plan, the Tax Benefit will be computed
 17 “annually by comparing (i) the actual federal, state and local income tax liability of
 18 the Reorganized Debtor for any taxable year during the Measuring Period in which it
 19 is able to utilize any such NOL to reduce its taxable income, to (ii) the amount of such
 20 income taxes that the Reorganized Debtor would have been required to pay with
 21 respect to such taxable year in the absence of such NOL. For purposes of the preceding
 22 sentence, any gross income recognized by the Reorganized Debtor as a result of any
 23 debt discharged in connection with this Plan shall not be taken into account in
 24 determining the Reorganized Debtor’s taxable income for the relevant taxable year
 25 and, for the avoidance of doubt, any NOL utilized in the relevant taxable year shall
 26 be deemed to be the last deduction taken into account in such taxable year.” As set
 27 forth in the Plan, the “foregoing annual payments will be funded into the Creditors
 28 Account within one hundred and twenty (120) days following the end of each taxable

                                                  -6-                      Case No. 20-03779-LT11
      414390-v2                   DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 13 of
                                                147



  1 period beginning after December 31, 2020 and will continue until the earlier of: (i)
  2 the expiration of the applicable carryforward period of the NOL with respect to any
  3 such taxable period; (ii) December 31, 2025; or (iii) the date the aggregate payments
  4 funded into the Creditors Account is $500,000 (the “Measuring Period”).”
  5               As to Class 12 (Interests), holders of Interests in the Debtor will receiving
  6 nothing on account of such Interests and such Interests will be cancelled.
  7               Following the Effective Date of the Plan, the Debtor plans to continue to
  8 operate its business in an effort to grow it beyond the current ‘proof of concept’ stage,
  9 into revenue generating and ultimately profitability, and as such will be entitled to a
 10 discharge pursuant to Bankruptcy Code section 1141(d)(1).
 11               C.    Voting Instructions and Procedures
 12                     1.     Voting Procedures, Ballots and Voting Deadline
 13               With respect to Classes of Claims and Interests that are Impaired under the
 14 Plan, each holder of an Allowed Claim or Interest in such a Class will receive this
 15 Disclosure Statement, the order approving the Disclosure Statement, the Plan, the
 16 notice of the Confirmation Hearing and a Ballot for voting the acceptance or rejection
 17 of the Plan (unless deemed to reject the Plan). Each Ballot is designated by Class
 18 number and such designation will indicate to holders of Claim(s) and Interest(s) the
 19 Class(es) in which they are entitled to vote.
 20               Under the Plan, all holders of Claims or Interests in Classes 2 through 8 and
 21 Classes 10 through 11 (the “Voting Classes”) are Impaired and entitled to vote on the
 22 Plan. Holders of Claims in Classes 1 and 9 (the “Non-Voting Classes”) are
 23 Unimpaired under the Plan and are deemed to have accepted the Plan. Accordingly,
 24 holders of Claims in Classes 1 and 9 are not entitled to vote on the Plan. Holders of
 25 Interests in Class 12 are not receiving or retaining any property under the Plan on
 26 account of such Interests and, therefore are deemed to have rejected the Plan.
 27 Accordingly, they will not be entitled to vote on the Plan.
 28

                                                    -7-                      Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20    Entered 10/30/20 16:22:10    Doc 138    Pg. 14 of
                                                147



  1               Only persons who hold Claims or Interests on the Record Date (defined in the
  2 Plan and summarized below) are entitled to receive a copy of this Disclosure
  3 Statement. Only persons who hold Claims or Interests in the Voting Classes on the
  4 Record Date are entitled to vote on whether to accept or reject the Plan. Attached as
  5 Exhibit Bhereto is a schedule of the various classes and their respective members.
  6               PLEASE CAREFULLY FOLLOW THE DIRECTIONS CONTAINED ON
  7 EACH ENCLOSED BALLOT. ALL VOTES TO ACCEPT OR TO REJECT THE
  8 PLAN MUST BE CAST BY USING THE BALLOT ENCLOSED WITH THIS
  9 DISCLOSURE STATEMENT. In order for a Ballot to be counted, it must be
 10 completed, signed and sent to the Debtor (through its counsel) so as to be received
 11 by the Voting Deadline (4:00 p.m. Pacific Time on December 1, 2020) at the
 12 following address:
 13                                     Sullivan Hill Rez & Engel
                                         600 B Street, 17th Floor
 14                                       San Diego, CA 92101
                                           Attn: Laurel Dinkins
 15                                   Email: dinkins@sullivanhill.com
                                        Telephone: (619) 595-3258
 16
                  If you are a holder of a Claim or Interest in a Voting Class and (i) did not receive
 17
      a Ballot, (ii) received a damaged Ballot, (iii) lost your Ballot, (iv) have any question
 18
      about balloting procedures, or (v) wish to obtain, at your own expense (unless
 19
      otherwise specifically required by Bankruptcy Rule 3017(d)), an additional copy of
 20
      the Plan or this Disclosure Statement, please contact:
 21
                                      Sullivan Hill Rez & Engel, APLC
 22                                        600 B Street, 17th Floor
                                            San Diego, CA 92101
 23                                          Attn: Laurel Dinkins
                                      Email: dinkins@sullivanhill.com
 24                                      Telephone: (619) 595-3258
 25               ONLY PROPERLY COMPLETED AND SIGNED BALLOTS RECEIVED
 26 BY THE DEBTOR PRIOR TO THE VOTING DEADLINE WILL BE COUNTED
 27 FOR PURPOSES OF DETERMINING WHETHER EACH VOTING CLASS HAS
 28 ACCEPTED THE PLAN. ANY BALLOTS RECEIVED AFTER THE VOTING

                                                    -8-                      Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 15 of
                                                147



  1 DEADLINE WILL NOT BE COUNTED. BALLOTS MAY BE SENT BY
  2 ELECTRONIC MAIL (BUT NOT FACSIMILE). The Debtor will prepare and file
  3 with the Bankruptcy Court a certification of the results of the balloting with respect
  4 to the Plan.
  5               Your vote on the Plan is important. The Bankruptcy Code requires as a
  6 condition to confirmation of a plan that each class that is impaired under such plan
  7 vote to accept such plan, unless the “cram down” provisions of the Bankruptcy Code
  8 are employed and satisfied. See Section VI.D.4, infra (“Cram Down”).
  9
 10                     2.     Voting Record Date
 11               The record date for voting on the Plan is the date the Bankruptcy Court enters
 12 an order approving this Disclosure Statement.
 13                     3.     Incomplete Ballots
 14               Any Ballot received that is not signed or does not indicate either an acceptance
 15 or a rejection of the Plan shall be an invalid Ballot and shall not be counted for
 16 purposes of determining acceptance or rejection of the Plan. Upon receipt of a
 17 defective ballot, the Debtor will promptly notify the party submitting such ballot.
 18                     4.     Defects, Irregularities, Etc.
 19               Unless otherwise directed by the Bankruptcy Court, all questions as to the
 20 validity, form, eligibility (including time of receipt), acceptance, and revocation or
 21 withdrawal of Ballots will be determined by the Debtor in its sole discretion, whose
 22 determination will be final and binding. Unless the Ballot being furnished is timely
 23 filed by the Voting Deadline, together with any other documents required by such
 24 Ballot, the Debtor may reject such Ballot as invalid and, therefore, decline to use it in
 25 connection with seeking confirmation of the Plan by the Bankruptcy Court. In the
 26 event of a dispute with respect to a Ballot, any vote to accept or reject the Plan cast
 27 with respect to such Ballot will not be counted for purposes of determining whether
 28 the Plan has been accepted or rejected, unless the Bankruptcy Court orders otherwise.

                                                    -9-                      Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 16 of
                                               147



  1 The Debtor reserves the right to reject any and all Ballots not in proper form. The
  2 Debtor further reserves the right to waive any defects or irregularities or conditions
  3 of delivery as to any particular Ballot. The interpretation (including the Ballot and the
  4 respective instructions thereto) by the Debtor, unless otherwise directed by the
  5 Bankruptcy Court, will be final and binding on all parties. Unless waived, any defects
  6 or irregularities in connection with delivery of a Ballot must be cured within such
  7 time as the Debtor (or the Bankruptcy Court) determines. Unless otherwise directed
  8 by the Bankruptcy Court, delivery of such Ballots will not be deemed to have been
  9 made until such irregularities have been cured or waived. Upon receipt of a defective
 10 ballot, the Debtor will promptly notify the party submitting such ballot.
 11                    5.     Withdrawal of Ballot
 12               All properly completed, valid Ballots will be irrevocable upon the Voting
 13 Deadline except as may be otherwise ordered by the Bankruptcy Court. Prior to the
 14 Voting Deadline, any holder of a Claim or Interest who has delivered a valid Ballot
 15 may withdraw its vote by delivering a written notice of withdrawal to the Debtor so
 16 as to be received by the Debtor’s counsel at the address specified above before the
 17 Voting Deadline. To be valid, the notice of withdrawal must (a) describe the Claim
 18 and/or Interest to which it relates, (b) be signed by the party who signed the Ballot to
 19 be revoked, and (c) be received by the Debtor’s counsel by the Voting Deadline.
 20 Withdrawal of a Ballot can only be accomplished pursuant to the foregoing procedure.
 21 Prior to the Voting Deadline, any holder of a Claim and/or Interest who has delivered
 22 a valid Ballot may change its vote by delivering to the Debtor (through its counsel at
 23 the address above) a properly completed substitute Ballot so as to be received before
 24 the Voting Deadline. In the case where more than one timely, properly completed
 25 Ballot for the same Claim(s) and/or Interest(s) (as applicable) is received by the
 26 Voting Deadline, only the Ballot that bears the latest date will be counted. After the
 27 Voting Deadline, a vote of the holder of a Claim may only be changed or withdrawn
 28

                                                   -10-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 17 of
                                               147



  1 with the authorization of the Bankruptcy Court upon a showing of “cause” pursuant
  2 to Bankruptcy Rule 3018(a).
  3               D.     Confirmation Hearing
  4               The Bankruptcy Court will hold a hearing on confirmation of the Plan (the
  5 “Confirmation Hearing”) commencing at 9:00 a.m. Pacific time on December 15,
  6 2020, before the Honorable Laura S. Taylor, United States Bankruptcy Judge for the
  7 Southern District of California, 325 West F Street, Courtroom 129 (Dept. 3), San
  8 Diego, CA 92101, subject to further order of the Bankruptcy Court. The Confirmation
  9 Hearing may be adjourned from time to time by the Bankruptcy Court without further
 10 notice, except for an announcement of the adjourned date made at the Confirmation
 11 Hearing. At the Confirmation Hearing, the Bankruptcy Court will (i) determine
 12 whether the requisite votes have been obtained for each of the Voting Classes, (ii)
 13 hear and determine objections, if any, to the Plan and to confirmation of the Plan that
 14 have not been previously disposed of, (iii) determine whether the Plan meets the
 15 confirmation requirements of the Bankruptcy Code, and (iv) determine whether to
 16 confirm the Plan.
 17               Any objection to confirmation of the Plan must be made in writing and must
 18 specify in detail the name and address of the objector, all grounds for the objection
 19 and the amount of the Claim held by the objector. Any such objections must be filed
 20 and served upon the persons designated in the notice of the Confirmation Hearing, in
 21 the manner and by the deadline described therein.
 22      II.           CERTAIN EVENTS PRECEDING THE DEBTOR’S CHAPTER 11
                                          FILING
 23
                  A.     The Debtor’s Business
 24
                  The Debtor is a Delaware corporation formed in 2008 (originally under the
 25
      name On-Ramp Wireless, Inc.). The Debtor maintained its principal place of business
 26
      in San Diego, California. The Debtor was formed to develop telecommunication
 27
      networks between utility meters (water and electric) and the utilities’ corporate
 28

                                                   -11-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 18 of
                                               147



  1 headquarters. Its innovative technology, built on Internet of Things connectivity,
  2 allows customers monitoring capabilities to better serve their communities. At its high
  3 point, the Debtor operated 38 networks in the United States, Latin America, Europe,
  4 and Asia; it employed approximately 150 people; and it generated approximately
  5 $8,000,000 in annual revenue.
  6               Although the Debtor’s business grew, it never did achieve consistent
  7 profitability sufficient to cover the costs associated with its operations and growth,
  8 and the Debtor remained dependent on continued financing from its investors.
  9 Beginning with its inception, the Debtor underwent several rounds of funding,
 10 pursuant to which it issued its investors common and preferred stock and convertible
 11 and other promissory notes. The Debtor initially raised several million dollars from
 12 its investors. In addition, in 2011, the Debtor obtained a business loan, including credit
 13 cards and letters of credit, from Silicon Valley Bank (“SVB”) in an amount at the time
 14 not to exceed $1 million.
 15
 16
 17               B.    The Debtor’s Bankruptcy Filing
 18               The Debtor’s financial difficulties were compounded in or around 2015, when
 19 the Debtor undertook misguided efforts to move beyond its core business and expand
 20 into “machine-to-machine” communication. The Debtor developed the network
 21 capacity to provide this type of communication, but was unable to attract customers
 22 for it–despite debt and equity holders having invested more than $150,000,000. The
 23 Debtor ultimately ran out of funding in late 2017 and early 2018, and its business
 24 essentially collapsed.
 25               In addition, several parties have commenced litigation against the Debtor, and
 26 the litigation in a few cases has led to a judgment or default judgment against the
 27 Debtor. Faced with a mounting number of lawsuits, lack of liquidity and disinclination
 28 on the part of investors to extend further credit, the Debtor had no alternative but to

                                                   -12-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 19 of
                                                147



  1 seek bankruptcy protection. Accordingly, the Debtor filed for bankruptcy relief on the
  2 Petition Date.
  3               At present, the Debtor is essentially a startup once again. Its operations are
  4 currently limited to three small networks that are in the ‘proof of concept’ stage and
  5 generate modest amounts from customers. The Debtor also licenses its technology,
  6 although some of the licensees have been terminated recently for nonpayment of the
  7 fees owed to the Debtor. Year-to-date revenue is less than $100,000 and the Debtor
  8 remains dependent on financing. These minimal operations are performed by two full-
  9 time independent contractors, as well as six part-time independent contractors
 10 (previously the Debtor’s engineers) who are used on an “as-needed” basis.
 11               C.    Summary of Prepetition Secured Indebtedness
 12               (a) SVB:
 13               On or about September 21, 2011, the Debtor and SVB entered into that certain
 14 Loan and Security Agreement, pursuant to which SVB extended credit and other
 15 financial accommodations to the Debtor and the Debtor granted SVB security interest
 16 in its assets in accordance therewith. Pursuant to the loan agreement, the Debtor
 17 granted SVB a security interest in all of the Debtor’s assets other than intellectual
 18 property except that the collateral included proceeds of the intellectual property.
 19 SVB’s interest was acquired by Lakefront Associates, LLC (“Lakefront”) prior to
 20 the Petition Date. Lakefront is an affiliate of NDJR (discussed below). Lakefront’s
 21 lien is in first priority, senior to all other prepetition liens against the Debtor.
 22               (b) NDJR:
 23               NDJR is one of the largest secured creditors of the Debtor, whose lien is junior
 24 only to Lakefront’s lien. The Debtor’s indebtedness owed to NDJR is owed pursuant
 25 to a certain Secured Senior Subordinated Convertible Promissory Note dated June 27,
 26 2017 (the “NDJR Note”). The aggregate principal amount outstanding under the
 27 NDJR Note is over $16 million. NDJR holds a lien and security interest in all of the
 28 Debtor’s assets.

                                                    -13-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 20 of
                                               147



  1               (c)   Grid, LFT, & JBJK:
  2               The Debtor is indebted to Grid Partners IIIA, L.P. (“Grid”), LFT Capital, LLC
  3 (“LFT”) and JBJK Investments, LP (“JBJK”) in the approximate amount of $17.9
  4 million, $3.8 million and $2.3 million, respectively, pursuant to Subordinated Secured
  5 Convertible Notes issued by the Debtor. NDJR, Grid, LFT and JBJK are parties to
  6 an Intercreditor and Subordination Agreement they entered into on June 27, 2017 to
  7 govern the respective rights, interests, obligations priority and positions of those
  8 parties with respect to the assets and properties of the Debtor. Grid is an entity
  9 controlled by Babak Razi, a former insider and CEO of the Debtor.
 10               (d) Gilbert Trust:
 11               The Debtor is indebted to John S. Gilbert and Barbara J. Gilbert, trustees of the
 12 Gilbert Family Trust, dated March 1, 1993 (the “Gilbert Trust”) in the approximate
 13 amount of $1.2 million pursuant to a promissory note issued by the Debtor.
 14               (e) Trilliant:
 15               Trilliant Networks (Canada) Inc. (“Trilliant”) contends that it is owed
 16 approximately $2.8 million pursuant to promissory notes issued by the Debtor, which
 17 amount the Debtor contends is subject to setoff based on Trilliant’s failure to complete
 18 additional contractual notes, purchases, and damages caused to the Debtor’s business
 19 by Trilliant breaching the Trillian Contract. Trilliant disputes such alleged set off
 20 claim.
 21                       III.     EVENTS DURING THE CHAPTER 11 CASE
 22               No request for the appointment of a trustee or examiner has been made in this
 23 Chapter 11 Case. The following is a brief description of some of the major events
 24 during the Chapter 11 Case:
 25               A.    DIP Financing
 26               On July 28, 2020, the Debtor filed a motion seeking Court approval to obtain
 27 from NDJR in its capacity as the DIP Lender postpetition financing in the amount of
 28 $400,000, to grant the DIP Lender a “priming lien” in all of the Debtor assets, and

                                                     -14-                     Case No. 20-03779-LT11
      414390-v2                      DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20    Entered 10/30/20 16:22:10   Doc 138   Pg. 21 of
                                                147



  1 related relief. Given the Debtor’s total lack of liquidity, this loan was necessary to
  2 finance the Debtor’s continued operations throughout the case, as well as the costs of
  3 administration. On July 31, 2020, the Court entered an order approving the financing
  4 on an interim basis. On August 20, 2020, the Court entered a final order approving
  5 the financing on a final basis.
  6               B.    Retention of Counsel
  7               On July 31, 2020, the Debtor filed an application to employ Sullivan Hill Rez
  8 & Engel, APLC as its general bankruptcy counsel. On August 21, 2020, the Court
  9 entered an order approving the application.
 10               On August 18, 2020, the Debtor filed an application to employ Shustak
 11 Reynolds & Partners, P.C. as its special intellectual property counsel. On September
 12 9, 2020, the Court entered an order approving the application.
 13               C.    Retention of Sherwood and Marketing Process
 14               On August 11, 2020, the Debtor filed a motion to approve a process
 15 (“Marketing Process”) for the Debtor’s assets, as well as the retention of Sherwood
 16 Partners, Inc. to run the Marketing Process. The motion is currently set for hearing on
 17 September 24, 2020.
 18               D.    Claims Bar Date
 19               On July 29, 2020, the Bankruptcy Court entered on the docket and served on
 20 all creditors and parties in interest a Notice of Chapter 11 Case which, among other
 21 things, set the general claims bar date for October 5, 2020 and the governmental
 22 claims bar date for January 25, 2021.
 23                                IV.       SUMMARY OF THE PLAN
 24               A.    Introduction
 25               Set forth in this Article is a description of the basic terms of the Plan. This
 26 description is not intended, nor should it be relied upon, as a substitute for a careful
 27 review of the actual terms of the Plan, a complete copy of which is attached hereto as
 28 Exhibit A.

                                                   -15-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 22 of
                                               147



  1               B.    Classification of Claims and Interests
  2               Section 1122 of the Bankruptcy Code provides that, except for certain claims
  3 classified for administrative convenience, a plan may place a claim or interest in a
  4 particular class only if such claim or interest is substantially similar to the other claims
  5 or interests of such class. The Bankruptcy Code also requires that a plan provide the
  6 same treatment for each claim of a particular class unless the holder of a particular
  7 claim agrees to a less favorable treatment of its claim. The Debtor believes that the
  8 Plan complies with this standard. The Plan divides Claims against and Interests in the
  9 Debtor into the following Classes:
 10               Class 1 (Priority Non-Tax Claims) shall consist of all Priority Non-Tax
 11 Claims.
 12               Class 2 (Pre-Petition First Lien Claim) shall consist of the Claim of the Pre-
 13 Petition First Lien Lender under its Pre-Petition Senior Loan Documents.
 14               Class 3 (Pre-Petition Second Lien Claim) shall consist of the Claim of the
 15 Pre-Petition Second Lien Lender under its Pre-Petition Senior Loan Documents.
 16               Class 4 (Grid Secured Claim) shall consist of the Grid Secured Claim, i.e.,
 17 the Claim of Grid under the Grid Subordinated Secured Notes.
 18               Class 5 (LFT Secured Claim) shall consist of the Claim of the LFT Secured
 19 Claim, i.e., the LFT under the LFT Subordinated Secured Notes.
 20               Class 6 (JBJK Secured Claim) shall consist of the JBJK Secured Claim, i.e.,
 21 the Claim of JBJK under the JBJK Subordinated Secured Notes.
 22               Class 7 (Gilbert Trust Secured Claim) shall consist of the Claim of the
 23 Gilbert Trust Secured Claim, i.e., the Gilbert Trust under the Gilbert Trust
 24 Subordinated Secured Note.
 25               Class 8 (Trilliant Secured Claim) shall consist of the Trilliant Secured Claim,
 26 i.e., the Claim of Trilliant under the Trilliant Subordinated Secured Notes.
 27               Class 9 (Secured Tax Claims) shall consist of all Secured Tax Claims.
 28               Class 10 (Other Secured Claims) shall consist of all Other Secured Claims.

                                                   -16-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138     Pg. 23 of
                                                147



  1               Class 11 (General Unsecured Claims) shall consist of all General Unsecured
  2 Claims against the Debtor.
  3               Class 12 (Interests) shall consist of all Interests in the Debtor.
  4               For a listing of claimants by class, see Exhibit B hereto.
  5               For a description of the treatment of the Claims and Interests under the Plan,
  6 see Article V of the Plan, “Treatment of Claims and Interests.”
  7               A Claim or Interest is classified in a particular Class only to the extent that the
  8 Claim or Interest qualifies within the description of that Class and is classified in other
  9 Classes to the extent that any remainder of the Claim or Interest qualifies within the
 10 description of such other Classes. A Claim or Interest is also classified in a particular
 11 Class for the purpose of receiving distributions pursuant to the Plan only to the extent
 12 that such Claim or Interest is a Claim or Interest in that Class and has not been paid
 13 in full, released or otherwise satisfied prior to the Effective Date.
 14               C.    Treatment of Claims and Interests and Summary of Distributions
 15                     under the Plan
 16               The Confirmation Order shall provide for the vesting of the Debtor’s assets in
 17 the Reorganized Debtor. Pursuant to the terms of the Plan, the Reorganized Debtor,
 18 either itself or through a Disbursing Agent, will, among other things, calculate and
 19 pay all distributions required or permitted under the Plan.
 20                     1.     Administrative Claims
 21                            a.     Allowed Administrative Expense Claims
 22               Subject to the provisions contained in Section 2.2 of the Plan, unless otherwise
 23 agreed in writing by the Reorganized Debtor and the holder of an Allowed
 24 Administrative Expense Claim, the Disbursing Agent shall pay to each holder of an
 25 Allowed Administrative Expense Claim an amount equal to its Allowed
 26 Administrative Expense Claim on the latest of (a) the Effective Date or as soon
 27 thereafter as is practicable, (b) for Ordinary Course Administrative Expense Claims,
 28 when such Claims are due and payable in the ordinary course of the Debtor’s business,

                                                    -17-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 24 of
                                               147



  1 (c) thirty (30) days after the date on which such Administrative Expense Claim
  2 becomes an Allowed Administrative Expense Claim by the entry of a Final Order,
  3 and (d) the date the Reorganized Debtor is otherwise obligated to pay such
  4 Administrative Expense Claim in accordance with the terms and provisions of the
  5 particular transactions giving rise to such Claim, the terms and provisions of the Plan
  6 and any orders of the Bankruptcy Court relating thereto.
  7                            b.    Requests for Allowance of Administrative Expense
  8                                  Claims
  9               Except as expressly set forth to the contrary in the Plan, each Person, including
 10 each Professional, shall file an application for an allowance of an Administrative
 11 Expense Claim in conformity with the following Subsections:
 12                                  (1)     Professionals. All Professionals shall file a final
 13 application for the allowance of a Professional Fee Claim on or before forty (40) days
 14 following the Effective Date. Objections to any Professional Fee Claim must be filed
 15 and served on the Reorganized Debtor, counsel for the Committee, the UST and the
 16 requesting Professional no later than twenty (20) days after the filing of the applicable
 17 application for allowance of the Professional Fee Claim.
 18                                  (2)     Other Administrative Expense Claimants. All
 19 holders of Administrative Expense Claims other than Professionals shall file a request
 20 for payment of an Administrative Expense Claim with the Bankruptcy Court on or
 21 before forty (40) days following the Effective Date. Holders of Administrative
 22 Expense Claims, including such Persons asserting a Claim under § 503(b)(9) of the
 23 Bankruptcy Code, who do not file a request for payment by such deadline shall be
 24 forever barred from asserting such Claims against the Debtor, the Reorganized Debtor
 25 or their respective property and assets (whether cash or otherwise). Notwithstanding
 26 the foregoing, holders of Ordinary Course Administrative Expense Claims do not
 27 need to file with the Bankruptcy Court a request for payment of an Administrative
 28 Expense Claim, but rather may be paid in the ordinary course.

                                                    -18-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 25 of
                                                147



  1                     2.     Allowed Priority Tax Claims
  2               Pursuant to § 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed
  3 in writing by the holder of a Priority Tax Claim and the Reorganized Debtor, each
  4 holder of an Allowed Priority Tax Claim shall be paid a value, as of the Effective
  5 Date, equal to the unpaid portion of such Allowed Priority Tax Claim in equal
  6 quarterly cash payments beginning on the final day of the first full quarter after the
  7 Effective Date and ending five years after the Petition Date.
  8                            a.     Other Provisions Concerning Treatment of Priority Tax
  9                                   Claims
 10               Notwithstanding the provisions of Section 2.3 of the Plan, the holder of an
 11 Allowed Priority Tax Claim will not be entitled to receive any payment on account of
 12 any penalty arising with respect to or in connection with the Allowed Priority Tax
 13 Claim, except as Allowed under § 507(a)(8)(G) of the Bankruptcy Code. Other than
 14 as Allowed under § 507(a)(8)(G) of the Bankruptcy Code, any such Claim or demand
 15 for any such penalty (i) will be subject to treatment in Class 12 pursuant to § 726(a)(4)
 16 of the Bankruptcy Code and (ii) the holder of an Allowed Priority Tax Claim will not
 17 assess or attempt to collect such penalty from the Reorganized Debtor or its property.
 18                     3.     DIP Facility Claims
 19               The DIP Facility Claims shall be deemed to be an Allowed Claim including all
 20 principal, accrued and accruing postpetition interest, costs, fees and expenses. In full
 21 and final satisfaction, settlement, release, and discharge of the Allowed DIP Facility
 22 Claims, and except to the extent the DIP Lender agrees to a less favorable treatment,
 23 on the Effective Date or as soon as reasonably practicable thereafter, the DIP Facility
 24 Claims shall be paid full in Cash by the Reorganized Debtor with proceeds from the
 25 Exit Facility.
 26
 27                     4.     Summary of Classification and Treatment of Holders of
 28                            Allowed Claims and Interests that are Placed in Classes

                                                    -19-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 26 of
                                               147



  1               The following table sets forth a brief summary of the classification and
  2 treatment of Claims and Interests and the estimated distributions to the holders of
  3 Allowed Claims that are placed in Classes under the Plan. The information set forth
  4 in the tables is for convenience of reference only. Each holder of a Claim or Interest
  5 should refer to Article V of the Plan, “Treatment of Classes of Claims and Interests,”
  6 for a full understanding of the classification and treatment of Claims and Interests
  7 provided under the Plan. The estimated amounts of the Claims reflected below are as
  8 of the Petition Date, and do not include Claims which are contingent, disputed or
  9 unliquidated.
 10               In addition to having senior lien priority over that of Grid, Gilbert Trust and
 11 Trilliant based on filing a UCC-1 financing statement prior to those filed by such
 12 parties, NDJR obtained lien priority over Grid, LFT, and JBJK by virtue of an
 13 Intercreditor and Subordination Agreement entered into by those parties on June 27,
 14 2017.
 15           DESCRIPTION AND                                    TREATMENT
 16         AMOUNT OF CLAIMS
 17    Class        1   (Priority    Non-Tax Unimpaired. Unless otherwise agreed in writing
 18    Claims):                                 by the Reorganized Debtor and the holder of an
 19    Consists of all Priority Non-Tax Allowed Priority Non-Tax Claim, each holder
 20    Claims.                                  of an Allowed Priority Non-Tax Claim will
 21    Estimated Aggregate Claims               receive an amount equal to its Allowed Priority
 22    Amount: $0                               Non-Tax Claim on the latest of (a) the Effective
 23                                             Date or as soon thereafter as is practicable, (b)
 24                                             30 days after the date on which such Priority
 25                                             Non-Tax Claim becomes an Allowed Priority
 26                                             Non-Tax Claim by the entry of a Final Order,
 27                                             and (c) the date the Reorganized Debtor is
 28

                                                    -20-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138     Pg. 27 of
                                           147



  1           DESCRIPTION AND                               TREATMENT
  2         AMOUNT OF CLAIMS
  3                                         otherwise obligated to pay such Allowed
  4                                         Priority Non-Tax Claim in accordance with the
  5                                         terms   and    provisions   of     the   particular
  6                                         transactions giving rise to such Claim, the terms
  7                                         and provisions of the Plan and any orders of the
  8                                         Bankruptcy Court relating thereto.
  9    Class 2 (Pre-Petition First Lien Impaired. On the Effective Date or as soon
 10    Claim): Consists of the Pre-         thereafter as is practicable, the holder of the
 11    Petition First Lien Claim.           Allowed Pre-Petition First Lien Claim shall
 12    Estimated Claim Amount:              receive the following treatment: the amount of
 13    $86,366.69                           the Allowed Pre-Petition First Lien Claim shall
 14     (plus accrued interest and costs    be reduced to the principal amount portion of
 15    and fees owed)                       the Pre-Petition First Lien Claim in the amount
 16                                         equal to $86,366.69 on account of outstanding
 17                                         obligations as of the Petition Date. The
 18                                         Reorganized Debtor shall pay such amount in
 19                                         Cash to the Pre-Petition First Lien Lender from
 20                                         the proceeds of the Exit Facility, with any
 21                                         balance of such Claim on account of the amount
 22                                         of all other Obligations under, and as defined in,
 23                                         the Pre-Petition First Lien Loan Agreement
 24                                         including, without limitation, accrued and
 25                                         unpaid interest at the contract rate set forth in
 26                                         the Pre-Petition First Lien Loan Agreement
 27                                         through and including the Effective Date and
 28

                                               -21-                     Case No. 20-03779-LT11
      414390-v2                DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138   Pg. 28 of
                                           147



  1           DESCRIPTION AND                               TREATMENT
  2         AMOUNT OF CLAIMS
  3                                         the reasonable fees and expenses of counsel for
  4                                         the Pre-Petition First Lien Lender, to be
  5                                         discharged.
  6    Class 3 (Pre-Petition Second Impaired. On the Effective Date, the holder of
  7    Lien Claim)                          the Allowed Pre-Petition Second Lien Claim
  8    Consists of the Pre-Petition         shall receive the following treatment: (i) the
  9    Second Lien Claim.                   portion of the Pre-Petition Second Lien Claim
 10    Estimated Claim Amount:              equal to the Settled Pre-Petition Second Lien
 11    $16,273,098.82                       Debt Amount shall be fully and finally satisfied,
 12     (plus any accrued interest and      settled, released and discharged through the
 13    costs and fees owed)                 receipt by the Pre-Petition Second Lien Lender
 14                                         of the New Common Stock in the Reorganized
 15                                         Debtor    pursuant   to    the   Debt-For-Equity
 16                                         Exchange as provided for in the Plan, and (ii)
 17                                         with respect to the Non-Settled Pre-Petition
 18                                         Second Lien Debt Amount, the holder of the
 19                                         Pre-Petition Second Lien Claim shall retain
 20                                         such Claim to the extent of such amount and the
 21                                         Reorganized Debtor shall continue to be liable
 22                                         for such Claim to the extent of the Non-Settled
 23                                         Pre-Petition Second Lien Debt Amount in
 24                                         accordance with the Pre-Petition Senior Loan
 25                                         Documents governing the Pre-Petition Second
 26                                         Lien Claim (as may be modified by the holder
 27                                         of the Pre-Petition Second Lien Claim and the
 28

                                               -22-                     Case No. 20-03779-LT11
      414390-v2                DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11   Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 29 of
                                        147



  1           DESCRIPTION AND                            TREATMENT
  2         AMOUNT OF CLAIMS
  3                                      Reorganized Debtor), subject to the following:
  4                                      (i) the maturity date for the repayment of the
  5                                      Non-Settled Pre-Petition Second Lien Debt
  6                                      Amount shall be the fifth (5th) anniversary of
  7                                      the Effective Date; (ii) interest shall accrue on
  8                                      the principal amount of such Claim at the non-
  9                                      default rate of six and a half percent (6.5%) per
 10                                      annum which interest, rather than being paid in
 11                                      Cash, may be (at the option of the Reorganized
 12                                      Debtor) capitalized and added to the principal
 13                                      amount of the Claim; (iii) the holder of the Pre-
 14                                      Petition Second Lien Claim shall retain its Liens
 15                                      securing such Claims to the extent of the Non-
 16                                      Settled Pre-Petition Second Lien Debt Amount;
 17                                      and (iv) any defaults that existed with respect to
 18                                      such Claim as of the Petition Date shall be
 19                                      deemed cured.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -23-                     Case No. 20-03779-LT11
      414390-v2             DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 30 of
                                           147



  1           DESCRIPTION AND                               TREATMENT
  2         AMOUNT OF CLAIMS
  3    Class 4 (Grid Secured Claim):        Impaired. Subject to the Court’s determination
  4    Consists of the Grid Secured         of the Lien Stripping Motion, the Class 4 Grid
  5    Claim.                               Secured Claim shall be deemed to be an
  6    Estimated Claim Amount:              Unsecured Claim and shall be treated as a Class
  7    $17,879,194.64                       11 General Unsecured Claim, in which case the
  8                                         holder of such Claim shall receive in full and
  9                                         final satisfaction, settlement, release, and
 10                                         discharge of such Claim the treatment of a Class
 11                                         11 General Unsecured Claim.
 12    Class 5 (LFT Secured Claim):         Impaired. Subject to the Court’s determination
 13    Consists of the LFT Secured          of the Lien Stripping Motion, the Class 5 LFT
 14    Claim.                               Secured Claim shall be deemed to be an
 15    Estimated Claim Amount:              Unsecured Claim and shall be treated as a Class
 16    $2,301,046.58                        11 General Unsecured Claim, in which case the
 17                                         holder of such Claim shall receive in full and
 18                                         final satisfaction, settlement, release, and
 19                                         discharge of such Claim the treatment of a Class
 20                                         11 General Unsecured Claim.
 21
 22
 23
 24
 25
 26
 27
 28

                                               -24-                     Case No. 20-03779-LT11
      414390-v2                DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11     Filed 10/30/20    Entered 10/30/20 16:22:10   Doc 138   Pg. 31 of
                                           147



  1           DESCRIPTION AND                               TREATMENT
  2         AMOUNT OF CLAIMS
  3    Class 6 (JBJK Secured Claim): Impaired. Subject to the Court’s determination
  4    Consists of the JBJK Secured         of the Lien Stripping Motion, the Class 6 JBJK
  5    Claim.                               Secured Claim shall be deemed to be an
  6    Estimated Claim Amount:              Unsecured Claim and shall be treated as a Class
  7    $3,769,777.40                        11 General Unsecured Claim, in which case the
  8                                         holder of such Claim shall receive in full and
  9                                         final satisfaction, settlement, release, and
 10                                         discharge of such Claim the treatment of a Class
 11                                         11 General Unsecured Claim.
 12    Class 7 (Gilbert Trust Secured       Impaired. Subject to the Court’s determination
 13    Claim): Consists of the Gilbert      of the Lien Stripping Motion, the Class 7
 14    Trust Secured Claim.                 Gilbert Trust Secured Claim shall be deemed to
 15    Estimated Claim Amount:              be an Unsecured Claim and shall be treated as a
 16    $1,153,424.66                        Class 11 General Unsecured Claim, in which
 17                                         case the holder of such Claim shall receive in
 18                                         full and final satisfaction, settlement, release,
 19                                         and discharge of such Claim the treatment of a
 20                                         Class 11 General Unsecured Claim.
 21
 22
 23
 24
 25
 26
 27
 28

                                              -25-                     Case No. 20-03779-LT11
      414390-v2               DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 32 of
                                           147



  1           DESCRIPTION AND                               TREATMENT
  2         AMOUNT OF CLAIMS
  3    Class 8 (Trilliant Secured           Impaired. Subject to the Court’s determination
  4    Claim): Consists of the Trilliant    of the Lien Stripping Motion, the Class 8
  5    Secured Claim.                       Trilliant Secured Claim shall be deemed to be
  6    Estimated Claim Amount:              an Unsecured Claim and shall be treated as a
  7    $2,736,376.71       (subject      to Class 11 General Unsecured Claim, in which
  8    potential setoff)                    case the holder of such Claim shall receive in
  9                                         full and final satisfaction, settlement, release,
 10                                         and discharge of such Claim the treatment of a
 11                                         Class 11 General Unsecured Claim.
 12    Class 9 (Secured Tax Claims):        Unimpaired. Pursuant to § 1129(a)(9)(D) of the
 13    Consists of the Secured Tax          Bankruptcy Code, each holder of an Allowed
 14    Claims.                              Class 9 Secured Tax Claim shall retain the Lien
 15    Estimated Aggregate Claims           securing its Allowed Secured Tax Claim and
 16    Amount: $258,488.09                  shall be paid a value as of the Effective Date
 17                                         equal to the unpaid portion of such Allowed
 18                                         Secured Tax Claim in quarterly Cash payments
 19                                         beginning on the final day of the first full
 20                                         quarter after the Effective Date and ending five
 21                                         years after the Petition Date.
 22
 23
 24
 25
 26
 27
 28

                                               -26-                     Case No. 20-03779-LT11
      414390-v2                DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11    Filed 10/30/20    Entered 10/30/20 16:22:10   Doc 138   Pg. 33 of
                                          147



  1           DESCRIPTION AND                              TREATMENT
  2         AMOUNT OF CLAIMS
  3    Class 10 (Other Secured             Impaired. Subject to the Court’s determination
  4    Claims): Consists of the Other      of the Lien Stripping Motion, each Class 10
  5    Secured Claims.                     Other Secured Claim shall be deemed to be an
  6    Estimated Aggregate Claims          Unsecured Claim and shall be treated as a Class
  7    Amount: $250,934.91                 11 General Unsecured Claim, in which case the
  8                                        holder of such Claim shall receive in full and
  9                                        final satisfaction, settlement, release, and
 10                                        discharge of such Claim the treatment of a Class
 11                                        11 General Unsecured Claim.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             -27-                     Case No. 20-03779-LT11
      414390-v2              DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11   Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 34 of
                                        147



  1           DESCRIPTION AND                              TREATMENT
  2         AMOUNT OF CLAIMS
  3    Class 11 (General Unsecured       Impaired. Each holder of an Allowed Class 11
  4    Claims): Consists of the General General Unsecured Claim shall receive, on
  5    Unsecured Claims.                 account of such Allow Claim, distributions
  6    Estimated Aggregate Claims        from the Creditors Account on a Pro Rata basis.
  7    Amount: $9,213,525.49             In the event that the Debtor does not achieve
  8                                      profitability within the five-year Measuring
  9                                      Period, then no Tax Benefit will be realized by
 10                                      the Debtor; the Debtor will have no obligation
 11                                      to fund the Creditors Account; and holders of
 12                                      Class 11 claims will receive no distributions
 13                                      under the Plan. No interest, penalty, or late
 14                                      charge is to be allowed on any Claim for the
 15                                      purpose of computing the distributions to the
 16                                      holders of Allowed General Unsecured Claims.
 17                                      For each year during the Measuring period, the
 18                                      Debtor will either (i) make distributions
 19                                      required under the Plan, or (ii) if no
 20                                      distributions are required under the Plan,
 21                                      provide notice of that fact to all holder of
 22                                      Claims in Class 11 who file in the Chapter 11
 23                                      Case and serve on the Debtor or the
 24                                      Reorganized Debtor, as applicable, a request for
 25                                      notice, no later than December 31 of the
 26                                      following year.
 27
 28

                                            -28-                     Case No. 20-03779-LT11
      414390-v2             DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 35 of
                                                147



  1           DESCRIPTION AND                                    TREATMENT
  2         AMOUNT OF CLAIMS
  3    Class 12 (Interests): Consists of Impaired. Holders of Class 12 Interests shall
  4    all Interests in the Debtor.              receive nothing on account of and in exchange
  5                                              for such Interests.
  6
  7
  8
  9
                  D.    Means for Execution of the Plan
 10
                        1.     Continued Corporate Existence and Vesting of Assets in the
 11
                               Reorganized Debtor
 12
                  As of the Effective Date, the Reorganized Debtor shall exist as a corporate
 13
      entity in accordance with applicable law pursuant to its Amended Certificate of
 14
      Incorporation and Bylaws. Except as otherwise provided in the Plan, on and after the
 15
      Effective Date, all Property of the Estate, including all claims, rights and Causes of
 16
      Action, shall vest in the Reorganized Debtor free and clear of all Claims, Liens,
 17
      charges, other encumbrances, and Interests. On and after the Effective Date, the
 18
      Reorganized Debtor may operate its business and may use, acquire, and dispose of
 19
      Property and compromise or settle any Claims without supervision of or approval of
 20
      the Bankruptcy Court free and clear of any restrictions of the Bankruptcy Code or the
 21
      Bankruptcy Rules, other than restrictions expressly imposed by the Plan or the
 22
      Confirmation Order. Without limiting the foregoing, the Reorganized Debtor may
 23
      pay the charges that it incurs on or after the Effective Date for professional fees,
 24
      disbursements, expenses or related support services without application to the
 25
      Bankruptcy Court.
 26
                  Following the Effective Date of the Plan, the Debtor plans to continue to
 27
      operate its business in an effort to grow it beyond the current ‘proof of concept’ stage,
 28

                                                    -29-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 36 of
                                                147



  1 into revenue generating and ultimately profitability, and as such will be entitled to a
  2 discharge pursuant to Bankruptcy Code section 1141(d)(1).
  3                     2.     Corporate Action
  4               Each of the matters provided for under the Plan involving the corporate
  5 structure of the Debtor or corporate action to be taken by or required of the Debtor,
  6 shall, as of the Effective Date, be deemed to have occurred and be effective as
  7 provided herein, and shall be authorized, approved and, to the extent taken prior to
  8 the Effective Date, ratified in all respects without any requirement of further action
  9 by shareholders, creditors, officers or directors of the Debtor or the Reorganized
 10 Debtor.
 11                     3.     Certificate of Incorporation and Bylaws
 12               On the Effective Date or as soon thereafter as is practicable, the Reorganized
 13 Debtor shall file with the Secretary of State of the State of Delaware, in accordance
 14 with the Delaware General Corporation Law, the Amended Certificate of
 15 Incorporation and Bylaws. The Amended Certificate of Incorporation and Bylaws
 16 shall become the Amended Certificate of Incorporation and Bylaws of the
 17 Reorganized Debtor. The Amended Certificate of Incorporation and Bylaws for the
 18 Reorganized Debtor shall be included in the Plan Supplement.
 19                     4.     Release of Liens
 20               Except as otherwise provided in the Plan or in any contract, instrument, release
 21 or other agreement or document entered into or delivered in connection with the Plan,
 22 on the Effective Date and upon payment as provided in the Plan, all mortgages, deeds
 23 of trust, Liens or other security interests against the property of the Estate vesting in
 24 the Reorganized Debtor will be fully released and discharged. The Reorganized
 25 Debtor shall be authorized to file or record on behalf of creditors such Uniform
 26 Commercial Code termination statements, real property releases or reconveyances, or
 27 other documents or instruments as may be necessary to implement the provisions of
 28 Section 6.4 of the Plan. For the avoidance of doubt, the Pre-Petition Second Lien

                                                    -30-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 37 of
                                          147



  1 Claim to the extent of the Non-Settled Pre-Petition Second Lien Debt Amount are not
  2 released under the Plan.
  3               5.     Cancellation of Interests and Authorization and Issuance of
  4                      New Stock
  5                      a.     On or as soon as reasonably practicable after the Effective
  6 Date, the Reorganized Debtor shall issue the New Common Stock to be distributed to
  7 NDJR pursuant to the Plan without any further act or action by any other party under
  8 applicable law, regulation, order or rule. The issuance of the New Common Stock
  9 and the distribution thereof under the Plan shall be exempt from registration under the
 10 Securities Act, the Bankruptcy Code and applicable state securities laws.              All
 11 documents, agreements and instruments entered into, on or as of the Effective Date
 12 contemplated by or in furtherance of the Plan, including the Exit Financing
 13 Agreement and any other agreement entered into in connection with the foregoing,
 14 shall become effective and binding in accordance with their respective terms and
 15 conditions upon the parties thereto.
 16                      b.     All of the shares of New Common Stock issued pursuant to
 17 the Plan shall be duly authorized, validly issued, and if applicable, fully paid and non-
 18 assessable.
 19               6.     The Exit Facility
 20                      a.     On the Effective Date and simultaneously with the vesting
 21 of the Debtor’s assets in the Reorganized Debtor, the Reorganized Debtor shall enter
 22 into the Exit Financing Agreement with the Exit Facility Lender and any related
 23 documents required by the Exit Facility Lender. Confirmation of the Plan shall be
 24 deemed to constitute approval of the Exit Facility and the Exit Facility documents
 25 and, subject to the occurrence of the Effective Date, authorization for the Reorganized
 26 Debtor to enter into and perform its obligations in connection with the Exit Facility
 27 without the need for any further action.
 28

                                               -31-                     Case No. 20-03779-LT11
      414390-v2                DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11   Filed 10/30/20    Entered 10/30/20 16:22:10    Doc 138    Pg. 38 of
                                         147



  1                     b.      The main terms of the Exit Facility shall be as of the
  2 Effective Date as follows:
  3                            i.   A multiple draw term loan in the principal amount of the
  4                                 Exit Facility Amount.
  5                           ii.   The maturity date of the Exit Facility shall be the fifth
  6                                 (5th) anniversary of the Effective Date.
  7                          iii.   The non-default interest rate shall be five percent (5%)
  8                                 per annum, and the default rate shall accrue upon the
  9                                 occurrence of an event of default thereunder at the rate
 10                                 of seven percent (7%) per annum.
 11                          iv.    The Exit Facility shall be secured by first priority Liens
 12                                 on, and security interests in, all of the Reorganized
 13                                 Debtor’s right, title and interest, both legal and
 14                                 equitable, in real and personal property, tangible and
 15                                 intangible, wherever located and however acquired,
 16                                 subject to the terms of the Exit Facility documents.
 17                     c.      On the Effective Date, the Exit Facility documents shall
 18 constitute legal, valid, binding, and authorized obligations of the Reorganized Debtor
 19 and the non-Debtor parties to the Exit Facility documents, enforceable in accordance
 20 with their terms. Pursuant to the Plan, the financial accommodations to be extended
 21 pursuant to the Exit Facility documents are being extended, and shall be deemed to
 22 have been extended, in good faith, for legitimate business purposes, are reasonable,
 23 shall not be subject to avoidance, recharacterization, or subordination (including
 24 equitable subordination) for any purposes whatsoever, and shall not constitute
 25 preferential transfers, fraudulent conveyances, or other voidable transfers under the
 26 Bankruptcy Code or any other applicable non-bankruptcy law.
 27                     d.      The Liens securing the Reorganized Debtor’s obligations
 28 under the Exit Facility shall constitute first priority perfected liens and security

                                              -32-                     Case No. 20-03779-LT11
      414390-v2               DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 39 of
                                          147



  1 interests on all of the tangible, real and personal, assets of Reorganized Debtor to the
  2 extent provided in the Exit Facility documents (subject to only the Liens securing the
  3 Non-Settled Pre-Petition Second Lien Debt Amount). On the Effective Date, all of
  4 the Liens securing the Exit Facility (1) shall be legal, binding, and enforceable Liens
  5 on, and security interests in, the collateral granted thereunder in accordance with the
  6 terms of the Exit Facility documents, (2) shall be deemed automatically perfected on
  7 the Effective Date, and (3) shall not be subject to avoidance, recharacterization, or
  8 subordination (including equitable subordination) for any purposes whatsoever and
  9 shall not constitute preferential transfers, fraudulent conveyances, or other voidable
 10 transfers under the Bankruptcy Code or any applicable non-bankruptcy law.
 11                      e.     The Reorganized Debtor and the entities granted such Liens
 12 and security interests are authorized to make all filings and recordings, and to obtain
 13 all governmental approvals and consents necessary to establish and perfect such Liens
 14 and security interests under the provisions of the applicable state, provincial, federal,
 15 or other law (whether domestic or foreign) that would be applicable in the absence of
 16 the Plan and the Confirmation Order (it being understood that perfection shall occur
 17 automatically by virtue of the entry of the Confirmation Order, and any such filings,
 18 recordings, approvals, and consents shall not be required), and will thereafter
 19 cooperate to make all other filings and recordings that otherwise would be necessary
 20 under applicable law to give notice of such Liens and security interests to third parties.
 21               7.     Provisions Relating to Post-Confirmation Administration of
 22                      the Reorganized Debtor
 23                      a.     Board of Directors. As of the Effective Date, the Board of
 24 Directors shall be the governing body of the Reorganized Debtor until such time as a
 25 shareholders’ meeting occurs pursuant to the Organizational Documents or applicable
 26 non-bankruptcy law, and shall assume the governance of the Reorganized Debtor
 27 including, but not limited to, determining who shall serve as the Reorganized Debtor’s
 28 Officers, supervisors, managers and executive employees.

                                              -33-                     Case No. 20-03779-LT11
      414390-v2               DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11            Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 40 of
                                                 147



  1                             b.     Identity of Board of Directors. On the Effective Date, the
  2 term of the current members of the board of directors of the Debtor, if any, will expire.
  3 The identity of the initial members of the Board of Directors shall be included in the
  4 Plan Supplement.
  5                             c.     Other Provisions. Other provisions governing the service,
  6 term and continuance in office of the members of the Board of Directors shall be set
  7 forth in the Organizational Documents of the Reorganized Debtor.
  8                     8.      Disbursing Agent
  9               On the Effective Date, the Reorganized Debtor shall have the authority to serve
 10 as, or appoint, the Disbursing Agent to carry out the duties set forth in the Plan. The
 11 Reorganized Debtor shall have the authority to replace the Disbursing Agent at any
 12 time, with or without cause, subject to the terms of any agreement between the
 13 Reorganized Debtor and the Disbursing Agent. The Reorganized Debtor shall file
 14 any agreement with the Disbursing Agent with the Bankruptcy Court and serve such
 15 agreement on the United States Trustee.
 16                     9.      Closing of Case
 17               If, after the Effective Date, the Chapter 11 Case is closed, such closing, (a) shall
 18 not alter, amend, revoke, or supersede the terms of the Plan, (b) shall not affect any
 19 rights of the Debtor, the holders of Claims or Interests or the treatment of any other
 20 Person under the Plan, (c) shall continue to cause the terms of the Plan to remain
 21 binding on all Persons, (d) shall cause all orders of the Bankruptcy Court to remain in
 22 full force and effect, and (e) shall cause the Bankruptcy Court to retain all jurisdiction
 23 set forth in Article XII of the Plan.
 24                     10.     Effectuating Documents; Further Transactions
 25               The chief executive officer, the chief financial officer, chairman of the Debtor’s
 26 board of directors or any other executive officer of the Debtor shall be authorized to
 27 execute, deliver, file, or record such contracts, instruments, and other agreements or
 28 documents, and take such actions as may be necessary or appropriate to effectuate

                                                     -34-                     Case No. 20-03779-LT11
      414390-v2                      DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11            Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 41 of
                                                 147



  1 and further evidence the terms and conditions of the Plan. The secretary or assistant
  2 secretary of the Debtor shall be authorized to certify or attest to any of the foregoing
  3 actions.
  4                     11.     Withholding and Reporting Requirements
  5               In connection with the Plan, the Reorganized Debtor shall (a) comply with all
  6 applicable withholding and reporting requirements imposed by any federal, state or
  7 local taxing authority; (b) timely file all tax returns as required by law to be filed; (c)
  8 be authorized to engage accountants or such other professionals to prepare and file all
  9 tax returns as required by law to be filed; (d) take such other actions as are reasonably
 10 necessary, including the allocation of sufficient funds, to file such returns; and (e)
 11 shall timely pay all taxes arising under any requirements or tax returns applicable to
 12 the Plan.
 13                     12.     Quarterly Reports and United States Trustee’s Fees
 14               The Reorganized Debtor shall have the obligation to file quarterly reports in
 15 the format prescribed by the United States Trustee and pay the United States Trustee’s
 16 fees required to be paid pursuant to 28 U.S.C. § 1930(a)(6) which obligation shall end
 17 upon entry of a final decree or other order Closing the Chapter 11 Case.
 18                     13.     Preservation of Causes of Action
 19                             a.     Vesting of Causes of Action. In accordance with § 1123(b)
 20 of the Bankruptcy Code, except as otherwise provided in the Plan, the Reorganized
 21 Debtor shall retain and may enforce all rights to commence and pursue, as appropriate,
 22 any and all claims and Causes of Action held by the Debtor and/or the Estate, whether
 23 arising before or after the Petition Date. All such claims and Causes of Action, along
 24 with all rights, interests and defenses related thereto, shall vest with the Reorganized
 25 Debtor.
 26                             b.     Reservation of Causes of Action. Unless any Cause of
 27 Action against a Person is expressly waived, relinquished, exculpated, released,
 28 compromised or settled in the Plan or a Final Order, and except as to the Pre-Petition

                                                     -35-                     Case No. 20-03779-LT11
      414390-v2                      DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11    Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 42 of
                                         147



  1 Senior Lenders, the Debtor and the Reorganized Debtor specifically reserve all
  2 Causes of Action, for later adjudication. Therefore, no preclusion doctrine, estoppel
  3 (judicial, equitable or otherwise) or laches shall apply to any of the Causes of Action
  4 upon, after or as a consequence of the confirmation, the Effective Date or
  5 consummation of the Plan. Without limiting the foregoing, the Causes of Action
  6 reserved under the Plan include the Causes of Action disclosed in the Debtor’s
  7 Schedules against (i) Trilliant (breach of contract regarding license agreement; breach
  8 of contract for failure to purchase promissory notes pursuant to its letter agreement
  9 with the Debtor to purchase promissory notes issued by the Debtor); (ii) Vula
 10 Telematix (Pty) Ltd. (nonpayment for 3 years, breach of contract, damages in the
 11 amount of $41,000); (iii) rpmaNetworks aka MEC Telematik FZ LLC corporation
 12 (unpaid licenses, breach of contract, damages in the amount of $8 million); (iv) Wuxi
 13 Jiuzhou Communications Technology Co., Ltd (nonpayment, breach of contract,
 14 damages in the amount of $384,754); (v) Totum Labs (https://totumlabs.com/) for
 15 patent infringement and (vi) the Debtor’s former officers and directors, including John
 16 Horn and Ted Myers, for breaches of fiduciary duties, negligence, misappropriation
 17 and related claims; (vi) RPMA International Corp (triggered escrow release without
 18 cause and nonpayment, breach of contract, damages in the amount of $7,808); (vii)
 19 JBJK (breach of contract for failure to purchase promissory notes pursuant to its note
 20 and warrant purchase agreement with the Debtor to purchase promissory notes issued
 21 by the Debtor) and (viii) LFT (breach of contract for failure to purchase promissory
 22 notes pursuant to its note and warrant purchase agreement with the Debtor to purchase
 23 promissory notes issued by the Debtor). In addition, the Causes of Action reserved
 24 under the Plan included any Causes of Action regarding any transfers disclosed in the
 25 Debtor’s s Statement of Financial Affairs (“SOFA”), including Avoidance Actions.
 26                     c.     Preservation of Defensive Use of Causes of Action.
 27 Whether or not any Cause of Action is pursued or abandoned, the Debtor and the
 28 Reorganized Debtor reserve their rights to use any such Cause of Action defensively,

                                             -36-                     Case No. 20-03779-LT11
      414390-v2              DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11            Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 43 of
                                                 147



  1 including for the purposes of asserting a setoff or recoupment, or to object to all or
  2 part of any Claim pursuant to § 502(d) of the Bankruptcy Code or otherwise.
  3                              d.    Discretion to Pursue or Settle
  4               The Reorganized Debtor shall have discretion to pursue or not to pursue, to
  5               settle or not to settle, to try or not to try, and/or to appeal or not to appeal all
  6               Causes of Action.
  7                     14.     No Liability for Solicitation or Participation
  8               As specified in § 1125(e) of the Bankruptcy Code, Persons that solicit
  9 acceptances or rejections of the Plan and/or that participate in the offer, issuance,
 10 sales, or purchase of securities offered or sold under the Plan, in good faith and in
 11 compliance with the applicable provisions of the Bankruptcy Code, shall not be liable,
 12 on account of such solicitation or participation, for violation of any applicable law,
 13 rule, or regulation governing the solicitation of acceptances or rejections of the Plan
 14 or the offer, issuance, sale, or purchase of securities.
 15                     15.     Exemption From Certain Taxes.
 16               Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property
 17 pursuant hereto, including the Exit Facility liens and any transfer from a Debtor to a
 18 Reorganized Debtor or to any Person pursuant to, in contemplation of, or in
 19 connection with the Plan, shall not be subject to any stamp tax, recording tax, personal
 20 property tax, real estate transfer tax, sales tax, use tax, privilege tax, or other similar
 21 tax or governmental assessment in the United States, and the Confirmation Order shall
 22 direct and be deemed to direct the appropriate federal, state or local government
 23 officials or agents to forgo the collection of any such tax or governmental assessment
 24 and to accept for filing and recordation instruments or other documents pursuant to
 25 such transfers of property without the payment of any such tax or governmental
 26 assessment. Such exemption specifically applies, without limitation, to (1) the
 27 creation of any mortgage, deed of trust, lien or other security interest; (2) the assuming
 28 and assigning of any contract, lease or sublease; (3) any transaction authorize by the

                                                      -37-                     Case No. 20-03779-LT11
      414390-v2                       DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 44 of
                                                147



  1 Plan; (4) any sale of an asset by the Reorganized Debtor in furtherance of the Plan,
  2 including but not limited to any sale of personal or real property and (4) the making
  3 or delivery of any deed or other instrument of transfer under, in furtherance of or in
  4 connection with the Plan.
  5               E.    Distribution Provisions
  6                     1.     Distributions
  7               Subject to Bankruptcy Rule 9010, all distributions under the Plan shall be made
  8 by the Disbursing Agent pursuant to the terms and conditions contained in the Plan;
  9 provided, however, that no distribution shall be made on behalf of any Claim which
 10 may be subject to disallowance under § 502(d) of the Bankruptcy Code.
 11
 12                     2.     Distributions of Cash
 13               All distributions of Cash to be made by the Disbursing Agent pursuant to the
 14 Plan shall be made by a check or wire transfer from the Disbursing Agent’s account
 15 maintained in accordance with the Plan.
 16                     3.     Effective Date and Subsequent Distributions
 17               On or as soon as practicable after the Effective Date, the New Common Stock
 18 shall issue as described in the Plan. For the first year in which funds are deposited
 19 into the Creditors Account, the Disbursing Agent shall make the initial distributions
 20 as soon as practicable thereafter (the “Initial Distribution Date”) to those entitled to
 21 distribution in accordance with the terms and provisions of the Plan. For each year
 22 thereafter, if and when funds are deposited in the Creditors Account for such year, the
 23 Disbursing Agent shall make distributions as soon as practicable thereafter (a
 24 “Subsequent Distribution Date”) to those entitled to distribution in accordance with
 25 the terms and provisions of the Plan.
 26                     4.     Delivery of Distributions and Undeliverable Distributions
 27               Distributions to the holder of an Allowed Claim or Interest shall be made at the
 28 address of such holder as set forth on the Schedules unless superseded by the address

                                                    -38-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 45 of
                                                147



  1 as set forth on the Proof of Claim filed by such holder or by a written notice to the
  2 Disbursing Agent providing actual knowledge to the Disbursing Agent of a change of
  3 address. If any holder’s distribution is returned as undeliverable, no further
  4 distributions to such holder shall be made unless and until the Disbursing Agent is
  5 notified in writing within six months of the distribution date of such holder’s then
  6 current address, at which time all distributions shall be made to such holder, without
  7 interest. All claims for undeliverable distributions shall be made within six months
  8 after the date such undeliverable distribution was initially made. If any claim for an
  9 undeliverable distribution is not timely made as provided herein, such claim shall be
 10 forever barred with prejudice. After such date, (a) all unclaimed property shall be
 11 applied first to satisfy the costs of administering and fully consummating the Plan,
 12 then shall be transferred to the Reorganized Debtor and available to be used for
 13 general corporate purposes, including working capital, and (b) the holder of any such
 14 Claim or Interest shall not be entitled to any other or further distribution under the
 15 Plan on account of such undeliverable distribution or such Claim or Interest.
 16                     5.     Time Bar to Cash Payments and Disallowances
 17               Checks issued by the Disbursing Agent in respect of Allowed Clams shall be
 18 void if not negotiated within three months after the date of issuance thereof. Requests
 19 for reissuance of any check shall be made to the Disbursing Agent by the holder of
 20 the Allowed Claim to whom such check originally was issued, on or before the
 21 expiration of three months following the date of issuance of such check. After such
 22 date, (a) all funds held on account of such void check shall be applied first to satisfy
 23 the costs of administering and fully consummating the Plan, then will be available to
 24 the Reorganized Debtor to be used for general corporate purposes, including working
 25 capital, (b) the Claim of the holder of any such void check shall be disallowed, and
 26 (c) such Claimant shall not be entitled to any other or further distribution on account
 27 of such Claim.
 28                     6.     Minimum Distributions

                                                    -39-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11            Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 46 of
                                                 147



  1               If a distribution to be made to a holder of an Allowed Claim on any Distribution
  2 Date would be $25.00 or less, notwithstanding any contrary provision of the Plan, no
  3 distribution will be made to such Claimant. In addition, no fractional shares of New
  4 Common Stock shall be distributed and no Cash shall be distributed in lieu of such
  5 fractional amounts.
  6                     7.      Transactions on Business Days
  7               If the Effective Date or any other date on which a transaction, event or act may
  8 occur or arise under the Plan shall occur on Saturday, Sunday or other day that is not
  9 a Business Day, the transaction, event or act contemplated by the Plan to occur on
 10 such day shall instead occur on the next day which is a Business Day.
 11                     8.      Distributions after Allowance
 12               Distributions to each holder of a Disputed Claim, to the extent that such Claim
 13 ultimately becomes Allowed or estimated for distribution purposes, shall be made in
 14 accordance with the provisions of the Plan governing the Class of Claims to which
 15 such holder belongs.
 16                     9.      Disputed Payments
 17               If any dispute arises as to the identity of a holder of an Allowed Claim who is
 18 to receive any distribution, the Disbursing Agent may, in lieu of making such
 19 distribution to such Person, make such distribution into an escrow account until the
 20 disposition thereof shall be determined by the Bankruptcy Court or by written
 21 agreement among the interested parties to such dispute.
 22                     10.     No Distributions in Excess of Allowed Amount of Claim
 23               Notwithstanding anything to the contrary herein, no holder of an Allowed
 24 Claim shall receive in respect of such Claim any distribution in excess of the Allowed
 25 amount of such Claim.
 26                     11.     Reservation of Claim Objections
 27               Unless any objection to a Claim is expressly waived, relinquished, released,
 28 compromised or settled in the Plan or a Final Order, the Debtor and the Reorganized

                                                     -40-                     Case No. 20-03779-LT11
      414390-v2                      DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 47 of
                                                147



  1 Debtor specifically reserve all such objections, including without limitation
  2 objections to the amount or validity of any Claim. The Debtor has not yet completed
  3 its analysis into and investigation of the Claims and objections thereto. Accordingly,
  4 no preclusion doctrine, estoppel (judicial, equitable or otherwise) or laches shall apply
  5 to any objection to any Claim upon, after or as a consequence of the confirmation, the
  6 Effective Date or consummation of the Plan.
  7               F.    Treatment of Executory Contracts and Unexpired Leases
  8                     1.     Rejection of Executory Contracts and Unexpired Leases
  9               Except as otherwise provided in the Confirmation Order, pursuant to §§ 365(a)
 10 and 1123(b)(2) of the Bankruptcy Code, all remaining Executory Contracts and
 11 Unexpired Leases that exist between the Debtor and any Person shall be deemed
 12 rejected as of the Effective Date, except for any Executory Contract or Unexpired
 13 Lease (i) that has been assumed, assumed and assigned or rejected pursuant to an
 14 order of the Bankruptcy Court entered prior to the Effective Date, (ii) as to which a
 15 motion for approval of the assumption, assumption and assignment or rejection has
 16 been filed (including a motion seeking an order authorizing, but not directing, the
 17 Debtor to assume, assume and assign, or reject such Executory Contract or Unexpired
 18 Lease) prior to the Effective Date, (iii) agreed to be excluded from such rejection
 19 pursuant to stipulation with the Debtor or the Reorganized Debtor, or (iv) that is
 20 identified on the Plan Supplement as being excluded from rejection. Any claims
 21 arising from the rejection of an Executory Contract or Unexpired Lease (“Rejection
 22 Claims”) shall be classified in Class 11 under the Plan. For the avoidance of doubt,
 23 the foregoing shall apply to the Trilliant Contract to the extent a determination is made
 24 that, contrary to the Debtor’s position, the Debtor’s termination of the Trilliant
 25 Contract prior to the Petition Date was not effective, in which case the Trilliant
 26 Contract shall either (1) be deemed rejected pursuant to the Plan, and Trilliant may
 27 assert continued rights in the Debtor’s intellectual property under section 365(n) of
 28 the Bankruptcy Code, or (2) be the subject of continued litigation regarding whether

                                                    -41-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 48 of
                                                147



  1 the Trilliant Contract is subject to termination as a result of pre-petition and
  2 continuing breaches, and the consequences of such termination. For further avoidance
  3 of doubt, (a) the Debtor asserts that it effectively terminated the Trilliant Contract
  4 prior to the Petition Date based on certain breaches by Trilliant (the ‘Pre-Petition
  5 Termination’), and therefore, the Trilliant Contract is not an Executory Contract; (b)
  6 Trilliant contends that the purported Pre-Petition Termination was ineffective as the
  7 Trilliant Contract required a 60-day notice and cure period; (c) the Debtor contends
  8 that such notice and cure period was inapplicable as certain of Trilliant’s breaches
  9 were and are incurable; (d) Trilliant disputes that such notice and cure period was
 10 inapplicable because certain of Trilliant’s breaches were allegedly incurable; (e)
 11 Trilliant commenced Adversary Proceeding No. 20-90108 seeking a judicial
 12 determination of this and other related issues; (f) the Debtor reserves the right to assert
 13 that existing breaches, and/or other and further breaches, give rise to the right to
 14 terminate the Trilliant Contract even if the Pre-Petition Termination was not effective
 15 (the “Post-Petition Termination”); and (g) Trilliant reserves all rights to dispute such
 16 purported Post-Petition Termination.
 17
 18
 19                     2.     Bar Date for Filing Rejection Claims
 20               A Proof of Claim asserting a Rejection Claim shall be filed with the Bankruptcy
 21 Court on or before the fortieth (40th) day after the Effective Date or be forever barred
 22 from assertion of any Rejection Claim against and payment from the Reorganized
 23 Debtor.
 24               G.    Conditions Precedent to Effectiveness of the Plan
 25                     1.     Conditions to the Effective Date
 26               The Effective Date will not occur, and the Plan will not be consummated unless
 27 and until the following conditions have been satisfied or duly waived pursuant to
 28 Section 10.1 of the Plan:

                                                    -42-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 49 of
                                                147



  1                            a.     The Confirmation Order, with the Plan and all exhibits and
  2 annexes to each, in form and substance reasonably acceptable to the Debtor and the
  3 Exit Facility Lender, shall have been entered by the Bankruptcy Court, and shall be a
  4 Final Order, and no request for revocation of the Confirmation Order under § 1144 of
  5 the Bankruptcy Code shall have been made, or, if made, shall remain pending;
  6 provided, however, that if the Confirmation Order has not become a Final Order
  7 because a notice of appeal has been timely filed and the parties are not stayed or
  8 enjoined from consummating the Plan, Section 10.1(a) of the Plan shall be deemed
  9 satisfied;
 10                            b.     All actions, documents and agreements necessary to
 11 implement the Plan shall be in form and substance reasonably satisfactory to the Exit
 12 Facility Lender and the Debtor and shall have been effected or executed as applicable;
 13 and
 14                            c.     The Exit Facility Lender and the Debtor shall have executed
 15 the Exit Financing Agreement.
 16                     2.     Waiver of Conditions
 17               The conditions set forth in Section 10.1of the Plan may be waived by the Debtor
 18 and the Exit Facility Lender, without any notice to any other parties-in-interest or the
 19 Bankruptcy Court and without a hearing.
 20               H.    Modification of the Plan
 21               The Debtor may propose amendments to or modifications of the Plan under §
 22 1127 of the Bankruptcy Code at any time prior to the entry of the Confirmation Order.
 23 After the Confirmation Date, the Reorganized Debtor may remedy any defects or
 24 omissions or reconcile any inconsistencies in the Plan or in the Confirmation Order
 25 in such manner as may be necessary to carry out the purposes and intent of the Plan
 26 so long as the interests of Claimants are not materially and adversely affected.
 27               I.    Releases and Related Matters
 28                     1.     Releases by Holders of Claims for Post-Petition Conduct

                                                    -43-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 50 of
                                                147



  1               As of the Effective Date, in consideration for the obligations of the Debtor and
  2 the Reorganized Debtor under the Plan and the cash and other contracts, instruments,
  3 releases, agreements or documents to be entered into or delivered in connection with
  4 the Plan, each holder of a Claim or Interest will be deemed to forever release, waive
  5 and discharge all claims, obligations, suits, judgments, damages, demands, debts,
  6 rights, causes of action and liabilities (other than the right to enforce obligations under
  7 or reserved by the Plan and the contracts, instruments, releases, agreements and
  8 documents delivered thereunder and the right to contest Professional Fee Claims),
  9 whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known
 10 or unknown, foreseen or unforeseen, then existing or thereafter arising in law, equity
 11 or otherwise, that are based in whole or in part on any act, omission, transaction or
 12 other occurrence taking place after the Petition Date and through the Effective Date,
 13 in any way relating to the Debtor, the Chapter 11 Case or the Plan that such Person
 14 has, had or may have against (i) the Debtor, (ii) the Debtor’s directors, officers,
 15 employees, agents and attorneys, (iii) the Committee and its agents, attorneys, and
 16 other professionals; (iv) the Pre-Petition Senior Lenders and their agents, attorneys,
 17 and other professionals; (v) the DIP Lender and its employees, agents, attorneys and
 18 other professionals and (vi) the Exit Facility Lender and its employees, agents,
 19 attorneys and other professionals.
 20
 21
 22                     2.     Releases by the Debtor
 23               As of the Effective Date, for good and valuable consideration, the adequacy of
 24 which is hereby confirmed, the Debtor and the Reorganized Debtor and any and all
 25 Persons claiming through or on behalf of the Debtor or the Reorganized Debtor
 26 including, without limitation, any Committee, will be deemed to forever release,
 27 waive and discharge all claims, obligations, suits, judgments, damages, demands,
 28 debts, rights, Causes of Action and liabilities whatsoever in connection with or related

                                                    -44-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 51 of
                                               147



  1 to the Debtor, the Chapter 11 Case or the Plan (other than the rights of the Debtor or
  2 Reorganized Debtor to enforce the Plan and the contracts, instruments, releases, and
  3 other agreements or documents delivered thereunder) whether liquidated or
  4 unliquidated, fixed or contingent, matured or unmatured, known or unknown,
  5 foreseen or unforeseen, then existing or thereafter arising, in law, equity or otherwise
  6 that are based in whole or in part on any act, omission, transaction, event or other
  7 occurrence taking place on or prior to the Effective Date, other than for gross
  8 negligence or willful misconduct, in any way relating to the Debtor, the Reorganized
  9 Debtor, the Chapter 11 Case or the Plan, and that may be asserted by the Debtor or its
 10 Estate or the Reorganized Debtor against (i) the Debtor’s directors, officers,
 11 employees, agents and attorneys; (ii) the DIP Lender and its employees, agents,
 12 attorneys and other professionals; (iii) the Committee and its agents, attorneys, and
 13 other professionals; (iv) the Pre-Petition Senior Lenders and their agents, attorneys,
 14 and other professionals; and (v) the Exit Facility Lender and its employees, agents,
 15 attorneys and other professionals.             The Debtor, the Reorganized Debtor, the
 16 Committee, the Pre-Petition Senior Lenders, and DIP Lender, and each of their
 17 respective agents may reasonably rely upon the opinions of their respective counsel,
 18 accountants, and other experts, and professionals and such reliance, if reasonable,
 19 shall conclusively establish good faith and the absence of gross negligence or willful
 20 misconduct; provided, however, that a determination that such reliance is
 21 unreasonable shall not, by itself, constitute a determination or finding of bad faith,
 22 gross negligence or willful misconduct.
 23
 24
 25                    3.     Injunction Related to Releases
 26               The Confirmation Order will permanently enjoin the commencement or
 27 prosecution by any Person, whether directly, derivatively or otherwise, of any claims,
 28 obligations, suits, judgments, damages, demands, debts, rights, causes of action or

                                                   -45-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 52 of
                                              147



  1 liabilities released pursuant to the Plan, including pursuant to the releases in Section
  2 13.3 of the Plan.
  3               J.    Dissolution of the Committee
  4               On the Effective Date, any Committee shall dissolve automatically, whereupon
  5 its members, Professionals, and agents shall be released from any further duties and
  6 responsibilities in the Chapter 11 Case and under the Bankruptcy Code, except with
  7 respect to applications for Professional Fee Claims. The Professionals retained by the
  8 Committee shall be entitled to compensation and reimbursement of (i) fees and
  9 expenses for services rendered through and including the date it is dissolved, and (ii)
 10 fees and expenses for services rendered in connection with applications for allowance
 11 of compensation and reimbursement of expenses pending on the Effective Date or
 12 filed after the Effective Date pursuant to Section 2.2 of the Plan or any objections
 13 thereto.
 14               K.    Default
 15               If the reorganized Debtor fails to make any payment, or to perform any other
 16 payment obligation required under the Plan, for more than thirty (30) days after the
 17 time specified in the Plan for such payment, any member of a Class affected by the
 18 default may serve upon the Reorganized Debtor a written notice of default. If the
 19 Reorganized Debtor fails within ninety (90) days after the date of service of the notice
 20 of default either: (i) to cure the default; (ii) to obtain from the court an extension of
 21 time to cure the default; or (iii) to obtain from the court a determination that no default
 22 occurred, then the Reorganized Debtor is in default with respect to such payment or
 23 obligation (a “Material Default”) under the Plan. Notwithstanding the foregoing, a
 24 default or material default under the plan may be waived in writing by holders of more
 25 than 50% of the outstanding allowed amount of the affected Claim(s). Upon Material
 26 Default, such member of such Class affected by the default: (i) may file and serve a
 27 motion to dismiss the Chapter 11 Case or to convert the Chapter 11 Case to Chapter
 28 7; or (ii) without further order of the court be deemed to have relief from stay to the

                                                  -46-                     Case No. 20-03779-LT11
      414390-v2                   DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 53 of
                                               147



  1 extent necessary, and may pursue its lawful remedies to enforce and collect Debtor’s
  2 pre-confirmation obligations.
  3               L.   Effect of Confirmation of the Plan
  4                    1.     Discharge of the Debtor
  5               PURSUANT TO § 1141(D) OF THE BANKRUPTCY CODE AND, EXCEPT
  6 AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN OR IN THE
  7 CONFIRMATION ORDER, THE RIGHTS AFFORDED AND THE PAYMENTS
  8 AND DISTRIBUTIONS TO BE MADE AND THE TREATMENT UNDER THE
  9 PLAN SHALL BE IN COMPLETE EXCHANGE FOR, AND IN FULL AND
 10 UNCONDITIONAL SETTLEMENT, SATISFACTION, DISCHARGE, AND
 11 RELEASE OF ANY AND ALL EXISTING DEBTS AND CLAIMS AND
 12 TERMINATION OF ALL INTERESTS OF ANY KIND, NATURE, OR
 13 DESCRIPTION WHATSOEVER AGAINST OR IN THE DEBTOR, THE
 14 REORGANIZED DEBTOR, THEIR PROPERTY, THE DEBTOR’S ASSETS, OR
 15 THE ESTATE, AND SHALL EFFECT A FULL AND COMPLETE RELEASE,
 16 DISCHARGE, AND TERMINATION OF ALL LIENS, SECURITY INTERESTS,
 17 OR OTHER CLAIMS, INTERESTS, OR ENCUMBRANCES UPON ALL OF THE
 18 DEBTOR’S ASSETS AND PROPERTY.                          FURTHER, ALL PERSONS ARE
 19 PRECLUDED FROM ASSERTING, AGAINST THE DEBTOR OR THE
 20 REORGANIZED DEBTOR OR THEIR RESPECTIVE SUCCESSORS, OR ANY
 21 PROPERTY THAT IS TO BE DISTRIBUTED UNDER THE TERMS OF THE
 22 PLAN, ANY CLAIMS, OBLIGATIONS, RIGHTS, CAUSES OF ACTION,
 23 LIABILITIES, OR INTERESTS BASED UPON ANY ACT, OMISSION,
 24 TRANSACTION, OR OTHER ACTIVITY OF ANY KIND OR NATURE THAT
 25 OCCURRED PRIOR TO THE EFFECTIVE DATE, OTHER THAN AS
 26 EXPRESSLY PROVIDED FOR IN THE PLAN, OR THE CONFIRMATION
 27 ORDER, WHETHER OR NOT (A) A PROOF OF CLAIM BASED UPON SUCH
 28 DEBT IS FILED OR DEEMED FILED UNDER § 501 OF THE BANKRUPTCY

                                                   -47-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11        Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 54 of
                                             147



  1 CODE; (B) A CLAIM BASED UPON SUCH DEBT IS ALLOWED; OR (C) THE
  2 CLAIMANT BASED UPON SUCH DEBT HAS ACCEPTED THE PLAN.
  3                  2.     Injunction
  4               EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE
  5 CONFIRMATION ORDER, ALL CLAIMANTS AND HOLDERS OF INTERESTS
  6 ARISING PRIOR TO THE EFFECTIVE DATE SHALL BE PERMANENTLY
  7 BARRED            AND      ENJOINED         FROM      ASSERTING         AGAINST          THE
  8 REORGANIZED DEBTOR OR THE DEBTOR, OR THEIR SUCCESSORS OR
  9 PROPERTY, OR THE DEBTOR’S ASSETS, ANY OF THE FOLLOWING
 10 ACTIONS           ON      ACCOUNT          OF    SUCH      CLAIM       OR      INTEREST:
 11 (I) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR
 12 OTHER PROCEEDING ON ACCOUNT OF SUCH CLAIM AGAINST OR
 13 INTEREST IN THE REORGANIZED DEBTOR, THE DEBTOR, OR THE
 14 PROPERTY TO BE DISTRIBUTED UNDER THE TERMS OF THE PLAN,
 15 OTHER THAN TO ENFORCE ANY RIGHT TO DISTRIBUTION WITH
 16 RESPECT TO SUCH PROPERTY UNDER THE PLAN; (II) ENFORCING,
 17 ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY
 18 JUDGMENT, AWARD, DECREE, OR ORDER AGAINST THE REORGANIZED
 19 DEBTOR, THE DEBTOR OR ANY OF THE PROPERTY TO BE DISTRIBUTED
 20 UNDER THE TERMS OF THE PLAN, OTHER THAN AS PERMITTED UNDER
 21 SUB-PARAGRAPH                (I)   ABOVE;       (III) CREATING,      PERFECTING,         OR
 22 ENFORCING ANY LIEN OR ENCUMBRANCE AGAINST PROPERTY OF THE
 23 REORGANIZED DEBTOR, THE DEBTOR, OR ANY PROPERTY TO BE
 24 DISTRIBUTED UNDER THE TERMS OF THE PLAN; (IV) ASSERTING ANY
 25 RIGHT OF SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND,
 26 DIRECTLY OR INDIRECTLY, AGAINST ANY OBLIGATION DUE THE
 27 DEBTOR, THE REORGANIZED DEBTOR, THEIR ASSETS OR ANY OTHER
 28 PROPERTY OF THE DEBTOR, THE REORGANIZED DEBTOR, OR ANY

                                                 -48-                     Case No. 20-03779-LT11
      414390-v2                  DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 55 of
                                                147



  1 DIRECT OR INDIRECT TRANSFEREE OF ANY PROPERTY OF, OR
  2 SUCCESSOR IN INTEREST TO, ANY OF THE FOREGOING PERSONS; AND
  3 (V) ACTING OR PROCEEDING IN ANY MANNER, IN ANY PLACE
  4 WHATSOEVER, THAT DOES NOT CONFORM TO, OR COMPLY WITH, THE
  5 PROVISIONS OF THE PLAN. THE FOREGOING DISCHARGE, RELEASE AND
  6 INJUNCTION ARE AN INTEGRAL PART OF THE PLAN AND ARE
  7 ESSENTIAL TO ITS IMPLEMENTATION.                                THE DEBTOR AND THE
  8 REORGANIZED DEBTOR SHALL HAVE THE RIGHT TO INDEPENDENTLY
  9 SEEK THE ENFORCEMENT OF THE DISCHARGE, RELEASE AND
 10 INJUNCTION SET FORTH IN ARTICLE XI OF THE PLAN.
 11                     3.     No Waiver of Discharge
 12               Except as otherwise specifically provided in the Plan, nothing in the Plan shall
 13 be deemed to waive, limit, or restrict in any way the discharge granted to the Debtor
 14 upon confirmation of the Plan by § 1141 of the Bankruptcy Code.
 15                     4.     Binding Effect
 16               As of the Effective Date, the Plan shall be binding upon and inure to the benefit
 17 of the Debtor, the Reorganized Debtor, all Claimants and holders of Interests, other
 18 parties-in-interest and their respective heirs, successors, and assigns.
 19                     5.     Term of Injunctions or Stays
 20               Unless otherwise provided in the Plan, all injunctions or stays provided for in
 21 the Chapter 11 Case pursuant to §§ 105 or 362 of the Bankruptcy Code, or otherwise,
 22 and in effect on the Confirmation Date, shall remain in full force and effect until the
 23 Effective Date, at which time they are replaced with the injunction set forth in Section
 24 11.1 of the Plan.
 25                              V.      THE REORGANIZED DEBTOR
 26               A.    The Exit Financing
 27               Pursuant to the Exit Financing Agreement, NDJR will provide the Reorganized
 28 Debtor with the Exit Facility upon the Effective Date of the Plan. The Exit Financing

                                                      -49-                     Case No. 20-03779-LT11
      414390-v2                       DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 56 of
                                              147



  1 Agreement for the Exit Facility shall be on the terms and conditions substantially
  2 similar to those of the DIP Credit Agreement and otherwise consistent with the terms
  3 set forth in Section 6.6 of the Plan.
  4
  5               B.    Issuance of New Common Stock
  6               Pursuant to the Debt-For-Equity Exchange described in the Plan, on the
  7 Effective Date, New Common Stock in the Reorganized Debtor will be issued to
  8 NDJR in exchange of the satisfaction of the portion of the Pre-Petition Second Lien
  9 Claim that equals the Settled Pre-Petition Second Lien Debt Amount.
 10               C.    Business and Property of the Reorganized Debtor
 11               The Reorganized Debtor intends to continue to operate and develop the
 12 business the Debtor operated prior to the Petition Date.
 13               D.    Management of the Reorganized Debtor
 14               The Reorganized Debtor will initially be managed by the below individuals.
 15 Pursuant to the US Trustee’s Guidelines, also disclosed below is the respective annual
 16 compensation proposed to be paid to each individual and whether each individual is
 17 an “insider” as defined by 11 U.S.C. § 1129(a)(5).
 18                    Chief Executive Officer: Alvaro Gazzolo, insider ($275,000)
 19                    Chief Financial Officer: To be determined.
 20               The below individuals are proposed as of the Effective Date to serve as
 21 directors and/or officers of the Reorganized Debtor. Additional directors may be
 22 added prior to the Effective Date.
 23                    Alvaro Gazzolo
 24                    Brian Rossing
 25               E.    Projected Financial Information
 26               Attached hereto as Exhibit C are the financial projections prepared by the
 27
      Debtor for the Reorganized Debtor’s operations for the period described therein after
 28

                                                  -50-                     Case No. 20-03779-LT11
      414390-v2                   DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20      Entered 10/30/20 16:22:10    Doc 138    Pg. 57 of
                                                 147



  1 the Effective Date (the “Projections”). These Projections support, among other things,
  2
      the Debtor’s discussion of the feasibility of the Plan pursuant to § 1129(a)(11) of the
  3
  4
      Bankruptcy Code, discussed in Section VI.D.2 below.

  5                              VI.     CONFIRMATION OF THE PLAN
  6               A.    Introduction
  7               The Bankruptcy Code requires a bankruptcy court to determine whether a plan
  8 complies with the requirements of chapter 11 of the Bankruptcy Code before such
  9 plan can be confirmed. It requires further that a disclosure statement concerning such
 10 plan be adequate and includes information concerning all payments made or promised
 11 by the plan proponent in connection with the plan.
 12               To confirm the Plan, the Bankruptcy Court must find that the requirements of
 13 the Bankruptcy Code have been met. Thus, even if the requisite vote is achieved for
 14 the Voting Classes, the Bankruptcy Court must make independent findings respecting
 15 the Plan’s conformity with the requirements of the Bankruptcy Code before it may
 16 confirm the Plan. Some of these statutory requirements are discussed below.
 17               B.    Voting
 18               Pursuant to the Bankruptcy Code, only holders of Allowed Claims or Interests
 19 that are Impaired under the terms and provisions of the Plan and that receive
 20 distributions thereunder are entitled to vote for acceptance or rejection of the Plan. A
 21 holder of a Claim or Interest whose legal, equitable, or contractual rights are altered,
 22 modified or changed by the proposed treatment under the Plan or whose treatment
 23 under the Plan is not provided for in § 1124 of the Bankruptcy Code is considered
 24 Impaired. Pursuant to § 1126(f) of the Bankruptcy Code, holders of Claims that are
 25 Unimpaired are conclusively presumed to have accepted the Plan and are not entitled
 26 to vote. Pursuant to § 1126(g) of the Bankruptcy Code, any holders of Claims or
 27 Interests that do not receive or retain any property under the Plan on account of such
 28

                                                       -51-                     Case No. 20-03779-LT11
      414390-v2                        DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138   Pg. 58 of
                                               147



  1 Claims or Interests are conclusively deemed to have rejected the Plan and are not
  2 entitled to vote.
  3               Votes on the Plan will be counted only with respect of Allowed Claims that (i)
  4 belong to a Voting Classes or (ii) are otherwise permitted by the Bankruptcy Code to
  5 vote.
  6               C.    Acceptance
  7               The Bankruptcy Code defines acceptance of a plan by an impaired class of
  8 claims as acceptance by holders of at least two-thirds in dollar amount, and more than
  9 one-half in number, of claims of that class that actually vote. The Bankruptcy Code
 10 defines acceptance of a plan by an impaired class of interests as acceptance by holders
 11 of at least two-thirds in dollar amount of interests of that class that actually vote.
 12 Acceptance of a plan need only be solicited from holders of claims or interests whose
 13 claims or interests are impaired and not deemed to have rejected the Plan. Except in
 14 the context of a “cram down” pursuant to § 1129(b) of the Bankruptcy Code, as a
 15 condition to confirmation of a plan the Bankruptcy Code requires that, with certain
 16 exceptions, each class of impaired claims or interests accept the plan.
 17               In the event the requisite vote is not obtained as to a particular Class or Classes
 18 of Claims or Interests, the Debtor has the right, assuming that at least one Class of
 19 Impaired Claims or Interests has accepted the Plan, to request confirmation of the
 20 Plan pursuant to § 1129(b) of the Bankruptcy Code. Section 1129(b) permits
 21 confirmation of a plan notwithstanding rejection by one or more classes of impaired
 22 claims or interests if the bankruptcy court finds that the plan does not “discriminate
 23 unfairly” and is “fair and equitable” with respect to the rejecting class or classes. This
 24 procedure is commonly referred to in bankruptcy parlance as “cram down.” As such,
 25 if any Voting Class votes to reject the Plan, the Debtor will request confirmation of
 26 the Plan under § 1129(b) of the Bankruptcy Code.
 27               D.    Confirmation of the Plan
 28

                                                    -52-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138   Pg. 59 of
                                              147



  1               At the Confirmation Hearing, the Bankruptcy Court will determine whether the
  2 requirements of section 1129(a) of the Bankruptcy Code have been satisfied with
  3 respect to the Plan. Section 1129(a) of the Bankruptcy Code requires that, among
  4 other things, for a plan to be confirmed:
  5                    The plan satisfies the applicable provisions of the Bankruptcy Code.
  6                    The proponent of the plan has complied with the applicable provisions
  7                     of the Bankruptcy Code.
  8                    The plan has been proposed in good faith and not by any means
  9                     forbidden by law.
 10                    Any payment made or promised by the proponent under the plan for
 11                     services or for costs and expenses in, or in connection with, the chapter
 12                     11 case, or in connection with the plan and incident to the case, has been
 13                     disclosed to the bankruptcy court, and any such payment made before
 14                     the confirmation of the plan is reasonable, or if such payment is to be
 15                     fixed after confirmation of the plan, such payment is subject to the
 16                     approval of the bankruptcy court as reasonable.
 17                    The proponent of the plan has disclosed the identity and affiliations of
 18                     any individual proposed to serve, after confirmation of the plan, as a
 19                     director, officer or trustee of the debtor, an affiliate of the debtor
 20                     participating in the plan with the debtor, or a successor to the debtor
 21                     under the plan. The appointment to, or continuance in, such office of
 22                     such individual must be consistent with the interests of creditors and with
 23                     public policy and the proponent must have disclosed the identity of any
 24                     insider that the reorganized debtor will employ or retain, and the nature
 25                     of any compensation for such insider.
 26                    With respect to each class of impaired claims or interests, either each
 27                     holder of a claim or interest in such class has accepted the plan, or will
 28                     receive or retain under the plan on account of such claims or interests,

                                                   -53-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 60 of
                                                147



  1                     property of a value, as of the effective date of the plan, that is not less
  2                     than the amount that such holder would receive or retain if the debtor
  3                     were liquidated on such date under chapter 7 of the Bankruptcy Code.
  4                    Each class of claims has either accepted the plan or is not impaired under
  5                     the plan, subject to Section VI.D.4, “Cram Down.”
  6                    Except to the extent that the holder of a claim has agreed to a different
  7                     treatment of such claim, the plan provides that allowed administrative
  8                     expense claims and priority claims (other than tax claims) will be paid in
  9                     full on the effective date and that priority tax claims will receive on
 10                     account of such claims deferred cash payments, over a period not
 11                     exceeding five (5) years after the order for relief, of a value, as of the
 12                     effective date, equal to the allowed amount of such claim.
 13                    If a class of claims is impaired, at least one (1) impaired class of claims
 14                     has accepted the plan, determined without including any acceptance of
 15                     the plan by any insider holding a claim in such class.
 16                    Confirmation of the plan is not likely to be followed by the liquidation,
 17                     or the need for further financial reorganization, of the debtor or any
 18                     successor to the debtor under the plan, unless such liquidation or
 19                     reorganization is proposed in the plan.
 20               Subject to receiving the requisite votes in accordance with section 1129(a)(8)
 21 of the Bankruptcy Code and the “cram down” of Impaired Classes voting against the
 22 Plan or not receiving any distribution under the Plan, the Debtor believes that (i) the
 23 Plan satisfies all of the statutory requirements of chapter 11 of the Bankruptcy Code,
 24 (ii) the Debtor has complied or will have complied with all of the requirements of
 25 chapter 11, and (iii) the Plan has been proposed in good faith.
 26               Set forth below is a more detailed summary of certain of the relevant statutory
 27 confirmation requirements.
 28                     1.     Best Interests of Holders of Claims and Interests

                                                    -54-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 61 of
                                               147



  1               The “best interests” test requires that a bankruptcy court find either that all
  2 members of each impaired class have accepted the plan or that each holder of an
  3 allowed claim of each impaired class of claims and equity interests will receive or
  4 retain under the plan on account of such claim or equity interest property of a value,
  5 as of the effective date of the plan, that is not less than the amount that such holder
  6 would so receive or retain if the Debtor were liquidated under chapter 7 of the
  7 Bankruptcy Code on such date.
  8               The Plan satisfies the best interests test as follows. The Debtor’s assets are all
  9 encumbered by Liens in favor of its secured creditors, including NDJR, securing over
 10 $44 million in debt. The Marketing Process is intended to expose the Debtor to the
 11 market to determine whether any recoveries are available to (i) secured creditors with
 12 a Lien on the Debtor’s assets junior to that of NDJR and (ii) unsecured creditors. It is
 13 only after the conclusion of the Marketing Process that the Debtor is proceeding with
 14 the Plan as a better alternative for creditors. If the Marketing Process does not result
 15 in any recoveries to secured creditors holding Liens junior to those of NDJR, much
 16 less to unsecured creditors, then they would be “out of the money.” As such, it would
 17 be likely that in a chapter 7 liquidation, the holders of such Secured Claims, Secured
 18 Tax Claims, Priority Non-Tax Claims and General Unsecured Claims would receive
 19 nothing. However, under the Plan, NDJR is funding the Exit Facility that will be used,
 20 in part, to make the payments due on the Effective Date of the Plan, including
 21 outstanding Administrative Expense Claims, Priority Non-Tax Claims, and the full
 22 amount of the Pre-Petition First Lien Claim. In addition, a portion of the Pre-Petition
 23 Second Lien Claim equal to the Settled Pre-Petition Second Lien Debt Amount is
 24 being satisfied pursuant to the Debt-For-Equity Exchange described in the Plan.
 25 Lastly, holders of General Unsecured Claims (including those Claims that are deemed
 26 to be General Unsecured Claims) are receiving the right to future distributions from
 27 the Creditors Account. As such, the reorganization under the Plan is in the best
 28

                                                    -55-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 62 of
                                                147



  1 interests of holders of Claims and Interests. For greater detail, see the liquidation
  2 analysis attached as Exhibit Dhereto.
  3                     2.     Feasibility
  4               Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a
  5 plan is not likely to be followed by the liquidation, or the need for further financial
  6 reorganization, of the Debtor or any successor to the Debtor, unless such liquidation
  7 or reorganization is proposed in the Plan.
  8               For purposes of determining whether the Plan satisfies the feasibility
  9 requirement, the Debtor has analyzed its ability to meet its obligations under the Plan.
 10 As part of this analysis, the Debtor has prepared the Projections attached hereto as
 11 Exhibit C. The Projections provide that the Reorganized Debtor should be able to
 12 meet all of its obligations under the Plan and is not likely to be liquidated after the
 13 Effective Date. Among other things, the Projections provide that the Reorganized
 14 Debtor, as supported by NDJR, should have the wherewithal to make the payments
 15 required under the Plan, including any payments due to holders of Allowed Priority
 16 Non-Tax Claims and Allowed Secured Tax Claims, as well as meet its obligations
 17 under the Exit Facility.
 18               Under the Plan, other than for the Pre-Petition First Lien Claim in the
 19 approximate amount of $86,000, the Exit Facility and the Claims of NDJR on account
 20 of its DIP Facility and Non-Settled Pre-Petition Second Lien Debt Amount, the
 21 Debtor will bear no future-looking obligations and, with respect to the obligations
 22 under Pre-Petition First Lien Claim and the Exit Facility, the Debtor can feasibly
 23 satisfy such obligations. With respect to the obligations under the Non-Settled Pre-
 24 Petition Second Lien Debt Amount, those are favorable to the Reorganized Debtor as
 25 the maturity of such indebtedness is extended for 5 years and the interest under the
 26 Non-Settled Pre-Petition Second Lien Amount can be capitalized as PIK interest at
 27 the option of the Reorganized Debtor. Only Allowed Secured Tax Claims and Priority
 28 Non-Tax Claims will have future payments by the Reorganized Debtor that are pre-

                                                    -56-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 63 of
                                                147



  1 determined as of the Effective Date, and the Exit Facility will be used, in part, to
  2 support the Debtor to make the payments on account of such Claims. The only other
  3 creditors receiving any distributions under the Plan are the holders of General
  4 Unsecured Claims (including those Claims that are deemed to be General Unsecured
  5 Claims). The holders of Allowed General Unsecured Claims will receive distributions
  6 only to the extent there are tax savings generated by the NOL carryforwards, capped
  7 at $500,000. Further, the Reorganized Debtor will be owned by NDJR, who has the
  8 financial wherewithal and ability to make further accommodations to the Reorganized
  9 Debtor with respect to the indebtedness owed to NDJR or even inject further funding
 10 into the Reorganized Debtor as may be needed to ensure its success.
 11               While there is no guarantee that the Reorganized Debtor’s actual performance
 12 will mirror the Projections, the Debtor believes, based on the Projections and the
 13 discussion herein, that the Reorganized Debtor should be able to meet its obligations
 14 under the Plan.
 15                     3.     Acceptance by Impaired Classes
 16               A class is impaired under a plan unless, with respect to each claim of such class,
 17 the plan (i) leaves unaltered the legal, equitable and contractual rights to which the
 18 claim entitles the holder of such claim or interest; or (ii) notwithstanding a demand
 19 for accelerated payment (a) cures any default and reinstates the maturity of the
 20 obligation; (b) compensates the holder of such claim for damages incurred on account
 21 of reasonable reliance on contractual provisions; and (c) does not otherwise alter legal,
 22 equitable or contractual rights. A class that is not impaired under a plan is deemed to
 23 have accepted the plan and, therefore, solicitation of acceptances to such class is not
 24 required.
 25               With respect to the Plan, holders of Claims in Classes 1 and 9 are Unimpaired
 26 and are deemed to have accepted the Plan. Holders of Claims or Interests in Classes
 27 2 through 8 and Classes 10 and 11 are Impaired and entitled to vote on the Plan.
 28

                                                    -57-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 64 of
                                                147



  1 Holders of Interests in Class 12 shall receive nothing on account of such interest and
  2 are therefore deemed to reject the Plan.
  3                     4.     Cram Down
  4               A plan is accepted by an impaired class of claims or interests if holders of at
  5 least two- thirds in dollar amount and a majority in number of claims or interests in
  6 that class vote to accept the plan. Only those holders of claims or interests who
  7 actually vote (and are entitled to vote) to accept or to reject a plan count in this
  8 tabulation. The Bankruptcy Code contains provisions for confirmation of a plan even
  9 if it is not accepted by all impaired classes, as long as at least one impaired class of
 10 claims has accepted it. These so-called “cramdown” provisions are set forth in §
 11 1129(b) of the Bankruptcy Code. The Plan may be confirmed under the cramdown
 12 provisions if, in addition to satisfying the other requirements of § 1129 of the
 13 Bankruptcy Code, it (a) is “fair and equitable” and (b) “does not discriminate unfairly”
 14 with respect to each Class of Claims and Interests that is impaired under, and has not
 15 accepted, the Plan.
 16               The “fair and equitable” standard, also known as the “absolute priority rule,”
 17 requires, among other things, that unless a dissenting class of unsecured claims or
 18 interests receives full compensation for its Allowed Claims or interests, no holder of
 19 Allowed Claims or interests in any junior class may receive or retain any property on
 20 account of such claims or interests. The requirement that the Plan not “discriminate
 21 unfairly” means, among other things, that a dissenting Class must be treated
 22 substantially equally with respect to other Classes of equal rank.
 23               The Debtor intends to seek “cram down” of the Plan on any Class rejecting the
 24 Plan. The Debtor submits that the Plan satisfies the absolute priority rule and does not
 25 unfairly discriminate against any Class that may not accept or consent to the Plan.
 26               The Plan satisfies the absolute priority rule as it does not permit holders of
 27 Allowed Claims or interests in any junior class to receive or retain property on account
 28

                                                    -58-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 65 of
                                                147



  1 of such claims or interests until senior classes are compensated in full for their
  2 Allowed Claims.
  3               As to the “discriminate unfairly” test, the Debtor submits the Plan does not
  4 unfairly discriminate against any Class that may not accept or otherwise consent to
  5 the Plan.
  6                     5.     Classification of Claims
  7               The Debtor believes that the Plan meets the classification requirements of the
  8 Bankruptcy Code that require that a plan place each claim into a class with other
  9 claims that are “substantially similar.”
 10                    VII. CERTAIN RISK FACTORS TO BE CONSIDERED
 11               HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTOR
 12 SHOULD READ AND CONSIDER CAREFULLY THE RISK FACTORS SET
 13 FORTH BELOW, AS WELL AS THE OTHER INFORMATION SET FORTH IN
 14 THIS DISCLOSURE STATEMENT (AND THE DOCUMENTS DELIVERED
 15 TOGETHER HEREWITH AND INCORPORATED BY REFERENCE), PRIOR TO
 16 VOTING TO ACCEPT OR TO REJECT THE PLAN. THESE RISK FACTORS
 17 SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE ONLY
 18 RISKS              INVOLVED IN CONNECTION WITH THE PLAN AND ITS
 19 IMPLEMENTATION.
 20               A.    Financing Risks
 21               Although the Debtor projects that the Reorganized Debtor will have sufficient
 22 liquidity to operate its business through completion of all payments required to be
 23 made under a reorganization pursuant to the Plan, there is no assurance that the
 24 Reorganized Debtor will generate sufficient revenues in the upcoming months and
 25 years to cover all such payments along with all expenditures incurred in the
 26 Reorganized Debtor’s business.
 27               B.    Risk of Non-Confirmation or Withdrawal of the Plan
 28

                                                    -59-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 66 of
                                               147



  1               If the Plan is not confirmed and consummated, there can be no assurance that
  2 the Debtor’s Chapter 11 Case will continue rather than be converted to a liquidation
  3 under chapter 7 of the Bankruptcy Code or that an alternative plan would be on terms
  4 as favorable to the holders of Allowed Claims as the terms of the Plan.
  5               C.    Non-Consensual Confirmation of the Plan
  6               Pursuant to the “cram down” provisions of § 1129(b) of the Bankruptcy Code,
  7 the Bankruptcy Court can confirm the Plan without the acceptances of all Impaired
  8 Classes of Claims, so long as at least one Impaired Class of Claims has accepted the
  9 Plan. For a description of the “cram down” provisions of the Bankruptcy Code, see
 10 Section VI.D.4, “Cram Down.”
 11               D.    Alternatives to the Plan
 12               If the Plan or any other chapter 11 plan for the Debtor cannot be confirmed
 13 under §§ 1129(a) and (b) of the Bankruptcy Code, the Chapter 11 Case could be
 14 converted to a case under chapter 7 of the Bankruptcy Code. After careful review of
 15 the estimated recoveries in a chapter 7 liquidation scenario and as set more in more
 16 detail in Section VI.D.1 above, the Debtor has concluded that recoveries to holders of
 17 Claims under the Plan will be higher than the recoveries in a chapter 7 case. Should
 18 the Plan not be confirmed, it is likely that distributions, if any, to holders of Claims
 19 would be eliminated or reduced by the additional fees and other costs associated with
 20 a chapter 7 liquidation.
 21               If the Plan is not confirmed, the Debtor, or any other party-in-interest, may
 22 attempt to formulate an alternative chapter 11 plan, which might provide for a
 23 reorganization or for the liquidation of the Debtor’s assets other than as provided
 24 under the Plan. Any attempt to formulate an alternative chapter 11 plan would
 25 unnecessarily delay distributions to holders of Claims and may not result in the
 26 financing and concessions by certain of the Debtor’s creditors that made possible the
 27 formulation of the Plan and the distributions to creditors thereunder. In addition, due
 28 to the incurrence of additional Administrative Expense Claims during the period of

                                                   -60-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11         Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 67 of
                                              147



  1 any delay in formulating an alternative Plan, distributions to holders of Claims could
  2 be adversely impacted.
  3               Accordingly, the Debtor believes that the Plan offers the best prospect of
  4 recovery for the holders of Claims against the Debtor.
  5                               VIII. SECURITIES LAW MATTERS
  6               A.    General
  7               The Plan provides for the Reorganized Debtor to issue New Common Stock.
  8 The Debtor believes that this new stock constitutes “securities,” as defined in Section
  9 2(a)(1) of the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a et seq. (the
 10 “Securities Act”), § 101(49) of the Bankruptcy Code and applicable state securities
 11 laws.
 12               B.    Issuance of New Stock
 13               The Debtor believes that the offer and sale of the New Common Stock pursuant
 14 to the Plan will be exempt from federal and state securities registration requirements
 15 under various provisions of the Securities Act and the Bankruptcy Code. Section 1145
 16 of the Bankruptcy Code provides that Section 5 of the Securities Act and any state
 17 law requirements for the offer and sale of a security generally do not apply to the offer
 18 or sale of stock, options, warrants or other securities by a debtor if (a) the offer or sale
 19 occurs under a plan of reorganization, (b) the recipients of the securities hold a claim
 20 against, an interest in, or claim for administrative expense against, the Debtor, and (c)
 21 the securities are issued in exchange for such claim against, interest in, or claim for
 22 administrative expense against, the Debtor or are issued principally in such exchange
 23 and partly for cash and property. In reliance upon § 1145 of the Bankruptcy Code, the
 24 New Common Stock will not be registered under the Securities Act or any state
 25 securities laws.
 26               C.    Resale of New Common Stock
 27               Any subsequent transfers of the New Common Stock by the holder or holders
 28 thereof will need to be exempt from federal and state securities registration

                                                   -61-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11            Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 68 of
                                                 147



  1 requirements under various provisions of the Securities Act, the Bankruptcy Code and
  2 applicable state securities laws. The Debtor recommends that the recipient of the New
  3 Common Stock consult with his/her/its own legal advisors as to the availability of any
  4 such exemption from registration under the Securities Act, the Bankruptcy Code and
  5 applicable state securities laws in any given instance and as to any applicable
  6 requirements or conditions to such availability.
  7                IX.    CERTAIN FEDERAL INCOME TAX CONSEQUENCES
  8               The Federal income tax consequences of the Plan are complex. All Holders of
  9 Claims against and Interests in the Debtor should consult with their tax advisors as to
 10 the particular tax consequences to them of the plan and the ownership and disposition
 11 of Claims including the applicability and effect of any state, local or foreign (non-us)
 12 tax laws and of any change in applicable tax laws.
 13               A.     United States Federal Income Tax Consequences to Debtor
 14                      1.     Cancellation of Indebtedness Income
 15               Under Section 61 of Title 26 of the U.S. Code (the “IRC”), a taxpayer generally
 16 must include in gross income the amount of any cancellation of indebtedness income
 17 (“COD income”) realized during the taxable year. IRC section 108(a)(1)(A) provides
 18 an exception to this general rule if the cancellation occurs in a case under the
 19 Bankruptcy Code, but only if the taxpayer is under the jurisdiction of the Bankruptcy
 20 Court and the cancellation is granted by the Bankruptcy Court or is pursuant to a plan
 21 approved by the Bankruptcy Court.
 22               IRC section 108(b) requires that any amount of COD income so excluded from
 23 gross income to be applied to reduce the following tax attributes of the taxpayer in
 24 the following order: (a) any net operating loss (“NOL”) for the taxable year of the
 25 discharge and any NOL carryforwards to such year; (b) any general business credit
 26 carryforwards; (c) any minimum tax credit carryforwards; (d) any capital loss
 27 carryforwards; (e) the tax basis of the taxpayer’s depreciable and nondepreciable
 28 assets (but not below the amount of its liabilities immediately after the discharge); (f)

                                                     -62-                     Case No. 20-03779-LT11
      414390-v2                      DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 69 of
                                                147



  1 any passive activity loss and credit carryforwards; and (g) any foreign tax credit
  2 carryforwards. However, a taxpayer can elect under IRC section 108(b)(5) to apply
  3 the tax attribute reduction first to reduce the tax basis of its depreciable property
  4 (without regard to the amount of its liabilities) and then to reduce its NOLs and other
  5 tax attributes. A reduction in tax attributes under the foregoing rules does not occur
  6 until the end of the taxable year or, in the case of an asset basis reduction, the first day
  7 of the taxable year following the taxable year, in which the COD income is realized.
  8 Any excess COD income over the amount of available tax attributes is not subject to
  9 United States federal income tax and has no other United States federal income tax
 10 impact.
 11               Holders of Claims may receive less than full payment on their Claims. The
 12 Debtor’s liability to the holders of Claims in excess of the amount satisfied by
 13 distributions under the Plan will be discharged. As a result of the discharge of Claims
 14 pursuant to the Plan, the Debtor is expected to realize COD. Any COD income that
 15 the Debtor realizes as a result of such discharge should be excluded from the Debtor’s
 16 gross income pursuant to the bankruptcy exception under IRC section 108(a)(1)(A)
 17 described in the immediately preceding paragraph. The exclusion of COD income
 18 under this exception will result in a reduction of certain tax attributes of the Debtor.
 19 The Debtor has not determined whether it will make the election under IRC section
 20 108(b)(5) to apply the COD income to first reduce the basis of depreciable property
 21 before reducing other available tax attributes.
 22                     2.     General Section 382 Annual Limitation
 23               In general, IRC section 382 imposes an annual limitation on the ability of a
 24 corporation that undergoes an “ownership change” to deduct pre-change NOLs equal
 25 to the product of (i) the fair market value of the corporation’s stock immediately
 26 before the “ownership change” (with certain adjustments) and (ii) the “long-term tax-
 27 exempt rate” (which is the highest of the adjusted federal long-term rates in effect for
 28 any month in the three-calendar-month period ending with the calendar month in

                                                    -63-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 70 of
                                                147



  1 which the “ownership change” occurs, which is 0.89 percent for September 2020).
  2 The section 382 limitation may be increased to the extent the corporation recognizes
  3 certain built-in gain in its assets during the five-year period following the “ownership
  4 change” or is treated as recognizing built-in gains pursuant to the safe harbors
  5 provided in IRS Notice 2003-65, as modified by IRS Notice 2018-30, but only to the
  6 extent the corporation has net unrealized built-in gain at the time of the “ownership
  7 change”. IRC section 383 applies a similar limitation to capital loss carryforwards and
  8 tax credits. Any unused limitation may be carried forward, thereby increasing the
  9 annual limitation in the subsequent tax year.
 10               Special rules may apply to prevent the imposition of an annual NOL limitation
 11 in the case of a corporation that experiences an “ownership change” as the result of a
 12 bankruptcy proceeding. Notwithstanding these special rules, though, if following
 13 such an “ownership change” a corporation does not continue its historic business, or
 14 use a significant portion of its historic business assets in a new business, for two years
 15 following the “ownership change”, a second “ownership change” that occurs within
 16 that two year period will cause the corporation’s section 382 limitation to be zero.
 17               B.    United States Federal Income Tax Consequences to Holders of
 18                     Claims
 19                     1.     Distributions in Discharge of Accrued Interest
 20               In general, to the extent that money or property received by a holder of a Claim
 21 is received in satisfaction of interest accrued during its holding period, such amount
 22 will be taxable to the holder as interest income (if not previously included in the
 23 holder’s gross income). Conversely, such a holder will recognize a deductible loss to
 24 the extent any accrued interest or original issue discount (“OID”) that was previously
 25 included in such holder’s gross income is not paid in full.
 26               Each holder of an Allowed Claim is urged to consult its own tax advisor
 27 regarding the allocation of consideration and the deductibility of previously included
 28 unpaid interest and OID for tax purposes.

                                                    -64-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 71 of
                                                147



  1                     2.     Character of Gain or Loss; Tax Basis; Holding Period
  2               The character of any gain or loss as long-term or short-term capital gain or loss
  3 or as ordinary income or loss recognized by a holder of Claims under the Plan will be
  4 determined by a number of factors, including, but not limited to, the status of the
  5 holder, whether the Claim constitutes a capital asset in the hands of the holder, the
  6 holder’s holding period for the Claim, whether the Claim was acquired at a market
  7 discount, and the extent to which the holder previously claimed a deduction for the
  8 worthlessness of all or a portion of the Claim. A holder of a Claim that purchased its
  9 Claim from a prior holder at a market discount may be subject to the market discount
 10 rules of the IRC. Under those rules, assuming that the holder has made no election to
 11 amortize the market discount into income on a current basis, any gain recognized on
 12 the exchange of its Claim (subject to a de minimis rule) generally would be
 13 characterized as ordinary income to the extent of the accrued market discount on such
 14 Claim as of the date of the exchange.
 15                     3.     Limitation on Use of Capital Losses
 16               Holders of Claims that recognize capital losses as a result of payment of their
 17 Claims under the Plan will be subject to limits on their use of capital losses. For
 18 noncorporate Claim holders, capital losses may be used each year to first offset any
 19 capital gains (without regard to holding periods), and any remaining capital loss can
 20 be used to offset up to $3,000 of ordinary income ($1,500 for married individuals
 21 filing separate returns). For corporate Claim holders, losses from the sale or exchange
 22 of capital assets may only be used to offset capital gains. Holders of Claims who have
 23 more capital losses than can be used in a tax year may be allowed to carry over the
 24 excess capital losses for use in succeeding tax years. Noncorporate holders of Claims
 25 may carry over unused capital losses and apply them to capital gains and a portion of
 26 their ordinary income (see described immediately above) for an unlimited number of
 27 years. Corporate Claim holders may only carry over unused capital losses for the five
 28

                                                    -65-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 72 of
                                                147



  1 years following the capital loss year, but are allowed to carry back unused capital
  2 losses to the three years preceding the capital loss year.
  3
  4                     4.     Information Reporting and Backup Withholding
  5               Certain payments, including payments in respect of accrued interest or market
  6 discount, are generally subject to information reporting by the payor to the IRS.
  7 Moreover, such reportable payments are subject to backup withholding (currently at
  8 a rate of 24%) under certain circumstances. Under the IRC’s backup withholding
  9 rules, a United States holder may be subject to backup withholding at the applicable
 10 rate with respect to certain distributions or payments pursuant to the Plan, unless the
 11 holder (a) comes within certain exempt categories (which generally include
 12 corporations) and, when required, demonstrates this fact or (b) provides a correct
 13 United States taxpayer identification number and certifies under penalty of perjury
 14 that the holder is a U.S. person, the taxpayer identification number is correct and that
 15 the holder is not subject to backup withholding because of a failure to report all
 16 dividend and interest income. Backup withholding is not an additional tax. Amounts
 17 withheld under the backup withholding rules may be credited against a holder's United
 18 States federal income tax liability, and a holder may obtain a refund of any excess
 19 amounts withheld under the backup withholding rules by filing an appropriate claim
 20 for refund with the IRS.
 21               AS INDICATED ABOVE, THE FOREGOING IS INTENDED TO BE A
 22 SUMMARY ONLY AND NOT A SUBSTITUTE FOR CAREFUL TAX
 23 PLANNING WITH A TAX PROFESSIONAL. THE FEDERAL, STATE, LOCAL
 24 AND OTHER TAX CONSEQUENCES OF THE PLAN ARE COMPLEX AND, IN
 25 SOME CASES, UNCERTAIN. ACCORDINGLY, EACH HOLDER OF A CLAIM
 26 OR EQUITY INTEREST IS URGED TO CONSULT SUCH HOLDER’S TAX
 27 ADVISORS CONCERNING THE FEDERAL, STATE, LOCAL, AND OTHER
 28 TAX CONSEQUENCES APPLICABLE UNDER THE PLAN.

                                                    -66-                     Case No. 20-03779-LT11
      414390-v2                     DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11          Filed 10/30/20    Entered 10/30/20 16:22:10   Doc 138   Pg. 73 of
                                                147



  1                                          X.   CONCLUSION
  2               The Debtor urges holders of Claims in the Voting Classes to vote to accept the
  3 Plan and to evidence such acceptance by returning their completed and signed Ballots
  4 so they will be received by the Debtor in accordance with the Voting Instructions by
  5 the Voting Deadline
  6
  7 Dated: October 30, 2020                  SULLIVAN HILL REZ & ENGEL
  8                                          A Professional Law Corporation
  9                                          By: /s/ Christopher V. Hawkins
 10                                              Christopher V. Hawkins
                                                 Attorneys for Debtor and Debtor in Possession
 11                                              INGENU, INC.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   -67-                     Case No. 20-03779-LT11
      414390-v2                    DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 74 of
                                           147



  1                                      EXHIBIT TABLE
  2          Exhibit                          Description                          Pages
  3           No.

  4               A    Chapter 11 Plan of Reorganization                         69 - 122
  5               B    Schedule of Claims by Classes                             123 - 130
  6               C    Feasibility Projections                                   131 - 133
  7               D    Liquidation Analysis                                      134 - 141
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                -68-                     Case No. 20-03779-LT11
      414390-v2                 DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN OF REORGANIZATION
Case 20-03779-LT11   Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 75 of
                                        147




                                                                            Exhibit A

                                                                             Exhibit A
                                                                              Page 69
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 76 of
                                           147



  1
  2
  3
  4 SULLIVAN HILL REZ & ENGEL
      A Professional Law Corporation
  5    James P. Hill, CA Bar No. 90478
       Christopher V. Hawkins, CA Bar No. 222961
  6    Kathleen Cashman-Kramer, CA Bar No. 128861
      600 B Street, Suite 1700
  7   San Diego, CA 92101
      Telephone: (619) 233-4100
  8   Facsimile: (619) 231-4372
      hill@sullivanhill.com
  9   hawkins@sullivanhill.com
 10 Counsel for Debtor and Debtor in Possession,
      Ingenu, Inc.
 11
 12                            UNITED STATES BANKRUPTCY COURT
 13                            SOUTHERN DISTRICT OF CALIFORNIA
 14
 15 In re                                      CASE NO. 20-03779-LT11
 16 INGENU, INC.                               Chapter 11
 17                  Debtor.
                                               REVISED CHAPTER 11 PLAN OF
 18                                            REORGANIZATION FOR THE DEBTOR
 19                                              Date:      December 15, 2020
                                                 Time:      9:00 a.m.
 20                                              Ctrm:      Dept. 3, Room 129
                                                            United States Bankruptcy Court
 21                                                         325 West F Street
                                                            San Diego, CA 92101-6991
 22                                            Judge: Hon. Laura S. Taylor
 23
 24
 25
 26
 27
 28
      414395-v2
                                                 -1-
                                                                                Exhibit A
                                                                                 Page 70
Case 20-03779-LT11              Filed 10/30/20           Entered 10/30/20 16:22:10                  Doc 138         Pg. 77 of
                                                           147



  1                                                  TABLE OF CONTENTS
  2 ARTICLE I DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION
      OF TIME .......................................................................................................................... 5
  3
    ARTICLE II TREATMENT OF UNCLASSIFIED CLAIMS ............................................ 20
  4
     2.1 Allowed Administrative Expense Claims .............................................................. 20
  5  2.2 Requests for Allowance of Administrative Expense Claims ................................. 20
  6  2.3 Allowed Priority Tax Claims ................................................................................. 21
  7  2.4 Other Provisions Concerning Treatment of Priority Tax Claims .......................... 21
     2.5 DIP Loan Claim ..................................................................................................... 22
  8  2.6 Payment of Statutory Fees ..................................................................................... 22
  9 ARTICLE III CLASSES OF CLAIMS AND INTERESTS ............................................... 22
 10    3.1 Class 1 (Priority Non-Tax Claims) ........................................................................ 22
 11    3.2 Class 2 (Pre-Petition First Lien Claim) .................................................................. 22
       3.3 Class 3 (Pre-Petition Second Lien Claim) ............................................................. 22
 12    3.4 Class 4 (Grid Secured Claim) ................................................................................ 22
 13    3.5 Class 5 (LFT Secured Claim)................................................................................. 23
 14    3.6 Class 6 (JBJK Secured Claim) ............................................................................... 23
       3.7 Class 7 (Gilbert Trust Secured Claim) ................................................................... 23
 15    3.8 Class 8 (Trilliant Secured Claim)........................................................................... 23
 16    3.9 Class 9 (Secured Tax Claims) ................................................................................ 23
 17    3.10 Class 10 (Other Secured Claims) ........................................................................... 23
       3.11 Class 11 (General Unsecured Claims) ................................................................... 23
 18    3.12 Class 12 (Interests) ................................................................................................. 23
 19   ARTICLE IV IDENTIFICATION OF IMPAIRED CLASSES AND
        VOTING CLASSES ...................................................................................................... 23
 20
     4.1 Impaired Classes of Claims Entitled to Vote ......................................................... 23
 21  4.2 Class Deemed to Accept the Plan .......................................................................... 23
 22  4.3 Class Deemed to Reject the Plan ........................................................................... 23
 23  4.4 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code ..................... 24
    ARTICLE V TREATMENT OF CLASSES OF CLAIMS AND INTERESTS ................. 24
 24
     5.1 Treatment of Class 1 – Priority Non-Tax Claims .................................................. 24
 25  5.2 Treatment of Class 2 – Pre-Petition First Lien Claim............................................ 25
 26  5.3 Treatment of Class 3 – Pre-Petition Second Lien Claim ....................................... 25
 27  5.4 Treatment of Class 4 – Grid Secured Claim .......................................................... 26
     5.5 Treatment of Class 5 – LFT Secured Claim .......................................................... 26
 28  5.6 Treatment of Class 6 – JBJK Secured Claim ......................................................... 27
                                             -2-
                                                                                                                     Exhibit A
                                                                                                                      Page 71
Case 20-03779-LT11              Filed 10/30/20            Entered 10/30/20 16:22:10                    Doc 138          Pg. 78 of
                                                            147



  1    5.7 Treatment of Class 7 – Gilbert Trust Secured Claim ............................................. 27
  2    5.8 Treatment of Class 8 – Trilliant Secured Claim .................................................... 27
       5.9 Treatment of Class 9 – Secured Tax Claims .......................................................... 27
  3    5.10 Treatment of Class 10 – Other Secured Claims ..................................................... 28
  4    5.11 Treatment of Class 11 – General Unsecured Claims ............................................. 28
  5    5.12 Treatment of Class 12 – Interests ........................................................................... 28
      ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN ................................ 28
  6
         6.1Continued Corporate Existence and Vesting of Assets in the Reorganized Debtor
  7         ................................................................................................................................ 28
  8    6.2 Corporate Action .................................................................................................... 29
       6.3 Certificate of Incorporation and Bylaws ................................................................ 29
  9    6.4 Release of Liens ..................................................................................................... 29
 10    6.5 Cancellation of Interests and Authorization and Issuance of New Stock. ............. 30
 11    6.6 The Exit Facility. .................................................................................................... 30
       6.7 Provisions Relating to Post-Confirmation Administration of the Reorganized
 12         Debtor. ................................................................................................................... 32
 13    6.8 Disbursing Agent ................................................................................................... 33
       6.9 Closing of Case ...................................................................................................... 33
 14    6.10 Effectuating Documents; Further Transactions ..................................................... 33
 15    6.11 Withholding and Reporting Requirements ............................................................ 34
 16    6.12 Quarterly Reports and United States Trustee’s Fees ............................................. 34
       6.13 Preservation of Causes of Action. .......................................................................... 34
 17    6.14 No Liability for Solicitation or Participation. ........................................................ 35
 18    6.15 Exemption from Certain Taxes. ............................................................................. 36
 19   ARTICLE VII PROVISIONS GOVERNING DISTRIBUTIONS ..................................... 37

 20    7.1 Distributions ........................................................................................................... 37
       7.2 Distributions of Cash ............................................................................................. 37
 21    7.3 Effective Date Payments ........................................................................................ 37
 22    7.4 Delivery of Distributions and Undeliverable Distributions ................................... 37
 23    7.5 Time Bar to Cash Payments and Disallowances.................................................... 38
       7.6 Minimum Distributions .......................................................................................... 38
 24    7.7 Transactions on Business Days .............................................................................. 38
 25    7.8 Distributions after Allowance ................................................................................ 39
 26    7.9 Disputed Payments ................................................................................................. 39
       7.10 No Distributions in Excess of Allowed Amount of Claim .................................... 39
 27   ARTICLE VIII PROCEDURES REGARDING DISPUTED CLAIMS ............................ 39
 28      8.1      Objections to Claims. ............................................................................................. 39
                                                              -3-
                                                                                                                         Exhibit A
                                                                                                                          Page 72
Case 20-03779-LT11               Filed 10/30/20            Entered 10/30/20 16:22:10                     Doc 138          Pg. 79 of
                                                             147



  1     8.2 No Distributions Pending Determination of Allowance of Disputed Claims ........ 40
  2     8.3 Reserve Accounts for Disputed Claims ................................................................. 40
        8.4 Investment of Disputed Claims Reserve ................................................................ 40
  3     8.5 Allowance and Payment of Disputed Claims ........................................................ 41
  4     8.6 Release of Excess Funds from Disputed Claims Reserve ..................................... 41
  5     8.7 Estimation .............................................................................................................. 41
       ARTICLE IX TREATMENT OF EXECUTORY CONTRACTS
  6      AND UNEXPIRED LEASES ........................................................................................ 42
  7  9.1 Rejection of Executory Contracts and Unexpired Leases...................................... 42
  8  9.2 Bar Date for Filing Rejection Claims .................................................................... 43
    ARTICLE X CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE PLAN ...... 43
  9
     10.1 Conditions to the Effective Date ............................................................................ 43
 10  10.2 Waiver of Conditions ............................................................................................. 44
 11 ARTICLE XI EFFECT OF CONFIRMATION .................................................................. 44
 12     11.1 DISCHARGE OF THE DEBTOR ......................................................................... 44
 13     11.2 INJUNCTION ........................................................................................................ 45
        11.3 No Waiver of Discharge ........................................................................................ 46
 14     11.4 Binding Effect ........................................................................................................ 46
 15     11.5 Term of Injunctions or Stays .................................................................................. 46
 16     11.6 Setoffs .................................................................................................................... 46
       ARTICLE XII RETENTION OF JURISDICTION ............................................................ 47
 17
       ARTICLE XIII MISCELLANEOUS PROVISIONS ......................................................... 49
 18
          13.1     Modification of Plan .............................................................................................. 49
 19       13.2     Extensions of Time ................................................................................................ 49
 20       13.3     Releases and Related Matters. ............................................................................... 49
 21       13.4     Dissolution of the Committee ................................................................................ 51
          13.5     Default .................................................................................................................... 51
 22       13.6     Notices.................................................................................................................... 52
 23       13.7     Choice of Law ........................................................................................................ 53
 24       13.8     Captions.................................................................................................................. 53

 25
 26
 27
 28
                                                                         -4-
                                                                                                                           Exhibit A
                                                                                                                            Page 73
Case 20-03779-LT11     Filed 10/30/20     Entered 10/30/20 16:22:10    Doc 138    Pg. 80 of
                                            147



  1                                       INTRODUCTION
  2         Ingenu, Inc., a Delaware corporation (the “Debtor” or “Ingenu”) proposes the
  3 following plan of reorganization (the “Plan”) for the resolution of the outstanding claims
  4 against and equity interests in Ingenu. Ingenu is the proponent of the Plan within the meaning
  5 of § 1129 of the Bankruptcy Code (11 U.S.C. § 101 et seq.). Reference is made to Ingenu’s
  6 disclosure statement, to be filed with the Plan (the “Disclosure Statement”), for a discussion
  7 of Ingenu’s history, business, results of operations, and for a summary and analysis of the
  8 Plan. There also are other agreements and documents (the “Plan Supplement”), which will
  9 be filed with the Bankruptcy Court, that are referenced in the Plan or the Disclosure
 10 Statement and that will be available for review.
 11                                          ARTICLE I
 12                   DEFINED TERMS, RULES OF INTERPRETATION
 13                              AND COMPUTATION OF TIME
 14 A.      Scope of Definitions
 15         Unless otherwise stated, all terms not defined herein shall have the meaning set forth
 16 in the Bankruptcy Code and the Bankruptcy Rules. Where there is a conflict between the
 17 defined terms herein and any terms in the Bankruptcy Code or the Bankruptcy Rules, the
 18 definitions herein shall control. The following terms when used in the Plan shall have the
 19 meanings set forth in this Article.
 20 B.      Definitions
 21         1.1    “Administrative Expense Claim” means a Claim for costs and expenses of
 22 administration allowed under §§ 503(b) or 507(a)(2) of the Bankruptcy Code, including:
 23 (a) the actual and necessary costs and expenses incurred after the Petition Date of preserving
 24 the Estate and operating the business of the Debtor (such as wages, salaries and payments
 25 for inventories, leased equipment and premises); (b) Professional Fee Claims; and (c) all
 26 fees and charges assessed against the Estate under chapter 123 of title 28, United States
 27 Code, 28 U.S.C. §§ 1911-1930.
 28         1.2    “Allowed” means, with reference to a Claim:
                                                  -5-
                                                                                   Exhibit A
                                                                                    Page 74
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138    Pg. 81 of
                                           147



  1                a.     A Claim that (i) has been listed by the Debtor in its Schedules as other
  2 than disputed, contingent or unliquidated; and (ii) is not otherwise a Disputed Claim;
  3                b.     A Claim (i) for which a Proof of Claim or request for payment of
  4 Administrative Expense Claim has been filed by the applicable Bar Date or otherwise been
  5 deemed timely filed under applicable law; and (ii) that is not otherwise a Disputed Claim;
  6 or
  7                c.     A Claim that is allowed: (i) in any Stipulation of Amount and Nature
  8 of Claim executed by the Reorganized Debtor and the Claimant on or after the Effective
  9 Date; (ii) in any contract, instrument or other agreement entered into in connection with the
 10 Plan and, if prior to the Effective Date, approved by the Bankruptcy Court; (iii) pursuant to
 11 a Final Order; or (iv) pursuant to the terms of the Plan.
 12         1.3    “Amended Certificate of Incorporation and Bylaws” means the amended
 13 and restated certificate of incorporation and amended and restated bylaws of the
 14 Reorganized Debtor, in substantially the form to be included in the Plan Supplement.
 15         1.4    “Asset Sale” means the sale of all or substantially all of the Debtor’s assets
 16 pursuant to Section 363 of the Bankruptcy Code that generates sufficient proceeds to pay in
 17 full the DIP Facility Claims, the Pre-Petition First Lien Claim and the Pre-Petition Second
 18 Lien Claim.
 19         1.5    “Avoidance Actions” means Causes of Action held by the Debtor and/or the
 20 Estate under §§ 544, 547, 548, 549, 550 or 551 of the Bankruptcy Code.
 21         1.6    “Ballot” means the form or forms distributed to each holder of an Impaired
 22 Claim or Interest entitled to vote on the Plan on which the holder indicates acceptance or
 23 rejection of the Plan.
 24         1.7    “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
 25 101-1532, as in effect at the relevant time.
 26         1.8    “Bankruptcy Court” means the United States Bankruptcy Court, Southern
 27 District of California, or any such Court having jurisdiction over the Chapter 11 Case.
 28
                                                   -6-
                                                                                   Exhibit A
                                                                                    Page 75
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 82 of
                                           147



  1         1.9    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
  2 may be amended and as supplemented by any local bankruptcy rules adopted by the
  3 Bankruptcy Court.
  4         1.10   “Bar Date” means the applicable bar date by which a Proof of Claim must be
  5 or must have been filed, as established by an order of the Bankruptcy Court, including the
  6 Bar Date Order and the Confirmation Order.
  7         1.11   “Bar Date Order” means an order of the Bankruptcy Court establishing Bar
  8 Dates for Filing Proofs of Claims in the Chapter 11 Case, as the same may be amended,
  9 modified or supplemented, and includes the Notice of Chapter 11 Bankruptcy Case issued
 10 and served by the Bankruptcy Court on July 29, 2020 as ECF No. 11, pursuant to which the
 11 Bar Date for filing a Proof of Claim for a Claim that arose before the Petition Date for non-
 12 governmental units is October 5, 2020 and the Bar Date applicable to governmental units is
 13 January 25, 2021.
 14         1.12   “Board of Directors” means that body vested with and having the powers and
 15 duties of governing the Reorganized Debtor.
 16         1.13   “Business Day” means any day, other than a Saturday, Sunday or “legal
 17 holiday” (as defined in Bankruptcy Rule 9006(a)).
 18         1.14   “Cash” means legal tender of the United States of America and equivalents
 19 thereof.
 20         1.15   “Causes of Action” means any and all actions, proceedings, causes of action,
 21 suits, accounts, demands, controversies, agreements, promises, rights to legal remedies,
 22 rights to equitable remedies, rights to payment, and claims held by the Debtor or the Estate,
 23 whether known, unknown, reduced to judgment, not reduced to judgment, liquidated,
 24 unliquidated, fixed, contingent, non-contingent, matured, unmatured, disputed, undisputed,
 25 secured, or unsecured, and whether asserted or assertable directly or derivatively in law,
 26 equity, or otherwise.
 27         1.16   “Chapter 11 Case” means the above-captioned case commenced under
 28 Chapter 11 of the Bankruptcy Code by the Debtor.
                                                 -7-
                                                                                  Exhibit A
                                                                                   Page 76
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 83 of
                                           147



  1         1.17   “Claim” means a “claim,” as defined in § 101(5) of the Bankruptcy Code,
  2 against the Debtor.
  3         1.18   “Claimant” means the holder of a Claim.
  4         1.19   “Class” means a class of Claims or Interests as that term is used in § 1122 of
  5 the Bankruptcy Code.
  6         1.20   “Committee” means any statutory official committee of unsecured creditors
  7 in the Chapter 11 Case appointed pursuant to § 1102 of the Bankruptcy Code, as such
  8 Committee may be reconstituted from time to time.
  9         1.21   “Confirmation Date” means the date on which the Bankruptcy Court enters
 10 the Confirmation Order on its docket, within the meaning of Bankruptcy Rules 5003 and
 11 9021.
 12         1.22   “Confirmation Hearing” means the hearing before the Bankruptcy Court,
 13 held under § 1128 of the Bankruptcy Code, to consider confirmation of this Plan and related
 14 matters, as such hearing may be adjourned or continued from time to time.
 15         1.23   “Confirmation Order” means the order entered by the Bankruptcy Court
 16 confirming the Plan pursuant to § 1129 of the Bankruptcy Code.
 17         1.24   “Creditors Account” means a segregated account established by the
 18 Reorganized Debtor for the benefit of the holders of Allowed General Unsecured Claims,
 19 which account will be funded from the potential Tax Benefit (defined below) in annual
 20 payments during the Measuring Period (defined below) as follows:
 21                a.     The aggregate amount funded by the Reorganized Debtor into the
 22 Creditors Account shall not exceed the lesser of (i) $500,000 or (ii) twenty percent (20%) of
 23 the aggregate actual Tax Benefit for the Measuring Period; provided, however, the amount
 24 of any annual payment shall not exceed $100,000 for any year during the Measuring Period.
 25 For purposes of the Plan, the “Tax Benefit” means any reduction in any liability for income
 26 taxes of the Reorganized Debtor and any subsidiaries for a taxable period beginning after
 27 December 31, 2020 as a result of any net operating loss carry forward arising in a taxable
 28 period ending on or before December 31, 2020 as reduced by any taxable income recognized
                                                 -8-
                                                                                  Exhibit A
                                                                                   Page 77
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138    Pg. 84 of
                                           147



  1 by the Reorganized Debtor or any subsidiaries to the extent attributable to the Plan (the
  2 “NOL”). The Tax Benefit will be computed annually by comparing (i) the actual federal,
  3 state and local income tax liability of the Reorganized Debtor for any taxable year during
  4 the Measuring Period in which it is able to utilize any such NOL to reduce its taxable income,
  5 to (ii) the amount of such income taxes that the Reorganized Debtor would have been
  6 required to pay with respect to such taxable year in the absence of such NOL. For purposes
  7 of the preceding sentence, any gross income recognized by the Reorganized Debtor as a
  8 result of any debt discharged in connection with this Plan shall not be taken into account in
  9 determining the Reorganized Debtor’s taxable income for the relevant taxable year and, for
 10 the avoidance of doubt, any NOL utilized in the relevant taxable year shall be deemed to be
 11 the last deduction taken into account in such taxable year.
 12                b.     The foregoing annual payments will be funded into the Creditors
 13 Account within one hundred and twenty (120) days following the end of each taxable period
 14 beginning after December 31, 2020 and will continue until the earlier of: (i) the expiration
 15 of the applicable carryforward period of the NOL with respect to any such taxable period;
 16 (ii) December 31, 2025; or (iii) the date the aggregate payments funded into the Creditors
 17 Account is $500,000 (the “Measuring Period”).
 18                c.     The Reorganized Debtor’s ability to make these annual payments
 19 depends upon a number of factors, including (i) the Reorganized Debtor’s ability to generate
 20 taxable income in the future; (ii) the amount of any taxable income that the Reorganized
 21 Debtor generates and timing thereof; (iii) the amount of net operating losses that the
 22 Reorganized Debtor is permitted under applicable law and regulations to use in a given year
 23 to generate tax savings; (iv) changes in U.S. state or federal tax law or IRS regulations;
 24 (v) the occurrence of a change of control or other event that limits or eliminates the amount
 25 of NOLs available to the Reorganized Debtor; and (vi) the outcome of an audit by the IRS
 26 or state taxing authority challenging the Reorganized Debtor’s tax position with respect to
 27 the NOLs.
 28
                                                  -9-
                                                                                   Exhibit A
                                                                                    Page 78
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138    Pg. 85 of
                                           147



  1                d.     Because the Reorganized Debtor may later operate through one or more
  2 operating subsidiaries, the Reorganized Debtor’s ability to make payments under the Plan is
  3 dependent on the ability of the Reorganized Debtor’s subsidiaries to make distributions to
  4 the Reorganized Debtor.
  5                e.     In the event that the holder of a Claim in Class 11 transfers such
  6 claim, the Reorganized Debtor (i) may issue and deliver any distribution under the
  7 Plan to the original holder at its address of record on the Record Date, and (ii) shall
  8 have no obligations with respect to the transferee.
  9         1.25   “Debt-For-Equity Exchange” means the receipt by NDJR, pursuant to the
 10 terms of this Plan, of the New Common Stock in the Reorganized Debtor in satisfaction of
 11 the portion of the Pre-Petition Second Lien Claim that equals the difference (only if a
 12 positive value) between (i) the sum of (x) the amount of the Pre-Petition First Lien Claim,
 13 (y) the amount of the Pre-Petition Second Lien Claim, and (z) the amount of the DIP Facility
 14 Claims minus (ii) the cash consideration disclosed in the highest and best offer received by
 15 the Debtor in its Marketing Process described in the Disclosure Statement (such difference,
 16 the “Settled Pre-Petition Second Lien Debt Amount”). For the purpose of the foregoing
 17 calculation, the amount of the Pre-Petition Second Lien Claim satisfied pursuant as the
 18 Settled Pre-Petition Second Lien Amount shall be calculated based on the indebtedness
 19 owing and incurred under the Pre-Petition Second Lien Claim in a chronological order as it
 20 was incurred or arose beginning with the date of creation of the such indebtedness (i.e.,
 21 starting with the principal amounts extended in years 2014 and 2015 remaining outstanding,
 22 plus interest accruals, fees and related expenses in the order incurred on such amounts) prior
 23 to taking into account any portion of such indebtedness to the extent deemed related to a
 24 later period. For the avoidance of doubt, to the extent the Marketing Process does not lead
 25 to any offers or is terminated prior to the Debtor’s receiving any offers, (i) the full amount
 26 of the Pre-Petition Second Lien Claim will be satisfied through issuance of the New
 27 Common Stock pursuant to the Debt-For-Equity Exchange; (ii) the amount of the Settled
 28 Pre-Petition Second Lien Debt Amount shall equal the amount of the Allowed Pre-Petition
                                                 -10-
                                                                                   Exhibit A
                                                                                    Page 79
Case 20-03779-LT11     Filed 10/30/20     Entered 10/30/20 16:22:10   Doc 138   Pg. 86 of
                                            147



  1 Second Lien Claim; and (iii) the amount of the Non-Settled Pre-Petition Second Lien Debt
  2 Amount shall equal zero Dollars ($0).
  3         1.26   “Debtor” means Ingenu as a debtor under Chapter 11 of the Bankruptcy Code.
  4         1.27   “DIP Credit Agreement” means the Senior Secured and Priming
  5 Superpriority Debtor-in-Possession Credit Agreement dated as of the Petition Date, by and
  6 between the Debtor and the DIP Lender, as such may be amended from time to time.
  7         1.28   “DIP Facility” or “DIP Loan” means the post-petition financing provided
  8 under the DIP Credit Agreement.
  9         1.29   “DIP Lender” means the NDJR in its capacity as the lender under the DIP
 10 Loan.
 11         1.30   “DIP Loan Obligation” means the principal amount of indebtedness
 12 outstanding under the DIP Credit Agreement, accrued interest thereon and any and all unpaid
 13 expenses of the DIP Lender including without limitation, outstanding DIP Lender’s
 14 attorneys’ fees and expenses.
 15         1.31   “DIP Order” means the Interim, Final and/or any subsequent orders
 16 approving the DIP Loan.
 17         1.32   “DIP Facility Claims” means all Claims arising under or relating to the DIP
 18 Facility, whether pursuant to the DIP Credit Agreement, any other DIP Loan Document, any
 19 notes, the DIP Order, or otherwise.
 20         1.33   “Disallowed Claim” means a Claim or any portion thereof, that (a) has been
 21 disallowed by a Final Order, (b) is scheduled at zero or as contingent, disputed or
 22 unliquidated and as to which a Bar Date has been established but no Proof of Claim has been
 23 timely filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final
 24 Order of the Bankruptcy Court, or (c) is not listed on the Schedules and as to which a Bar
 25 Date has been set but no Proof of Claim has been timely filed with the Bankruptcy Court
 26 pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy Court.
 27         1.34   “Disbursing Agent” means the Reorganized Debtor, or any Person designated
 28 by the Reorganized Debtor to serve as disbursing agent under this Plan.
                                                 -11-
                                                                                Exhibit A
                                                                                 Page 80
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10      Doc 138     Pg. 87 of
                                           147



  1          1.35   “Disclosure Statement” means the disclosure statement (including all
  2 exhibits and schedules thereto or referenced therein) that relates to the Plan and has been
  3 prepared and distributed by the Debtor, as the same may be amended, modified or
  4 supplemented.
  5          1.36   “Disputed Claim” means a Claim or any portion thereof, that is neither an
  6 Allowed Claim nor a Disallowed Claim and includes, without limitation, Claims that (a) (i)
  7 have not been listed on the Schedules by the Debtor or have been scheduled at zero or as
  8 unknown, contingent, unliquidated or disputed, and (ii) are not the subject of an objection
  9 filed in the Bankruptcy Court but as to which the time for filing an objection has not yet
 10 expired, (b) that are the subject of a Proof of Claim that differs in nature, amount or priority
 11 from the Schedules, or (c) are the subject of an objection filed with the Bankruptcy Court,
 12 which objection has not been withdrawn or overruled by a Final Order of the Bankruptcy
 13 Court.
 14          1.37   “Effective Date” means the Business Day on which all conditions set forth in
 15 Article X of this Plan have been either satisfied or waived as provided in Section 10.2 of this
 16 Plan.
 17          1.38   “Estate” means the estate created for the Debtor in the Chapter 11 Case
 18 pursuant to § 541 of the Bankruptcy Code.
 19          1.39   “Executory Contract” or “Unexpired Lease” means a contract or lease to
 20 which the Debtor is a party that is subject to assumption or rejection under § 365 of the
 21 Bankruptcy Code, whether or not listed in the Debtor’s Schedules.
 22          1.40   “Exit Facility” means a credit facility provided by the Exit Facility Lender to
 23 the Reorganized Debtor pursuant to the Exit Financing Agreement. “Exit Facility Amount”
 24 means an amount up to one million and No/100 Dollars ($1,000,000).
 25          1.41   “Exit Facility Amount” means an amount up to one million and No/100
 26 Dollars ($1,000,000).
 27          1.42   “Exit Facility Lender” means NDJR in its capacity as the lender under the
 28 Exit Financing Agreement.
                                                  -12-
                                                                                     Exhibit A
                                                                                      Page 81
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10      Doc 138    Pg. 88 of
                                          147



  1         1.43   “Exit Financing Agreement” means the credit agreement to be entered into
  2 as of the Effective Date by and between the Reorganized Debtor and the Exit Facility Lender.
  3 The Exit Financing Agreement shall be on the terms and conditions substantially similar to
  4 those of the DIP Credit Agreement and otherwise consistent with the terms set forth in
  5 Section 6.6 of the Plan.
  6         1.44   “Final Order” means an order or judgment of the Bankruptcy Court, or other
  7 court of competent jurisdiction, as entered on the docket in the Chapter 11 Case or the docket
  8 of any other court of competent jurisdiction, that has not been reversed, stayed, modified or
  9 amended, and as to which the time to appeal or seek certiorari or move for a new trial,
 10 reargument or rehearing has expired, and no appeal or petition for certiorari or other
 11 proceedings for a new trial, reargument or rehearing has been timely filed, or as to which
 12 any appeal that has been filed or any petition for certiorari that has been timely filed has
 13 been withdrawn or resolved by the highest court to which the order or judgment was
 14 appealed or from which certiorari was sought or the new trial, reargument or rehearing shall
 15 have been denied or resulted in no modification of such order; provided, however, that the
 16 possibility that a motion under Rule 59 or 60 of the Federal Rules of Civil Procedure, or any
 17 analogous rule under the Bankruptcy Rules or other rules governing procedure in cases
 18 before the Bankruptcy Court, may be filed with respect to such order or judgment shall not
 19 cause such order or judgment not to be a Final Order.
 20         1.45   “General Unsecured Claim” means any Unsecured Claim against the Debtor
 21 that arose or is deemed by the Bankruptcy Code or Bankruptcy Court, as the case may be,
 22 to have arisen before the Petition Date and that is not an Administrative Expense Claim, DIP
 23 Facility Claim, Priority Tax Claim, Priority Non-Tax Claim, or Other Secured Claim, but
 24 which includes any claim arising from the rejection of an Executory Contract, and is unpaid
 25 as of the Effective Date.
 26         1.46   “Gilbert Trust” means John S. Gilbert and Barbara J. Gilbert, trustees of the
 27 Gilbert Family Trust, dated March 1, 1993.
 28
                                                 -13-
                                                                                   Exhibit A
                                                                                    Page 82
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10      Doc 138    Pg. 89 of
                                           147



  1         1.47     “Gilbert Trust Secured Claim” means the Claim of the Gilbert Trust against
  2 the Debtor under or pursuant to the Gilbert Trust Subordinated Secured Note.
  3         1.48     “Gilbert Trust Subordinated Secured Note” means the issued Subordinated
  4 Secured Convertible Promissory Note issued by Ingenu to the Gilbert Trust prior to the
  5 Petition Date.
  6         1.49     “Grid” means Grid Partners IIIA, L.P.
  7         1.50     “Grid Secured Claim” means the Claim of Grid against the Debtor under or
  8 pursuant to the Grid Subordinated Secured Notes.
  9         1.51     “Grid Subordinated Secured Notes” means the issued Subordinated Secured
 10 Convertible Promissory Notes issued by Ingenu to Grid prior to the Petition Date.
 11         1.52     “Impaired” means when used with reference to a Claim or Interest, a Claim
 12 or Interest that is “impaired” within the meaning of § 1124 of the Bankruptcy Code.
 13         1.53     “Interest” or “Interests” means any equity security (as defined in section
 14 101(16) of the Bankruptcy Code) in the Debtor and any other rights, options, warrants, stock
 15 appreciation rights, phantom stock rights, restricted stock units, performance shares,
 16 performance units, redemption rights, repurchase rights, convertible, exercisable or
 17 exchangeable securities or other agreements, arrangements or commitments of any character
 18 relating to, or whose value is related to, any such interest or other ownership interest in the
 19 Debtor.
 20         1.54     “JBJK” means JBJK Investments, LP.
 21         1.55     “JBJK Secured Claim” means the Claim of JBJK against the Debtor under
 22 or pursuant to the JBJK Subordinated Secured Notes.
 23         1.56     “JBJK Subordinated Secured Notes” means the issued Subordinated
 24 Secured Convertible Promissory Notes issued by Ingenu to JBJK prior to the Petition Date.
 25         1.57     “LFT” means LFT Capital, LLC.
 26         1.58     “LFT Secured Claim” means the Claim of LFT against the Debtor under or
 27 pursuant to the LFT Subordinated Secured Notes.
 28
                                                  -14-
                                                                                    Exhibit A
                                                                                     Page 83
Case 20-03779-LT11     Filed 10/30/20    Entered 10/30/20 16:22:10     Doc 138    Pg. 90 of
                                           147



  1         1.59   “LFT Subordinated Secured Notes” means the issued Subordinated Secured
  2 Convertible Promissory Notes issued by Ingenu to LFT prior to the Petition Date.
  3         1.60   “Lien” or “Liens” means a lien, security interest or charge against or interest
  4 in property of the Debtor to secure payment of a debt or performance of an obligation owed
  5 by the Debtor.
  6         1.61   “NDJR” means NDJR Grid Partners II, LLC.
  7         1.62   “New Common Stock” means the shares of common stock of the Reorganized
  8 Debtor to be issued on the Effective Date in accordance with Section 6.5 of this Plan.
  9         1.63   “Non-Settled Pre-Petition Second Lien Debt Amount” means the portion
 10 of the Pre-Petition Second Lien Claim that remains unsatisfied after giving effect to the
 11 Debt-For-Equity Exchange pursuant to which the Settled Pre-Petition Second Lien Debt
 12 Amount is satisfied by the issuance of New Common Stock.
 13         1.64   “Officers” means those persons chosen by the Board of Directors as the
 14 officers who shall perform the executive duties of the Reorganized Debtor.
 15         1.65   “Organizational Documents” means the bylaws, articles of incorporation,
 16 corporate charters, certificates of formation, limited liability agreements or other documents
 17 or agreements that govern or affect the corporate formation and governance of the Debtor
 18 and the Reorganized Debtor.
 19         1.66   “Ordinary Course Administrative Expense Claims” means Administrative
 20 Expense Claims incurred in the ordinary course of the Debtor’s business.
 21         1.67   “Other Secured Claim” means any Secured Claim other than a DIP Facility
 22 Claim, Pre-Petition First Lien Claim, Pre-Petition Second Lien Claim, Gilbert Trust Claim,
 23 Grid Secured Claim, LFT Secured Claim, JBJK Secured Claim, or Trilliant Secured Claim.
 24         1.68   “Person” means an individual, corporation, partnership, joint venture,
 25 association, joint stock company, limited liability company, limited liability partnership,
 26 trust, estate, unincorporated organization, governmental unit (as defined in § 101(27) of the
 27 Bankruptcy Code), or other entity.
 28
                                                 -15-
                                                                                   Exhibit A
                                                                                    Page 84
Case 20-03779-LT11     Filed 10/30/20    Entered 10/30/20 16:22:10     Doc 138     Pg. 91 of
                                           147



  1         1.69   “Petition” means the voluntary petition for relief filed by the Debtor with the
  2 Bankruptcy Court on July 27, 2020 under Chapter 11 of the Bankruptcy Code, and any
  3 amendments or modifications thereto.
  4         1.70   “Petition Date” means the date on which the Debtor filed its petition for relief
  5 commencing the Chapter 11 Case.
  6         1.71   “Plan” means this Chapter 11 plan of reorganization for the Debtor, either in
  7 its present form or as it may be altered, amended, or modified, including all Exhibits thereto.
  8         1.72   “Plan Supplement” means the supplement to this Plan filed by the Debtor the
  9 Bankruptcy Court on or before the Confirmation Date.
 10         1.73   “Pre-Petition First Lien Claim” means the Claim of the Pre-Petition First
 11 Lien Lender under its Pre-Petition Senior Loan Documents.
 12         1.74   “Pre-Petition First Lien Lender” means Lakefront Associates, LLC in its
 13 capacity as the lender under the Pre-Petition Loan Agreement.
 14         1.75   “Pre-Petition First Lien Loan Agreement” means the Loan and Security
 15 Agreement dated September 21, 2011 by and between Ingenu, as borrower, and Lakefront
 16 Associates, LLC, as the successor to the original lender thereunder.
 17         1.76   “Pre-Petition Second Lien Claim” means the Claim of the Pre-Petition
 18 Second Lien Lender under its Pre-Petition Senior Loan Documents.
 19         1.77   “Pre-Petition Second Lien Lender” means NDJR in its capacity as the lender
 20 under the Pre-Petition Second Lien Secured Note.
 21         1.78   “Pre-Petition Second Lien Secured Note” means the Secured Senior
 22 Subordinated Convertible Promissory Note as amended as of June 27, 2017 issued by Ingenu
 23 to NDJR.
 24         1.79   “Pre-Petition Senior Loan Documents” means the Pre-Petition First Lien
 25 Loan Agreement and the Pre-Petition Second Lien Secured Note and the documents and
 26 agreements executed or delivered in connection therewith, respectively.
 27
 28
                                                  -16-
                                                                                    Exhibit A
                                                                                     Page 85
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138    Pg. 92 of
                                          147



  1         1.80   “Pre-Petition Senior Lenders” means, collectively, the Pre-Petition First
  2 Lien Lender and Pre-Petition Second Lien Lender, each in its capacity as the lender under
  3 its respective Pre-Petition Senior Loan Documents.
  4         1.81   “Priority Non-Tax Claim” means a Claim that is entitled to priority in
  5 payment pursuant to § 507(a) of the Bankruptcy Code that is not an Administrative Expense
  6 Claim, a DIP Facility Claim or a Priority Tax Claim.
  7         1.82   “Priority Tax Claim” means a Claim that is entitled to priority in payment
  8 pursuant to § 507(a)(8) of the Bankruptcy Code.
  9         1.83   “Professional” means any professional employed in the Chapter 11 Case
 10 pursuant to §§ 327, 328, or 1103 of the Bankruptcy Code or any professional or other entity
 11 seeking compensation or reimbursement of expenses in connection with the Chapter 11 Case
 12 pursuant to § 503(b)(4) of the Bankruptcy Code.
 13         1.84   “Professional Fee Claim” means a Claim under §§ 328, 330(a), 331, 333, 503
 14 or 1103 of the Bankruptcy Code for compensation of a Professional or other Person for
 15 services rendered or expenses incurred in the Chapter 11 Case.
 16         1.85   “Proof of Claim” means Official Form 10 as is used in the Bankruptcy Court
 17 or similar filing as evidence of a Claim, properly filled-out, executed with supporting
 18 documentation, and filed with the Bankruptcy Court before any applicable Bar Date.
 19         1.86   “Property” means all assets or property of the Estate of any nature
 20 whatsoever, real or personal, tangible or intangible, including contract rights, accounts and
 21 Causes of Action (whether direct or derivative), previously or now owned by Ingenu or the
 22 Reorganized Debtor, as the case may be, or acquired by the Estate, as defined in § 541 of
 23 the Bankruptcy Code.
 24         1.87   “Pro Rata” means when used with reference to a distribution to holders of
 25 Allowed Claims in a particular Class or other specified group of Claims pursuant to Article
 26 V of the Plan, proportionately so that with respect to a particular Allowed Claim in such
 27 Class, the ratio of (a)(i) the amount of Cash distributed on account of such Allowed Claim
 28 to (ii) the amount of such Allowed Claim, is the same as the ratio of (b)(i) the amount of
                                                 -17-
                                                                                  Exhibit A
                                                                                   Page 86
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10      Doc 138     Pg. 93 of
                                           147



  1 Cash distributed on account of all Allowed Claims in such Class or group of Claims to (ii)
  2 the amount of all Allowed Claims in such Class or group of Claims.
  3         1.88    “Record Date” shall mean means the date for determining which holders of
  4 Allowed Claims and Interests are eligible to receive distributions pursuant to the Plan, which
  5 date shall be the Effective Date.
  6         1.89    “Rejection Claim” shall have the meaning ascribed thereto in Section 9.1 of
  7 the Plan.
  8         1.90    “Reorganized Debtor” means Ingenu on and after the Effective Date.
  9         1.91    “Schedules” means the schedules of the Debtor’s assets and liabilities and the
 10 statement of financial affairs filed by the Debtor, as required by § 521 of the Bankruptcy
 11 Code, as the same may have been or may be amended, modified or supplemented.
 12         1.92    “Secured” or “Secured Claim” means a Claim: (a) secured by a valid,
 13 perfected, and enforceable Lien on collateral to the extent of the value of such collateral, as
 14 determined in accordance with section 506(a) of the Bankruptcy Code or (b) subject to a
 15 valid right of setoff pursuant to section 553 of the Bankruptcy Code.
 16         1.93    “Secured Tax Claim” means a Claim that would otherwise meet the
 17 description of an unsecured Claim of a governmental unit under § 507(a)(8) of the
 18 Bankruptcy Code but is secured by a Lien on property in which the Estate has an interest, to
 19 the extent of the value of the Claimant’s interest in the Estate’s interest in such property.
 20         1.94    “Settled Pre-Petition Second Lien Debt Amount” has the meaning assigned
 21 thereto in the definition of “Debt-For-Equity Exchange”.
 22         1.95    “Stipulation of Amount and Nature of Claim” means a stipulation or other
 23 agreement between the Debtor or the Reorganized Debtor and a Claimant, or an agreed order
 24 of the Bankruptcy Court, establishing the amount and nature of a Claim.
 25         1.96    “Trilliant” means Trilliant Networks (Canada) Inc.
 26         1.97   “Trilliant Contract” mean the Value Added Reseller Agreement dated
 27 October 28, 2015, by and between the Debtor and Trilliant, as amended on November 23,
 28 2017 and on March 1, 2018.
                                                  -18-
                                                                                     Exhibit A
                                                                                      Page 87
Case 20-03779-LT11       Filed 10/30/20    Entered 10/30/20 16:22:10       Doc 138     Pg. 94 of
                                             147



  1          1.98   “Trilliant Secured Claim” means the Claim of Trilliant against the Debtor
  2 under or pursuant to the Trilliant Subordinated Secured Notes.
  3          1.99   “Trilliant Subordinated Secured Notes” means the issued Subordinated
  4 Secured Convertible Promissory Notes issued by Ingenu to Trilliant prior to the Petition
  5 Date.
  6          1.100 “Unclassified Claims” means those Claims described in Article II of this Plan.
  7          1.101 “Unimpaired” means, when used with reference to a Claim, a Claim that is
  8 not Impaired.
  9          1.102 “United States Trustee” means the United States Trustee for the Southern
 10 District of California.
 11          1.103 “Unsecured Claim” means any Claim that is not a Secured Claim.
 12          C.     Rules of Interpretation
 13          For purposes of the Plan, unless otherwise provided herein: (a) whenever from the
 14 context it is appropriate, each term, whether stated in the singular or the plural, will include
 15 both the singular and the plural; (b) unless otherwise provided in the Plan, any reference in
 16 the Plan to a contract, instrument, release or other agreement or document being in a
 17 particular form or on particular terms and conditions means that such document will be
 18 substantially in such form or substantially on such terms and conditions; (c) any reference
 19 in the Plan to an existing document or Exhibit filed or to be filed means such document or
 20 Exhibit, as it may have been or may be amended, modified or supplemented pursuant to the
 21 Plan, the Confirmation Order or otherwise; (d) any reference to a Person as a holder of a
 22 Claim includes that Person’s successors, assigns and affiliates; (e) all references in the Plan
 23 to Sections, Articles and Exhibits are references to Sections, Articles and Exhibits of or to
 24 the Plan; (f) the words “herein,” “hereunder” and “hereto” refer to the Plan in its entirety
 25 rather than to a particular portion of the Plan; (g) captions and headings to Articles and
 26 Sections are inserted for convenience of reference only and are not intended to be a part of
 27 or to affect the interpretation of the Plan; (h) subject to the provisions of any contract, articles
 28 of incorporation, bylaws, similar constituent documents, instrument, release or other
                                                    -19-
                                                                                        Exhibit A
                                                                                         Page 88
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10      Doc 138     Pg. 95 of
                                           147



  1 agreement or document entered into or delivered in connection with the Plan, the rights and
  2 obligations arising under the Plan will be governed by, and construed and enforced in
  3 accordance with, federal law, including the Bankruptcy Code and the Bankruptcy Rules; and
  4 (i) the rules of construction set forth in § 102 of the Bankruptcy Code will apply to the extent
  5 not inconsistent with any other provision of this Section 1(C).
  6         D.     Computation of Time
  7         In computing any period of time prescribed or allowed by the Plan, the provisions of
  8 Bankruptcy Rule 9006(a) will apply.
  9                                          ARTICLE II
 10                       TREATMENT OF UNCLASSIFIED CLAIMS
 11         2.1    Allowed Administrative Expense Claims. Subject to the provisions
 12 contained in Section 2.2 of this Plan, unless otherwise agreed to in writing by the
 13 Reorganized Debtor and the holder of an Allowed Administrative Expense Claim, the
 14 Disbursing Agent shall pay to each holder of an Allowed Administrative Expense Claim an
 15 amount equal to its Allowed Administrative Expense Claim on the latest of (a) the Effective
 16 Date or as soon thereafter as is practicable, (b) for Ordinary Course Administrative Expense
 17 Claims, when such Claims are due and payable in the ordinary course of the Debtor’s
 18 business, (c) thirty (30) days after the date on which such Administrative Expense Claim
 19 becomes an Allowed Administrative Expense Claim by the entry of a Final Order, and (d)
 20 the date the Reorganized Debtor is otherwise obligated to pay such Administrative Expense
 21 Claim in accordance with the terms and provisions of the particular transactions giving rise
 22 to such Claim, the terms and provisions of this Plan and any orders of the Bankruptcy Court
 23 relating thereto.
 24         2.2    Requests for Allowance of Administrative Expense Claims. Except as
 25 expressly set forth to the contrary in this Plan, each Person, including each Professional,
 26 shall file an application for an allowance of an Administrative Expense Claim in conformity
 27 with the following Subsections:
 28
                                                  -20-
                                                                                    Exhibit A
                                                                                     Page 89
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 96 of
                                           147



  1                a.     Professionals. All Professionals shall file a final application for the
  2 allowance of a Professional Fee Claim on or before forty (40) days following the Effective
  3 Date. Objections to any Professional Fee Claim must be filed and served on the Reorganized
  4 Debtor, counsel for the Committee, the UST and the requesting Professional no later than
  5 twenty (20) days after the filing of the applicable application for allowance of the
  6 Professional Fee Claim.
  7                b.     Other Administrative Expense Claimants. All holders of
  8 Administrative Expense Claims other than Professionals shall file a request for payment of
  9 an Administrative Expense Claim with the Bankruptcy Court on or before forty (40) days
 10 following the Effective Date. Holders of Administrative Expense Claims, including such
 11 Persons asserting a Claim under § 503(b)(9) of the Bankruptcy Code, who do not file a
 12 request for payment by such deadline shall be forever barred from asserting such Claims
 13 against the Debtor, the Reorganized Debtor or their respective property and assets (whether
 14 cash or otherwise). Notwithstanding the foregoing, holders of Ordinary Course
 15 Administrative Expense Claims do not need to file with the Bankruptcy Court a request for
 16 payment of an Administrative Expense Claim, but rather may be paid in the ordinary course.
 17         2.3    Allowed Priority Tax Claims. Pursuant to § 1129(a)(9)(C) of the Bankruptcy
 18 Code, unless otherwise agreed in writing by the holder of a Priority Tax Claim and the
 19 Reorganized Debtor, each holder of an Allowed Priority Tax Claim shall be paid a value, as
 20 of the Effective Date, equal to the unpaid portion of such Allowed Priority Tax Claim in
 21 equal quarterly cash payments beginning on the final day of the first full quarter after the
 22 Effective Date and ending five years after the Petition Date.
 23         2.4    Other Provisions Concerning Treatment of Priority Tax Claims.
 24 Notwithstanding the provisions of Section 2.3 of the Plan, the holder of an Allowed Priority
 25 Tax Claim will not be entitled to receive any payment on account of any penalty arising with
 26 respect to or in connection with the Allowed Priority Tax Claim, except as Allowed under
 27 § 507(a)(8)(G) of the Bankruptcy Code. Other than as Allowed under § 507(a)(8)(G) of the
 28 Bankruptcy Code, any such Claim or demand for any such penalty (i) will be subject to
                                                 -21-
                                                                                  Exhibit A
                                                                                   Page 90
Case 20-03779-LT11     Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138    Pg. 97 of
                                           147



  1 treatment in Class 12 pursuant to § 726(a)(4) of the Bankruptcy Code and (ii) the holder of
  2 an Allowed Priority Tax Claim will not assess or attempt to collect such penalty from the
  3 Reorganized Debtor or its property.
  4         2.5    DIP Loan Claim. The DIP Facility Claims shall be deemed to be Allowed
  5 Claims including all principal, accrued and accruing postpetition interest, costs, fees and
  6 expenses. In full and final satisfaction, settlement, release, and discharge of the Allowed DIP
  7 Facility Claims, and except to the extent the DIP Lender agrees to a less favorable treatment,
  8 on the Effective Date or as soon as reasonably practicable thereafter, the DIP Facility Claims
  9 shall be paid in full in Cash by the Reorganized Debtor with proceeds from the Exit Facility.
 10         2.6    Payment of Statutory Fees. All fees due and payable pursuant to section 1930
 11 of title 28 of the United States Code prior to the Effective Date shall be paid in full in Cash
 12 by the Debtor on the Effective Date. After the Effective Date, the Reorganized Debtor shall
 13 pay any and all such fees when due and payable in accordance with Section 6.12 hereof.
 14                                         ARTICLE III
 15                         CLASSES OF CLAIMS AND INTERESTS
 16         All Claims and Interests, except Administrative Expense Claims and Priority Tax
 17 Claims, are placed in the following Classes. In accordance with § 1123(a)(1) of the
 18 Bankruptcy Code, Administrative Expense Claims, Priority Tax Claims and Claims for
 19 statutory fees have not been classified and thus are excluded from the following Classes.
 20         3.1    Class 1 (Priority Non-Tax Claims) shall consist of all Priority Non-Tax
 21 Claims.
 22         3.2    Class 2 (Pre-Petition First Lien Claim) shall consist of the Claim of the Pre-
 23 Petition First Lien Lender under its Pre-Petition Senior Loan Documents.
 24         3.3    Class 3 (Pre-Petition Second Lien Claim) shall consist of the Claim of the
 25 Pre-Petition Second Lien Lender under its Pre-Petition Senior Loan Documents.
 26         3.4    Class 4 (Grid Secured Claim) shall consist of the Grid Secured Claim, i.e.,
 27 the Claim of Grid under the Grid Subordinated Secured Notes.
 28
                                                  -22-
                                                                                    Exhibit A
                                                                                     Page 91
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10       Doc 138    Pg. 98 of
                                            147



  1         3.5     Class 5 (LFT Secured Claim) shall consist of the Claim of the LFT Secured
  2 Claim, i.e., the LFT under the LFT Subordinated Secured Notes.
  3         3.6     Class 6 (JBJK Secured Claim) shall consist of the JBJK Secured Claim, i.e.,
  4 the Claim of JBJK under the JBJK Subordinated Secured Notes.
  5         3.7     Class 7 (Gilbert Trust Secured Claim) shall consist of the Gilbert Trust
  6 Secured Claim, i.e., the Claim of Gilbert Trust under the Gilbert Trust Subordinated Secured
  7 Note.
  8         3.8     Class 8 (Trilliant Secured Claim) shall consist of the Trilliant Secured
  9 Claim, i.e., the Claim of Trilliant under the Trilliant Subordinated Secured Notes.
 10         3.9     Class 9 (Secured Tax Claims) shall consist of all Secured Tax Claims.
 11         3.10    Class 10 (Other Secured Claims) shall consist of all Other Secured Claims.
 12         3.11    Class 11 (General Unsecured Claims) shall consist of all General Unsecured
 13 Claims against the Debtor.
 14         3.12    Class 12 (Interests) shall consist of all Interests in the Debtor.
 15                                          ARTICLE IV
 16         IDENTIFICATION OF IMPAIRED CLASSES AND VOTING CLASSES
 17         4.1     Impaired Classes of Claims Entitled to Vote. Holders of Claims or Interests
 18 in each Impaired Class are entitled to vote as a Class to accept or reject this Plan, other than
 19 Classes that are deemed to accept or reject this Plan as provided in Sections 4.2 and 4.3
 20 herein. Accordingly, the votes of holders of Claims or Interests in Classes 2 through 8 and
 21 Classes 10 through 11 shall be solicited with respect to this Plan.
 22         4.2     Class Deemed to Accept the Plan. Classes 1 and 9 are Unimpaired by this
 23 Plan. Accordingly, under § 1126(f) of the Bankruptcy Code, holders of Claims in these
 24 Classes are conclusively deemed to have accepted this Plan, and the votes of such holders
 25 will not be solicited.
 26         4.3     Class Deemed to Reject the Plan. Holders of Interests in Class 12 are not
 27 receiving or retaining any property under the Plan on account of such Interests and,
 28
                                                   -23-
                                                                                         Exhibit A
                                                                                          Page 92
Case 20-03779-LT11     Filed 10/30/20    Entered 10/30/20 16:22:10     Doc 138    Pg. 99 of
                                           147



  1 therefore, are conclusively deemed to have rejected the Plan. Accordingly, holders of
  2 Interests in Class 12 are not entitled to vote on the Plan.
  3         4.4    Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. To the
  4 extent that any Impaired Class entitled to vote rejects the Plan or is deemed to have rejected
  5 the Plan, the Debtor will request confirmation of this Plan, as it may be amended or modified
  6 from time to time, under § 1129(b) of the Bankruptcy Code.
  7         4.5    The Plan treats Secured Claims that are junior to the Pre-Petition Second Lien
  8 Claim held by NDJR (Class 3)–specifically the Grid Secured Claim (Class 4), LFT Secured
  9 Claim Class 5), JBJK Secured Claim (Class 6), Gilbert Trust Secured Claim (Class 7),
 10 Trilliant Secured Claim (Class 8) and Other Secured Claims Class 10)–as Unsecured Claims
 11 (Class 11) on the grounds that the allowed amount of the Pre-Petition Second Lien Claim
 12 exceeds the aggregate value of the Debtor’s assets. Such treatment is dependent on the Court
 13 determining, pursuant to the motion being separately filed by the Debtor pursuant to Section
 14 506(a) of the Bankruptcy Code and Bankruptcy Rule 3012, that the secured claims of each
 15 of the Grid Secured Claim (Class 4), LFT Secured Claim Class 5), JBJK Secured Claim
 16 (Class 6), Gilbert Trust Secured Claim (Class 7), Trilliant Secured Claim (Class 8) and Other
 17 Secured Claims Class 10) are all valued at zero dollars ($0) (the ‘Lien Stripping Motion’).”
 18                                          ARTICLE V
 19               TREATMENT OF CLASSES OF CLAIMS AND INTERESTS
 20         5.1    Treatment of Class 1 – Priority Non-Tax Claims. Unless otherwise agreed
 21 in writing by the Reorganized Debtor and the holder of an Allowed Priority Non-Tax Claim,
 22 each holder of an Allowed Priority Non-Tax Claim will receive an amount equal to its
 23 Allowed Priority Non-Tax Claim on the latest of (a) the Effective Date or as soon thereafter
 24 as is practicable, (b) 30 days after the date on which such Priority Non-Tax Claim becomes
 25 an Allowed Priority Non-Tax Claim by the entry of a Final Order, and (c) the date the
 26 Reorganized Debtor is otherwise obligated to pay such Allowed Priority Non-Tax Claim in
 27 accordance with the terms and provisions of the particular transactions giving rise to such
 28
                                                  -24-
                                                                                   Exhibit A
                                                                                    Page 93
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138    Pg. 100
                                          of 147



  1 Claim, the terms and provisions of this Plan and any orders of the Bankruptcy Court relating
  2 thereto.
  3         5.2    Treatment of Class 2 – Pre-Petition First Lien Claim. Notwithstanding any
  4 provisions of the Plan to the contrary, the Pre-Petition First Lien Secured Claim will be
  5 deemed Allowed, without offset, counterclaim or defense of any kind, in an amount equal
  6 to: (a) $86,366.69 on account of outstanding obligations as of the Petition Date, plus (b) all
  7 other Obligations under, and as defined in, the Pre-Petition First Lien Loan Agreement,
  8 including, without limitation, accrued and unpaid interest at the contract rate set forth in the
  9 Pre-Petition First Lien Loan Agreement through and including the Effective Date and the
10 reasonable fees and expenses of counsel for the Pre-Petition First Lien Lender. In full and
11 final satisfaction, settlement, release, and discharge of the Allowed Pre-Petition First Lien
12 Claim, except to the extent that the Debtor or Reorganized Debtor, as applicable, and the
13 holder of the Allowed Pre-Petition First Lien Claim agree to a less favorable treatment of
14 such Claim, on the Effective Date or as soon as reasonably practicable thereafter, the holder
15 of the Allowed Pre-Petition First Lien Claim shall receive the following treatment: the
16 amount of the Allowed Pre-Petition First Lien Claim shall be reduced to the principal
17 amount portion of the Pre-Petition First Lien Claim in the amount specified in clause (a) of
18 this Section 5.2 and the Reorganized Debtor shall pay such amount in Cash to the Pre-
19 Petition First Lien Lender from the proceeds of the Exit Facility, with any balance of such
20 Claim on account of the amount of the items set forth in clause (b) of this Section 5.2 to be
21 discharged.
22          5.3    Treatment of Class 3 – Pre-Petition Second Lien Claim. Notwithstanding
23 any provisions of the Plan to the contrary, the Pre-Petition Second Lien Secured Claim will
24 be deemed Allowed, without offset, counterclaim or defense of any kind, in an amount equal
25 to: (a) $16,273,098.82 on account of outstanding obligations as of the Petition Date, plus
26 (b) all other Obligations under, and as defined in, the Pre-Petition Second Lien Secured
27 Note, including, without limitation, accrued and unpaid interest at the contract rate set forth
28 in the Pre-Petition Second Lien Secured Note through and including the Effective Date and
                                                  -25-
                                                                                    Exhibit A
                                                                                     Page 94
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138     Pg. 101
                                         of 147



  1 the reasonable fees and expenses of counsel for the Pre-Petition Second Lien Lender. On the
  2 Effective Date, the holder of the Allowed Pre-Petition Second Lien Claim shall receive the
  3 following treatment: (i) the portion of the Pre-Petition Second Lien Claim equal to the
  4 Settled Pre-Petition Second Lien Debt Amount shall be fully and finally satisfied, settled,
  5 released and discharged through the receipt by the Pre-Petition Second Lien Lender of the
  6 New Common Stock in the Reorganized Debtor pursuant to the Debt-For-Equity Exchange
  7 as provided for in the Plan, and (ii) with respect to the Non-Settled Pre-Petition Second Lien
  8 Debt Amount, the holder of the Pre-Petition Second Lien Claim shall retain such Claim to
  9 the extent of such amount and the Reorganized Debtor shall continue to be liable for such
10 Claim to the extent of the Non-Settled Pre-Petition Second Lien Debt Amount in accordance
11 with the Pre-Petition Senior Loan Documents governing the Pre-Petition Second Lien Claim
12 (as may be modified by the holder of the Pre-Petition Second Lien Claim and the
13 Reorganized Debtor), subject to the following: (i) the maturity date for the repayment of the
14 Non-Settled Pre-Petition Second Lien Debt Amount shall be the fifth (5th) anniversary of the
15 Effective Date; (ii) interest shall accrue on the principal amount of such Claim at the non-
16 default rate of six and a half percent (6.5%) per annum, which interest, rather than being
17 paid in Cash, may be (at the option of the Reorganized Debtor) capitalized and added to the
18 principal amount of the Claim; (iii) the holder of the Pre-Petition Second Lien Claim shall
19 retain its Liens securing such Claims to the extent of the Non-Settled Pre-Petition Second
20 Lien Debt Amount; and (iv) any defaults that existed with respect to such Claim as of the
21 Petition Date shall be deemed cured.
22          5.4    Treatment of Class 4 – Grid Secured Claim. Subject to the Court’s
23 determination of the Lien Stripping Motion, the Class 4 Grid Secured Claim shall be deemed
24 to be an Unsecured Claim and shall be treated as a Class 11 General Unsecured Claim, in
25 which case the holder of such Claim shall receive in full and final satisfaction, settlement,
26 release, and discharge of such Claim the treatment of a Class 11 General Unsecured Claim.
27          5.5    Treatment of Class 5 – LFT Secured Claim. Subject to the Court’s
28 determination of the Lien Stripping Motion, the Class 5 LFT Secured Claim shall be deemed
                                                 -26-
                                                                                   Exhibit A
                                                                                    Page 95
Case 20-03779-LT11     Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138    Pg. 102
                                         of 147



  1 to be an Unsecured Claim and shall be treated as a Class 11 General Unsecured Claim, in
  2 which case the holder of such Claim shall receive in full and final satisfaction, settlement,
  3 release, and discharge of such Claim the treatment of a Class 11 General Unsecured Claim.
  4         5.6    Treatment of Class 6 – JBJK Secured Claim. Subject to the Court’s
  5 determination of the Lien Stripping Motion, the Class 6 JBJK Secured Claim shall be
  6 deemed to be an Unsecured Claim and shall be treated as a Class 11 General Unsecured
  7 Claim, in which case the holder of such Claim shall receive in full and final satisfaction,
  8 settlement, release, and discharge of such Claim the treatment of a Class 11 General
  9 Unsecured Claim.
10          5.7    Treatment of Class 7 – Gilbert Trust Secured Claim. Subject to the Court’s
11 determination of the Lien Stripping Motion, the Class 7 Gilbert Trust Secured Claim shall
12 be deemed to be an Unsecured Claim and shall be treated as a Class 11 General Unsecured
13 Claim, in which case the holder of such Claim shall receive in full and final satisfaction,
14 settlement, release, and discharge of such Claim the treatment of a Class 11 General
15 Unsecured Claim.
16          5.8    Treatment of Class 8 – Trilliant Secured Claim. Subject to the Court’s
17 determination of the Lien Stripping Motion, the Class 8 Trilliant Secured Claim shall be
18 deemed to be an Unsecured Claim and shall be treated as a Class 11 General Unsecured
19 Claim, in which case the holder of such Claim shall receive in full and final satisfaction,
20 settlement, release, and discharge of such Claim the treatment of a Class 11 General
21 Unsecured Claim.
22          5.9    Treatment of Class 9 – Secured Tax Claims. Pursuant to § 1129(a)(9)(D) of
23 the Bankruptcy Code, unless otherwise agreed in writing by the holder of a Secured Tax
24 Claim and the Reorganized Debtor, each holder of an Allowed Secured Tax Claim shall
25 retain the Lien securing its Allowed Secured Tax Claim and shall be paid a value as of the
26 Effective Date equal to the unpaid portion of such Allowed Secured Tax Claim in equal
27 quarterly Cash payments beginning on the final day of the first full quarter after the Effective
28 Date and ending five years after the Petition Date.
                                                 -27-
                                                                                   Exhibit A
                                                                                    Page 96
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138     Pg. 103
                                          of 147



  1         5.10   Treatment of Class 10 – Other Secured Claims. Subject to the Court’s
  2 determination of the Lien Stripping Motion, each Class 10 Other Secured Claim shall be
  3 deemed to be an Unsecured Claim and shall be treated as a Class 11 General Unsecured
  4 Claim, in which case the holder of such Claim shall receive in full and final satisfaction,
  5 settlement, release, and discharge of such Claim the treatment of a Class 11 General
  6 Unsecured Claim.
  7         5.11   Treatment of Class 11 – General Unsecured Claims Each holder of an
  8 Allowed Class 11 General Unsecured Claim shall receive, on account of such Allow Claim,
  9 distributions from the Creditors Account on a Pro Rata basis. In the event that the Debtor
10 does not achieve profitability within the five-year Measuring Period, then no Tax Benefit
11 will be realized by the Debtor; the Debtor will have no obligation to fund the Creditors
12 Account; and holders of Class 11 claims will receive no distributions under the Plan. No
13 interest, penalty, or late charge is to be allowed on any Claim for the purpose of computing
14 the distributions to the holders of Allowed General Unsecured Claims. For each year during
15 the Measuring period, the Debtor will either (i) make distributions required under the Plan,
16 or (ii) if no distributions are required under the Plan, provide notice of that fact to all holder
17 of Claims in Class 11 who file in the Chapter 11 Case and serve on the Debtor or the
18 Reorganized Debtor, as applicable, a request for notice, no later than December 31 of the
19 following year.
20          5.12   Treatment of Class 12 – Interests. On the Effective Date, the Interests in the
21 Debtor shall be discharged, cancelled, released, and extinguished as of the Effective Date
22 and holders of Interests in the Debtor shall neither receive any distributions nor retain any
23 property under this Plan for or on account of such Interests.
24                                           ARTICLE VI
25                    MEANS FOR IMPLEMENTATION OF THE PLAN
26          6.1    Continued Corporate Existence and Vesting of Assets in the Reorganized
27 Debtor. As of the Effective Date, the Reorganized Debtor shall exist as a corporate entity in
28 accordance with applicable law pursuant to its Amended Certificate of Incorporation and
                                                  -28-
                                                                                     Exhibit A
                                                                                      Page 97
Case 20-03779-LT11     Filed 10/30/20    Entered 10/30/20 16:22:10     Doc 138     Pg. 104
                                         of 147



  1 Bylaws. Except as otherwise provided in this Plan, on and after the Effective Date, all
  2 Property of the Estate, including all claims, rights and Causes of Action, shall vest in the
  3 Reorganized Debtor free and clear of all Claims, Liens, charges, other encumbrances, and
  4 Interests. On and after the Effective Date, the Reorganized Debtor may operate its business
  5 and may use, acquire, and dispose of Property and compromise or settle any Claims without
  6 supervision of or approval of the Bankruptcy Court free and clear of any restrictions of the
  7 Bankruptcy Code or the Bankruptcy Rules, other than restrictions expressly imposed by this
  8 Plan or the Confirmation Order. Without limiting the foregoing, the Reorganized Debtor
  9 may pay the charges that it incurs on or after the Effective Date for professional fees,
10 disbursements, expenses or related support services without application to the Bankruptcy
11 Court.
12          6.2    Corporate Action. Each of the matters provided for under this Plan involving
13 the corporate structure of the Debtor or corporate action to be taken by or required of the
14 Debtor, shall, as of the Effective Date, be deemed to have occurred and be effective as
15 provided herein, and shall be authorized, approved and, to the extent taken prior to the
16 Effective Date, ratified in all respects without any requirement of further action by
17 shareholders, creditors, officers or directors of the Debtor or the Reorganized Debtor.
18          6.3    Certificate of Incorporation and Bylaws. On the Effective Date or as soon
19 thereafter as is practicable, the Reorganized Debtor shall file with the Secretary of State of
20 the State of Delaware, in accordance with the Delaware General Corporation Law, the
21 Amended Certificate of Incorporation and Bylaws. The Amended Certificate of
22 Incorporation and Bylaws shall become the Amended Certificate of Incorporation and
23 Bylaws of the Reorganized Debtor. The Amended Certificate of Incorporation and Bylaws
24 for the Reorganized Debtor shall be included in the Plan Supplement.
25          6.4    Release of Liens. Except as otherwise provided in this Plan or in any contract,
26 instrument, release or other agreement or document entered into or delivered in connection
27 with this Plan, on the Effective Date and upon payment as provided in this Plan, all
28 mortgages, deeds of trust, Liens or other security interests against the property of the Estate
                                                 -29-
                                                                                   Exhibit A
                                                                                    Page 98
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138    Pg. 105
                                         of 147



  1 vesting in the Reorganized Debtor will be fully released and discharged. The Reorganized
  2 Debtor shall be authorized to file or record on behalf of creditors such Uniform Commercial
  3 Code termination statements, real property releases or reconveyances, or other documents
  4 or instruments as may be necessary to implement the provisions of this Section 6.4. For the
  5 avoidance of doubt, the Pre-Petition Second Lien Claim to the extent of the Non-Settled Pre-
  6 Petition Second Lien Debt Amount are not released under the Plan.
  7         6.5    Cancellation of Interests and Authorization and Issuance of New Stock.
  8                a.     On or as soon as reasonably practicable after the Effective Date, the
  9 Reorganized Debtor shall issue the New Common Stock to be distributed to NDJR pursuant
10 to the Plan without any further act or action by any other party under applicable law,
11 regulation, order or rule. The issuance of the New Common Stock and the distribution
12 thereof under the Plan shall be exempt from registration under the Securities Act of 1933,
13 the Bankruptcy Code and applicable state securities laws. All documents, agreements and
14 instruments entered into, on or as of the Effective Date contemplated by or in furtherance of
15 the Plan, including the Exit Financing Agreement and any other agreement entered into in
16 connection with the foregoing, shall become effective and binding in accordance with their
17 respective terms and conditions upon the parties thereto.
18                 b.     All of the shares of New Common Stock issued pursuant to the Plan
19 shall be duly authorized, validly issued, and if applicable, fully paid and non-assessable.
20          6.6    The Exit Facility.
21                 a.     On the Effective Date and simultaneously with the vesting of the
22 Debtor’s assets in the Reorganized Debtor, the Reorganized Debtor shall enter into the Exit
23 Financing Agreement with the Exit Facility Lender and any related documents required by
24 the Exit Facility Lender. Confirmation of the Plan shall be deemed to constitute approval of
25 the Exit Facility and the Exit Facility documents and, subject to the occurrence of the
26 Effective Date, authorization for the Reorganized Debtor to enter into and perform its
27 obligations in connection with the Exit Facility without the need for any further action.
28
                                                -30-
                                                                                  Exhibit A
                                                                                   Page 99
Case 20-03779-LT11     Filed 10/30/20     Entered 10/30/20 16:22:10     Doc 138     Pg. 106
                                          of 147



  1               b.     The main terms of the Exit Facility shall be as of the Effective Date as
  2 follows:
  3                         i.   A multiple draw term loan in the principal amount of Exit
  4                              Facility Amount.
  5                        ii.   The maturity date of the Exit Facility shall be the fifth (5th)
  6                              anniversary of the Effective Date.
  7                       iii.   The non-default interest rate shall be five percent (5%) per
  8                              annum, and the default rate shall accrue upon the occurrence of
  9                              an event of default thereunder shall be seven percent (7%) per
10                               annum.
11                        iv.    The Exit Facility shall be secured by first priority Liens on, and
12                               security interests in, all of the Reorganized Debtor’s right, title
13                               and interest, both legal and equitable, in real and personal
14                               property, tangible and intangible, wherever located and however
15                               acquired, subject to the terms of the Exit Facility documents.
16                c.     On the Effective Date, the Exit Facility documents shall constitute
17 legal, valid, binding, and authorized obligations of the Reorganized Debtor and the non-
18 Debtor parties to the Exit Facility documents, enforceable in accordance with their terms.
19 Pursuant to the Plan, the financial accommodations to be extended pursuant to the Exit
20 Facility documents are being extended, and shall be deemed to have been extended, in good
21 faith, for legitimate business purposes, are reasonable, shall not be subject to avoidance,
22 recharacterization, or subordination (including equitable subordination) for any purposes
23 whatsoever, and shall not constitute preferential transfers, fraudulent conveyances, or other
24 voidable transfers under the Bankruptcy Code or any other applicable non-bankruptcy law.
25                d.     The Liens securing the Reorganized Debtor’s obligations under the Exit
26 Facility shall constitute first priority perfected liens and security interests on all of the
27 tangible, real and personal, assets of Reorganized Debtor to the extent provided in the Exit
28 Facility documents (subject to only the Liens securing the Non-Settled Pre-Petition Second
                                                 -31-
                                                                                    Exhibit A
                                                                                    Page 100
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138    Pg. 107
                                          of 147



  1 Lien Debt Amount). On the Effective Date, all of the Liens securing the Exit Facility
  2 (1) shall be legal, binding, and enforceable Liens on, and security interests in, the collateral
  3 granted thereunder in accordance with the terms of the Exit Facility documents, (2) shall be
  4 deemed automatically perfected on the Effective Date, and (3) shall not be subject to
  5 avoidance, recharacterization, or subordination (including equitable subordination) for any
  6 purposes whatsoever and shall not constitute preferential transfers, fraudulent conveyances,
  7 or other voidable transfers under the Bankruptcy Code or any applicable non-bankruptcy
  8 law.
  9                e.     The Reorganized Debtor and the entities granted such Liens and
10 security interests are authorized to make all filings and recordings, and to obtain all
11 governmental approvals and consents necessary to establish and perfect such Liens and
12 security interests under the provisions of the applicable state, provincial, federal, or other
13 law (whether domestic or foreign) that would be applicable in the absence of the Plan and
14 the Confirmation Order (it being understood that perfection shall occur automatically by
15 virtue of the entry of the Confirmation Order, and any such filings, recordings, approvals,
16 and consents shall not be required), and will thereafter cooperate to make all other filings
17 and recordings that otherwise would be necessary under applicable law to give notice of
18 such Liens and security interests to third parties.
19          6.7    Provisions Relating to Post-Confirmation Administration of the
20 Reorganized Debtor.
21                 a.     Board of Directors. As of the Effective Date, the Board of Directors
22 shall be the governing body of the Reorganized Debtor until such time as a shareholders’
23 meeting occurs pursuant to the Organizational Documents or applicable non-bankruptcy
24 law, and shall assume the governance of the Reorganized Debtor including, but not limited
25 to, determining who shall serve as the Reorganized Debtor’s Officers, supervisors, managers
26 and executive employees.
27
28
                                                  -32-
                                                                                    Exhibit A
                                                                                    Page 101
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138    Pg. 108
                                          of 147



  1                b.     Identity of Board of Directors. On the Effective Date, the term of the
  2 current members of the board of directors of the Debtor, if any, will expire. The identity of
  3 the initial members of the Board of Directors shall be included in the Plan Supplement.
  4                c.     Other Provisions. Other provisions governing the service, term and
  5 continuance in office of the members of the Board of Directors shall be set forth in the
  6 Organizational Documents of the Reorganized Debtor.
  7         6.8    Disbursing Agent. On the Effective Date, the Reorganized Debtor shall have
  8 the authority to serve as, or appoint, the Disbursing Agent to carry out the duties set forth in
  9 this Plan. The Reorganized Debtor shall have the authority to replace the Disbursing Agent
10 at any time, with or without cause, subject to the terms of any agreement between the
11 Reorganized Debtor and the Disbursing Agent. The Reorganized Debtor shall file any
12 agreement with the Disbursing Agent with the Bankruptcy Court and serve such agreement
13 on the United States Trustee.
14          6.9    Closing of Case. If, after the Effective Date, the Chapter 11 Case is closed,
15 such closing, (a) shall not alter, amend, revoke, or supersede the terms of this Plan, (b) shall
16 not affect any rights of the Debtor, the holders of Claims or Interests or the treatment of any
17 other Person under this Plan, (c) shall continue to cause the terms of this Plan to remain
18 binding on all Persons, (d) shall cause all orders of the Bankruptcy Court to remain in full
19 force and effect, and (e) shall cause the Bankruptcy Court to retain all jurisdiction set forth
20 in Article XII of this Plan.
21          6.10   Effectuating Documents; Further Transactions. The chief executive
22 officer, the chief financial officer, chairman of the Debtor’s board of directors or any other
23 executive officer of the Debtor shall be authorized to execute, deliver, file, or record such
24 contracts, instruments, and other agreements or documents, and take such actions as may be
25 necessary or appropriate to effectuate and further evidence the terms and conditions of this
26 Plan. The secretary or assistant secretary of the Debtor shall be authorized to certify or attest
27 to any of the foregoing actions.
28
                                                  -33-
                                                                                    Exhibit A
                                                                                    Page 102
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138    Pg. 109
                                          of 147



  1         6.11   Withholding and Reporting Requirements. In connection with this Plan, the
  2 Reorganized Debtor shall (a) comply with all applicable withholding and reporting
  3 requirements imposed by any federal, state or local taxing authority; (b) timely file all tax
  4 returns as required by law to be filed; (c) be authorized to engage accountants or such other
  5 professionals to prepare and file all tax returns as required by law to be filed; (d) take such
  6 other actions as are reasonably necessary, including the allocation of sufficient funds, to file
  7 such returns; and (e) shall timely pay all taxes arising under any requirements or tax returns
  8 applicable to this Plan.
  9         6.12   Quarterly Reports and United States Trustee’s Fees. The Reorganized
10 Debtor shall have the obligation to file quarterly reports in the format prescribed by the
11 United States Trustee and pay the United States Trustee’s fees required to be paid pursuant
12 to 28 U.S.C. § 1930(a)(6), which obligation shall end upon entry of a final decree or other
13 order closing the Chapter 11 Case.
14          6.13   Preservation of Causes of Action.
15                 a.     Vesting of Causes of Action. In accordance with § 1123(b) of the
16 Bankruptcy Code, except as otherwise provided in this Plan, the Reorganized Debtor shall
17 retain and may enforce all rights to commence and pursue, as appropriate, any and all claims
18 and Causes of Action held by the Debtor and/or the Estate, whether arising before or after
19 the Petition Date. All such claims and Causes of Action, along with all rights, interests and
20 defenses related thereto, shall vest with the Reorganized Debtor.
21                 b.     Reservation of Causes of Action. Unless any Cause of Action against
22 a Person is expressly waived, relinquished, exculpated, released, compromised or settled in
23 this Plan or a Final Order, and except as to the Pre-Petition Senior Lenders, the Debtor and
24 the Reorganized Debtor specifically reserve all Causes of Action, for later adjudication.
25 Therefore, no preclusion doctrine, estoppel (judicial, equitable or otherwise) or laches shall
26 apply to any of the Causes of Action upon, after or as a consequence of the confirmation,
27 the Effective Date or consummation of this Plan. Without limiting the foregoing, the Causes
28 of Action reserved under the Plan include the Causes of Action disclosed in the Debtor’s
                                                  -34-
                                                                                    Exhibit A
                                                                                    Page 103
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138     Pg. 110
                                          of 147



  1 Schedules against (i) Trilliant (breach of contract regarding license agreement; breach of
  2 contract for failure to purchase promissory notes pursuant to its letter agreement with the
  3 Debtor to purchase promissory notes issued by the Debtor); (ii) Vula Telematix (Pty) Ltd.
  4 (nonpayment for 3 years, breach of contract, damages in the amount of $41,000);
  5 (iii) rpmaNetworks aka MEC Telematik FZ LLC corporation (unpaid licenses, breach of
  6 contract, damages in the amount of $8 million); (iv) Wuxi Jiuzhou Communications
  7 Technology Co., Ltd (nonpayment, breach of contract, damages in the amount of $384,754);
  8 (v) Totum Labs (https://totumlabs.com/) for patent infringement and (vi) the Debtor’s
  9 former officers and directors, including John Horn and Ted Myers, for breaches of fiduciary
10 duties, negligence, misappropriation and related claims; (vi) RPMA International Corp
11 (triggered escrow release without cause and nonpayment, breach of contract, damages in the
12 amount of $7,808); (vii) JBJK (breach of contract for failure to purchase promissory notes
13 pursuant to its note and warrant purchase agreement with the Debtor to purchase promissory
14 notes issued by the Debtor) and (viii) LFT (breach of contract for failure to purchase
15 promissory notes pursuant to its note and warrant purchase agreement with the Debtor to
16 purchase promissory notes issued by the Debtor). In addition, the Causes of Action reserved
17 under the Plan included any Causes of Action regarding any transfers disclosed in the
18 Debtor’s s Statement of Financial Affairs (“SOFA”), including Avoidance Actions.
19                 c.     Preservation of Defensive Use of Causes of Action. Whether or not
20 any Cause of Action is pursued or abandoned, the Debtor and the Reorganized Debtor
21 reserve their rights to use any such Cause of Action defensively, including for the purposes
22 of asserting a setoff or recoupment, or to object to all or part of any Claim pursuant to §
23 502(d) of the Bankruptcy Code or otherwise.
24                 d.     Discretion to Pursue or Settle. The Reorganized Debtor shall have
25 discretion to pursue or not to pursue, to settle or not to settle, to try or not to try, and/or to
26 appeal or not to appeal all Causes of Action.
27          6.14   No Liability for Solicitation or Participation.
28
                                                  -35-
                                                                                     Exhibit A
                                                                                     Page 104
Case 20-03779-LT11       Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138     Pg. 111
                                          of 147



  1         As specified in § 1125(e) of the Bankruptcy Code, Persons that solicit acceptances or
  2 rejections of the Plan and/or that participate in the offer, issuance, sales, or purchase of
  3 securities offered or sold under the Plan, in good faith and in compliance with the applicable
  4 provisions of the Bankruptcy Code, shall not be liable, on account of such solicitation or
  5 participation, for violation of any applicable law, rule, or regulation governing the
  6 solicitation of acceptances or rejections of the Plan or the offer, issuance, sale, or purchase
  7 of securities.
  8         6.15     Exemption from Certain Taxes.
  9         Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property
10 pursuant hereto, including the Exit Facility liens and any transfer from a Debtor to a
11 Reorganized Debtor or to any Person pursuant to, in contemplation of, or in connection with
12 this Plan, shall not be subject to any stamp tax, recording tax, personal property tax, real
13 estate transfer tax, sales tax, use tax, privilege tax, or other similar tax or governmental
14 assessment in the United States, and the Confirmation Order shall direct and be deemed to
15 direct the appropriate federal, state or local government officials or agents to forgo the
16 collection of any such tax or governmental assessment and to accept for filing and
17 recordation instruments or other documents pursuant to such transfers of property without
18 the payment of any such tax or governmental assessment. Such exemption specifically
19 applies, without limitation, to (1) the creation of any mortgage, deed of trust, lien or other
20 security interest; (2) the assuming and assigning of any contract, lease or sublease; (3) any
21 transaction authorize by this Plan; (4) any sale of an asset by the Reorganized Debtor in
22 furtherance of the Plan, including but not limited to any sale of personal or real property;
23 and (5) the making or delivery of any deed or other instrument of transfer under, in
24 furtherance of or in connection with this Plan.
25
26
27
28
                                                  -36-
                                                                                   Exhibit A
                                                                                   Page 105
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138     Pg. 112
                                         of 147



  1                                        ARTICLE VII
  2                      PROVISIONS GOVERNING DISTRIBUTIONS
  3         7.1     Distributions. Subject to Bankruptcy Rule 9010, all distributions under this
  4 Plan shall be made by the Disbursing Agent pursuant to the terms and conditions contained
  5 in this Plan.
  6         7.2     Distributions of Cash. All distributions of Cash to be made by the Disbursing
  7 Agent pursuant to this Plan shall be made by a check or wire transfer from the Disbursing
  8 Agent’s account maintained in accordance with this Plan.
  9         7.3     Effective Date Payments. On or as soon as practicable after the Effective
10 Date, the New Common Stock shall issue as described in this Plan. For the first year in which
11 funds are deposited into the Creditors Account, the Disbursing Agent shall make the initial
12 distributions as soon as practicable thereafter (the “Initial Distribution Date”) to those
13 entitled to distribution in accordance with the terms and provisions of the Plan. For each
14 year thereafter, if and when funds are deposited in the Creditors Account for such year, the
15 Disbursing Agent shall make distributions as soon as practicable thereafter (a “Subsequent
16 Distribution Date”) to those entitled to distribution in accordance with the terms and
17 provisions of the Plan.
18          7.4     Delivery of Distributions and Undeliverable Distributions. Distributions to
19 the holder of an Allowed Claim or Interest shall be made at the address of such holder as set
20 forth on the Schedules unless superseded by the address as set forth on the Proof of Claim
21 filed by such holder or by a written notice to the Disbursing Agent providing actual
22 knowledge to the Disbursing Agent of a change of address. If any holder’s distribution is
23 returned as undeliverable, no further distributions to such holder shall be made unless and
24 until the Disbursing Agent is notified in writing within six months of the distribution date of
25 such holder’s then current address, at which time all distributions shall be made to such
26 holder, without interest. All claims for undeliverable distributions shall be made within six
27 months after the date such undeliverable distribution was initially made. If any claim for an
28 undeliverable distribution is not timely made as provided herein, such claim shall be forever
                                                 -37-
                                                                                  Exhibit A
                                                                                  Page 106
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138     Pg. 113
                                         of 147



  1 barred with prejudice. After such date, all unclaimed property (a) shall be applied first to
  2 satisfy the costs of administering and fully consummating this Plan, then shall be transferred
  3 to the Reorganized Debtor and available to be used for general corporate purposes, including
  4 working capital, and (b) the holder of any such Claim or Interest shall not be entitled to any
  5 other or further distribution under this Plan on account of such undeliverable distribution or
  6 such Claim or Interest.
  7         7.5    Time Bar to Cash Payments and Disallowances. Checks issued by the
  8 Disbursing Agent in respect of Allowed Clams shall be void if not negotiated within three
  9 months after the date of issuance thereof. Requests for reissuance of any check shall be made
10 to the Disbursing Agent by the holder of the Allowed Claim to whom such check originally
11 was issued, on or before the expiration of three months following the date of issuance of
12 such check. After such date, (a) all funds held on account of such void check shall be applied
13 first to satisfy the costs of administering and fully consummating this Plan, then will be
14 available to the Reorganized Debtor to be used for general corporate purposes, including
15 working capital, (b) the Claim of the holder of any such void check shall be disallowed, and
16 (c) such Claimant shall not be entitled to any other or further distribution on account of such
17 Claim.
18          7.6    Minimum Distributions. If a distribution to be made to a holder of an
19 Allowed Claim on any Distribution Date would be $25.00 or less, notwithstanding any
20 contrary provision of this Plan, no distribution will be made to such Claimant. In addition,
21 no fractional shares of New Common Stock shall be distributed and no Cash shall be
22 distributed in lieu of such fractional amounts.
23          7.7    Transactions on Business Days. If the Effective Date or any other date on
24 which a transaction, event or act may occur or arise under this Plan shall occur on Saturday,
25 Sunday or other day that is not a Business Day, the transaction, event or act contemplated
26 by this Plan to occur on such day shall instead occur on the next day which is a Business
27 Day.
28
                                                 -38-
                                                                                   Exhibit A
                                                                                   Page 107
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 114
                                         of 147



  1         7.8    Distributions after Allowance. Distributions to each holder of a Disputed
  2 Claim, to the extent that such Claim ultimately becomes Allowed or estimated for
  3 distribution purposes, shall be made in accordance with the provisions of the Plan governing
  4 the Class of Claims to which such holder belongs.
  5         7.9    Disputed Payments. If any dispute arises as to the identity of a holder of an
  6 Allowed Claim who is to receive any distribution, the Disbursing Agent may, in lieu of
  7 making such distribution to such Person, make such distribution into an escrow account until
  8 the disposition thereof shall be determined by the Bankruptcy Court or by written agreement
  9 among the interested parties to such dispute.
10          7.10   No Distributions in Excess of Allowed Amount of Claim. Notwithstanding
11 anything to the contrary herein, no holder of an Allowed Claim shall receive in respect of
12 such Claim any distribution in excess of the Allowed amount of such Claim.
13                                         ARTICLE VIII
14                      PROCEDURES REGARDING DISPUTED CLAIMS
15          8.1    Objections to Claims.
16                 a.     The Reorganized Debtor shall have the exclusive right to object to
17 Claims after the Effective Date including, but not limited to, objections regarding the
18 allowance, classification or amount of Claims, subject to the procedures and limitations set
19 forth in this Plan, the Bankruptcy Rules, and the Bankruptcy Code; provided, however, that
20 the deadline for the Reorganized Debtor to file objections to Claims shall be one hundred
21 eighty (180) days after the Effective Date, unless further extended by the Bankruptcy Court
22 upon notice to all creditors and holders of equity interests requesting notice pursuant to
23 Bankruptcy Rule 2002. All such objections shall be litigated to a Final Order except to the
24 extent the Reorganized Debtor, in its sole discretion, elects to withdraw any such objection
25 or compromise, settle or otherwise resolve any such objection, in which event the
26 Reorganized Debtor may settle, compromise or otherwise resolve any Disputed Claim
27 without approval of the Bankruptcy Court.
28
                                                -39-
                                                                                 Exhibit A
                                                                                 Page 108
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138     Pg. 115
                                          of 147



  1                b.     Unless any objection to a Claim is expressly waived, relinquished,
  2 released, compromised or settled in this Plan or a Final Order, the Debtor and the
  3 Reorganized Debtor specifically reserve all such objections, including without limitation
  4 objections to the amount or validity of any Claim. The Debtor has not yet completed its
  5 analysis into and investigation of the Claims and objections thereto. Accordingly, no
  6 preclusion doctrine, estoppel (judicial, equitable or otherwise) or laches shall apply to any
  7 objection to any Claim upon, after or as a consequence of the confirmation, the Effective
  8 Date or consummation of this Plan.
  9         8.2    No Distributions Pending Determination of Allowance of Disputed
10 Claims. No distributions shall be made under this Plan on account of any Disputed Claim,
11 unless and until such Claim becomes an Allowed Claim.
12          8.3    Reserve Accounts for Disputed Claims. On or prior to the Initial Distribution
13 Date and each Subsequent Distribution Date, the Disbursing Agent shall reserve Cash in an
14 aggregate amount sufficient to pay each holder of a Disputed Claim (a) the amount of Cash
15 that such holder would have been entitled to receive under this Plan if such Claim had been
16 an Allowed Claim on such Distribution Date or (b) such lesser amount as the Bankruptcy
17 Court may estimate or may otherwise order (the “Disputed Claims Reserve”).
18          8.4    Investment of Disputed Claims Reserve. The Disbursing Agent shall be
19 permitted, from time to time, to invest all or a portion of the Cash in the Disputed Claims
20 Reserve in United States Treasury Bills (or in a fund that invests substantially all of its assets
21 in United States Treasury securities), interest-bearing certificates of deposit, tax exempt
22 securities or investments permitted by § 345 of the Bankruptcy Code, with the concurrence
23 of the Board of Directors or as otherwise authorized by the Bankruptcy Court, using prudent
24 efforts to enhance the rates of interest earned on such Cash without inordinate risk. All
25 interest earned on such Cash shall be held in the Disputed Claims Reserve and, after
26 satisfaction of any expenses incurred in connection with the maintenance of the Disputed
27 Claims Reserve, including taxes payable on such interest income, if any, shall be transferred
28 out of the Disputed Claims Reserve and shall be retained the Reorganized Debtor.
                                                  -40-
                                                                                     Exhibit A
                                                                                     Page 109
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10     Doc 138     Pg. 116
                                          of 147



  1         8.5    Allowance and Payment of Disputed Claims. If, on or after the Effective
  2 Date, any Disputed Claim becomes an Allowed Claim, the Disbursing Agent shall, within
  3 thirty (30) days after the date on which such Disputed Claim becomes an Allowed Claim or
  4 as soon thereafter as is practicable, distribute from the Disputed Claims Reserve to the holder
  5 of such Allowed Claim the amount of distributions that such holder would have been entitled
  6 to receive under this Plan if such Claim had been an Allowed Claim on the Effective Date.
  7         8.6    Release of Excess Funds from Disputed Claims Reserve. If at any time or
  8 from time to time after the Effective Date, there shall be Cash in the Disputed Claims
  9 Reserve in an amount in excess of the amount which the Disbursing Agent is required at
10 such time to reserve on account of Disputed Claims under this Plan or pursuant to any order
11 of the Bankruptcy Court, the Disbursing Agent may release such funds from the Disputed
12 Claims Reserve to the Reorganized Debtor.
13          8.7    Estimation. The Debtor or the Reorganized Debtor, as the case may be, may,
14 at any time, request that the Bankruptcy Court estimate any Disputed Claim pursuant to
15 § 502(c) of the Bankruptcy Code regardless of whether the Debtor or the Reorganized
16 Debtor, as the case may be, have previously objected to such Claim, and the Bankruptcy
17 Court will retain jurisdiction to estimate any Claim at any time, including during litigation
18 concerning any objection to such Claim. In the event that the Bankruptcy Court estimates
19 any Disputed Claim, that estimated amount may constitute either the Allowed amount of
20 such Claim or a maximum limitation on such Claim, as determined by the Bankruptcy Court.
21 If the estimated amount constitutes a maximum limitation on such Claim, the Debtor or the
22 Reorganized Debtor, as the case may be, may elect to pursue any supplemental proceedings
23 to object to any ultimate payment of such Claim. All of the aforementioned Claims
24 objection, estimation and resolution procedures are cumulative and not necessarily exclusive
25 of one another. On and after the Confirmation Date, Claims that have been estimated
26 subsequently may be compromised, settled, withdrawn or otherwise resolved without further
27 order of the Bankruptcy Court as provided in Section 8.1 of this Plan.
28
                                                  -41-
                                                                                   Exhibit A
                                                                                   Page 110
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138    Pg. 117
                                        of 147



  1                                       ARTICLE IX
  2     TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
  3         9.1   Rejection of Executory Contracts and Unexpired Leases. Except as
  4 otherwise provided in the Confirmation Order, pursuant to §§ 365(a) and 1123(b)(2) of the
  5 Bankruptcy Code, all remaining Executory Contracts and Unexpired Leases that exist
  6 between the Debtor and any Person shall be deemed rejected as of the Effective Date, except
  7 for any Executory Contract or Unexpired Lease (i) that has been assumed, assumed and
  8 assigned or rejected pursuant to an order of the Bankruptcy Court entered prior to the
  9 Effective Date, (ii) as to which a motion for approval of the assumption, assumption and
10 assignment or rejection has been filed (including a motion seeking an order authorizing, but
11 not directing, the Debtor to assume, assume and assign, or reject such Executory Contract
12 or Unexpired Lease) prior to the Effective Date, or (iii) agreed to be excluded from such
13 rejection pursuant to stipulation with the Debtor or the Reorganized Debtor. or (iv) that is
14 identified on the Plan Supplement as being excluded from such rejection. Any claims arising
15 from the rejection of an Executory Contract or Unexpired Lease (“Rejection Claims”) shall
16 be classified in Class 11 under this Plan. For the avoidance of doubt, the foregoing shall
17 apply to the Trilliant Contract to the extent a determination is made that, contrary to
18 the Debtor’s position, the Debtor’s termination of the Trilliant Contract prior to the
19 Petition Date was not effective, in which case the Trilliant Contract shall either (1) be
20 deemed rejected pursuant to the Plan, and Trilliant may assert continued rights in the
21 Debtor’s intellectual property under section 365(n) of the Bankruptcy Code, or (2) be
22 the subject of continued litigation regarding whether the Trilliant Contract is subject
23 to termination as a result of pre-petition and continuing breaches, and the
24 consequences of such termination. For further avoidance of doubt, (a) the Debtor
25 asserts that it effectively terminated the Trilliant Contract prior to the Petition Date
26 based on certain breaches by Trilliant (the ‘Pre-Petition Termination’), and therefore,
27 the Trilliant Contract is not an Executory Contract; (b) Trilliant contends that the
28 purported Pre-Petition Termination was ineffective as the Trilliant Contract required
                                                -42-
                                                                                Exhibit A
                                                                                Page 111
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10     Doc 138    Pg. 118
                                        of 147



  1 a 60-day notice and cure period; (c) the Debtor contends that such notice and cure
  2 period was inapplicable as certain of Trilliant’s breaches were and are incurable; (d)
  3 Trilliant disputes that such notice and cure period was inapplicable because certain of
  4 Trilliant’s breaches were allegedly incurable; (e) Trilliant commenced Adversary
  5 Proceeding No. 20-90108 seeking a judicial determination of this and other related
  6 issues; (f) the Debtor reserves the right to assert that existing breaches, and/or other
  7 and further breaches, give rise to the right to terminate the Trilliant Contract even if
  8 the Pre-Petition Termination was not effective (the “Post-Petition Termination”); and
  9 (g) Trilliant reserves all rights to dispute such purported Post-Petition Termination.
10         9.2    Bar Date for Filing Rejection Claims. A Proof of Claim asserting a Rejection
11 Claim shall be filed with the Bankruptcy Court on or before the fortieth (40th) day after the
12 Effective Date or be forever barred from assertion of any Rejection Claim against and
13 payment from the Reorganized Debtor.
14                                         ARTICLE X
15          CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE PLAN
16         10.1   Conditions to the Effective Date. The Effective Date will not occur, and the
17 Plan will not be consummated unless and until the following conditions have been satisfied
18 or duly waived pursuant to Section 10.2 of this Plan:
19                a.     The Confirmation Order, with the Plan and all exhibits and annexes to
20 each, in form and substance reasonably acceptable to the Debtor and the Exit Facility
21 Lender, shall have been entered by the Bankruptcy Court, and shall be a Final Order, and no
22 request for revocation of the Confirmation Order under § 1144 of the Bankruptcy Code shall
23 have been made, or, if made, shall remain pending; provided, however, that if the
24 Confirmation Order has not become a Final Order because a notice of appeal has been timely
25 filed and the parties are not stayed or enjoined from consummating the Plan, this Section
26 10.1(a) shall be deemed satisfied;
27
28
                                                -43-
                                                                                 Exhibit A
                                                                                 Page 112
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 119
                                         of 147



  1                b.     All actions, documents and agreements necessary to implement this
  2 Plan shall be in form and substance reasonably satisfactory to the Exit Facility Lender and
  3 the Debtor and shall have been effected or executed as applicable; and
  4                c.     The Exit Facility Lender and the Debtor shall have executed the Exit
  5 Financing Agreement.
  6         10.2   Waiver of Conditions. The conditions set forth in Section 10.1 of this Plan
  7 may be waived by the Debtor and the Exit Facility Lender, without any notice to any other
  8 parties-in-interest or the Bankruptcy Court and without a hearing.
  9                                        ARTICLE XI
10                               EFFECT OF CONFIRMATION
11          11.1   DISCHARGE OF THE DEBTOR. PURSUANT TO § 1141(D) OF THE
12 BANKRUPTCY CODE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
13 IN THIS PLAN OR IN THE CONFIRMATION ORDER, THE RIGHTS AFFORDED
14 AND THE PAYMENTS AND DISTRIBUTIONS TO BE MADE AND THE
15 TREATMENT UNDER THE PLAN SHALL BE IN COMPLETE EXCHANGE FOR,
16 AND       IN    FULL    AND     UNCONDITIONAL          SETTLEMENT,        SATISFACTION,
17 DISCHARGE, AND RELEASE OF ANY AND ALL EXISTING DEBTS AND CLAIMS
18 AND TERMINATION OF ALL INTERESTS OF ANY KIND, NATURE, OR
19 DESCRIPTION          WHATSOEVER          AGAINST      OR     IN   THE     DEBTOR,        THE
20 REORGANIZED DEBTOR, THEIR PROPERTY, THE DEBTOR’S ASSETS, OR THE
21 ESTATE, AND SHALL EFFECT A FULL AND COMPLETE RELEASE, DISCHARGE,
22 AND TERMINATION OF ALL LIENS, SECURITY INTERESTS, OR OTHER CLAIMS,
23 INTERESTS, OR ENCUMBRANCES UPON ALL OF THE DEBTOR’S ASSETS AND
24 PROPERTY. FURTHER, ALL PERSONS ARE PRECLUDED FROM ASSERTING,
25 AGAINST THE DEBTOR OR THE REORGANIZED DEBTOR OR THEIR
26 RESPECTIVE SUCCESSORS, OR ANY PROPERTY THAT IS TO BE DISTRIBUTED
27 UNDER THE TERMS OF THE PLAN, ANY CLAIMS, OBLIGATIONS, RIGHTS,
28 CAUSES OF ACTION, LIABILITIES, OR INTERESTS BASED UPON ANY ACT,
                                                -44-
                                                                                Exhibit A
                                                                                Page 113
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 120
                                        of 147



  1 OMISSION, TRANSACTION, OR OTHER ACTIVITY OF ANY KIND OR NATURE
  2 THAT OCCURRED PRIOR TO THE EFFECTIVE DATE, OTHER THAN AS
  3 EXPRESSLY PROVIDED FOR IN THE PLAN, OR THE CONFIRMATION ORDER,
  4 WHETHER OR NOT (A) A PROOF OF CLAIM BASED UPON SUCH DEBT IS FILED
  5 OR DEEMED FILED UNDER § 501 OF THE BANKRUPTCY CODE; (B) A CLAIM
  6 BASED UPON SUCH DEBT IS ALLOWED; OR (C) THE CLAIMANT BASED UPON
  7 SUCH DEBT HAS ACCEPTED THE PLAN.
  8       11.2    INJUNCTION. EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR
  9 THE CONFIRMATION ORDER, ALL CLAIMANTS AND HOLDERS OF INTERESTS
10 ARISING PRIOR TO THE EFFECTIVE DATE SHALL BE PERMANENTLY BARRED
11 AND ENJOINED FROM ASSERTING AGAINST THE REORGANIZED DEBTOR OR
12 THE DEBTOR, OR THEIR SUCCESSORS OR PROPERTY, OR THE DEBTOR’S
13 ASSETS, ANY OF THE FOLLOWING ACTIONS ON ACCOUNT OF SUCH CLAIM OR
14 INTEREST: (I) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
15 OR OTHER PROCEEDING ON ACCOUNT OF SUCH CLAIM AGAINST OR
16 INTEREST IN THE REORGANIZED DEBTOR, THE DEBTOR, OR THE PROPERTY
17 TO BE DISTRIBUTED UNDER THE TERMS OF THE PLAN, OTHER THAN TO
18 ENFORCE ANY RIGHT TO DISTRIBUTION WITH RESPECT TO SUCH PROPERTY
19 UNDER         THE   PLAN;     (II) ENFORCING,      ATTACHING,      COLLECTING,         OR
20 RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER
21 AGAINST THE REORGANIZED DEBTOR, THE DEBTOR OR ANY OF THE
22 PROPERTY TO BE DISTRIBUTED UNDER THE TERMS OF THE PLAN, OTHER
23 THAN AS PERMITTED UNDER SUB-PARAGRAPH (I) ABOVE; (III) CREATING,
24 PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE AGAINST
25 PROPERTY OF THE REORGANIZED DEBTOR, THE DEBTOR, OR ANY PROPERTY
26 TO BE DISTRIBUTED UNDER THE TERMS OF THE PLAN; (IV) ASSERTING ANY
27 RIGHT OF SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND,
28 DIRECTLY OR INDIRECTLY, AGAINST ANY OBLIGATION DUE THE DEBTOR,
                                               -45-
                                                                              Exhibit A
                                                                              Page 114
Case 20-03779-LT11      Filed 10/30/20   Entered 10/30/20 16:22:10      Doc 138     Pg. 121
                                         of 147



  1 THE REORGANIZED DEBTOR, THEIR ASSETS OR ANY OTHER PROPERTY OF
  2 THE DEBTOR, THE REORGANIZED DEBTOR, OR ANY DIRECT OR INDIRECT
  3 TRANSFEREE OF ANY PROPERTY OF, OR SUCCESSOR IN INTEREST TO, ANY OF
  4 THE FOREGOING PERSONS; AND (V) ACTING OR PROCEEDING IN ANY
  5 MANNER, IN ANY PLACE WHATSOEVER, THAT DOES NOT CONFORM TO, OR
  6 COMPLY WITH, THE PROVISIONS OF THE PLAN. THE FOREGOING DISCHARGE,
  7 RELEASE AND INJUNCTION ARE AN INTEGRAL PART OF THE PLAN AND ARE
  8 ESSENTIAL TO ITS IMPLEMENTATION. THE DEBTOR AND THE REORGANIZED
  9 DEBTOR SHALL HAVE THE RIGHT TO INDEPENDENTLY SEEK THE
10 ENFORCEMENT OF THE DISCHARGE, RELEASE AND INJUNCTION SET FORTH
11 IN THIS ARTICLE XI.
12         11.3    No Waiver of Discharge. Except as otherwise specifically provided herein,
13 nothing in the Plan shall be deemed to waive, limit, or restrict in any way the discharge
14 granted to the Debtor upon confirmation of the Plan by § 1141 of the Bankruptcy Code.
15         11.4    Binding Effect. As of the Effective Date, this Plan shall be binding upon and
16 inure to the benefit of the Debtor, the Reorganized Debtor, all Claimants and holders of
17 Interests, other parties-in-interest and their respective heirs, successors, and assigns.
18         11.5    Term of Injunctions or Stays. Unless otherwise provided in this Plan, all
19 injunctions or stays provided for in the Chapter 11 Case pursuant to §§ 105 or 362 of the
20 Bankruptcy Code, or otherwise, and in effect on the Confirmation Date, shall remain in full
21 force and effect until the Effective Date, at which time they are replaced with the injunction
22 set forth in Section 11.1 of the Plan.
23         11.6    Setoffs. Except with respect to Claims specifically Allowed under the Plan,
24 the Debtor or the Reorganized Debtor, as applicable, may, but shall not be required to, set
25 off against any Claim, and the payments or other distributions to be made pursuant to this
26 Plan in respect of such Claim, claims of any nature whatsoever that the Debtor may have
27 against such Claimant; but neither the failure to do so nor the allowance of any Claim
28
                                                  -46-
                                                                                    Exhibit A
                                                                                    Page 115
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10     Doc 138      Pg. 122
                                          of 147



  1 hereunder shall constitute a waiver or release by the Debtor or the Reorganized Debtor of
  2 any such claim that the Debtor or the Reorganized Debtor may have against such Claimant.
  3                                         ARTICLE XII
  4                             RETENTION OF JURISDICTION
  5         Following the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction
  6 of all matters arising under, arising out of, or related to, the Chapter 11 Case, this Plan and
  7 the Confirmation Order pursuant to, and for the purposes of, §§ 105(a) and 1142 of the
  8 Bankruptcy Code and for, among other things, the following purposes:
  9                a.     to determine the allowance or classification of Claims and to hear and
10 determine any objections thereto;
11                 b.     to determine any and all motions, adversary proceedings, applications,
12 contested matters and other litigated matters under the Bankruptcy Code or arising in or
13 related to the Chapter 11 Case that may be pending in the Bankruptcy Court on, or initiated
14 after, the Effective Date;
15                 c.     to enter and implement such orders as may be appropriate in the event
16 the Confirmation Order is for any reason stayed, revoked, modified, or vacated;
17                 d.     to issue such orders in aid of the execution, implementation and
18 consummation of this Plan to the extent authorized by § 1142 of the Bankruptcy Code or
19 otherwise;
20                 e.     to construe and take any action to enforce this Plan;
21                 f.     to reconcile any inconsistency in any order of the Bankruptcy Court,
22 including, without limitation, the Confirmation Order;
23                 g.     to modify this Plan pursuant to § 1127 of the Bankruptcy Code, or to
24 remedy any apparent non-material defect or omission in this Plan, or to reconcile any non-
25 material inconsistency in this Plan so as to carry out its intent and purposes;
26                 h.     to hear and determine all applications for compensation and
27 reimbursement of expenses of Professionals under §§ 328(a), 330, 331, 333, 503(b) or 1103
28 of the Bankruptcy Code;
                                                  -47-
                                                                                     Exhibit A
                                                                                     Page 116
Case 20-03779-LT11     Filed 10/30/20   Entered 10/30/20 16:22:10       Doc 138   Pg. 123
                                        of 147



  1               i.     to determine any requests for payment of Priority Tax Claims, Priority
  2 Non-Tax Claims or Administrative Expense Claims;
  3               j.     to hear and determine disputes arising in connection with the
  4 interpretation, implementation, or enforcement of this Plan;
  5               k.     to consider and act on the compromise and settlement or payment of
  6 any Claim against the Debtor, the Reorganized Debtor or the Estate;
  7               l.     to recover all assets of the Debtor and property of the Estate, wherever
  8 located;
  9               m.     to hear and determine Causes of Action brought by the Reorganized
10 Debtor; provided, however, that nothing in the retention of jurisdiction under this clause (m)
11 shall be construed as a determination that the Bankruptcy Court has or does not have
12 jurisdiction to hear and determine any Causes of Action;
13                n.     to determine all questions and disputes regarding title and/or ownership
14 to the assets of the Debtor, the Reorganized Debtor or the Estate;
15                o.     to issue injunctions, enter and implement other orders or to take such
16 other actions as may be necessary or appropriate to restrain interference by any Person with
17 consummation, implementation or enforcement of this Plan or the Confirmation Order;
18                p.     to remedy any breach or default occurring under this Plan;
19                q.     to resolve and finally determine all disputes that may relate to, impact
20 on or arise in connection with this Plan;
21                r.     to determine such other matters and for such other purposes as may be
22 provided in the Confirmation Order;
23                s.     to hear any other matter consistent with the provisions of the
24 Bankruptcy Code; and
25                t.     to enter a final decree closing the Chapter 11 Case.
26
27
28
                                                -48-
                                                                                  Exhibit A
                                                                                  Page 117
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138    Pg. 124
                                          of 147



  1                                        ARTICLE XIII
  2                             MISCELLANEOUS PROVISIONS
  3         13.1   Modification of Plan. The Debtor may propose amendments to or
  4 modifications of this Plan under § 1127 of the Bankruptcy Code at any time prior to the entry
  5 of the Confirmation Order. After the Confirmation Date, the Reorganized Debtor may
  6 remedy any defects or omissions or reconcile any inconsistencies in this Plan or in the
  7 Confirmation Order in such manner as may be necessary to carry out the purposes and intent
  8 of this Plan so long as the interests of Claimants are not materially and adversely affected.
  9         13.2   Extensions of Time. Notwithstanding any time limitation in this Plan, the
10 Bankruptcy Court may, pursuant to a motion filed with the Bankruptcy Court prior to the
11 expiration of such time limitation and for good cause shown, extend such time limitation.
12          13.3   Releases and Related Matters.
13                 a.     Releases by Holders of Claims for Post-Petition Conduct.
14          As of the Effective Date, in consideration for the obligations of the Debtor and the
15 Reorganized Debtor under the Plan and the cash and other contracts, instruments, releases,
16 agreements or documents to be entered into or delivered in connection with the Plan, each
17 holder of a Claim or Interest will be deemed to forever release, waive and discharge all
18 claims, obligations, suits, judgments, damages, demands, debts, rights, causes of action and
19 liabilities (other than the right to enforce obligations under or reserved by the Plan and the
20 contracts, instruments, releases, agreements and documents delivered thereunder and the
21 right to contest Professional Fee Claims), whether liquidated or unliquidated, fixed or
22 contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then existing
23 or thereafter arising in law, equity or otherwise, that are based in whole or in part on any act,
24 omission, transaction or other occurrence taking place after the Petition Date and through
25 the Effective Date in any way relating to the Debtor, the Chapter 11 Case or the Plan that
26 such Person has, had or may have against (i) the Debtor, (ii) the Debtor’s directors, officers,
27 employees, agents and attorneys, (iii) the Committee and its agents, attorneys, and other
28 professionals; (iv) the Pre-Petition Senior Lenders and their agents, attorneys, and other
                                                  -49-
                                                                                    Exhibit A
                                                                                    Page 118
Case 20-03779-LT11        Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138     Pg. 125
                                           of 147



  1 professionals; (v) the DIP Lender and its employees, agents, attorneys and other
  2 professionals and (vi) the Exit Facility Lender and its employees, agents, attorneys and other
  3 professionals.
  4                  b.     Releases by the Debtor.
  5         As of the Effective Date, for good and valuable consideration, the adequacy of which
  6 is hereby confirmed, the Debtor and the Reorganized Debtor and any and all Persons
  7 claiming through or on behalf of the Debtor or the Reorganized Debtor including, without
  8 limitation, the Committee, will be deemed to forever release, waive and discharge all claims,
  9 obligations, suits, judgments, damages, demands, debts, rights, Causes of Action and
10 liabilities whatsoever in connection with or related to the Debtor, the Chapter 11 Case or the
11 Plan (other than the rights of the Debtor or Reorganized Debtor to enforce the Plan and the
12 contracts, instruments, releases, and other agreements or documents delivered thereunder)
13 whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
14 unknown, foreseen or unforeseen, then existing or thereafter arising, in law, equity or
15 otherwise that are based in whole or in part on any act, omission, transaction, event or other
16 occurrence taking place on or prior to the Effective Date, except for acts or omissions which
17 constitute willful misconduct or gross negligence, in any way relating to the Debtor, the
18 Reorganized Debtor, the Chapter 11 Case or the Plan, and that may be asserted by the Debtor
19 or its Estate or the Reorganized Debtor against (i) the Debtor’s directors, officers,
20 employees, agents and attorneys; (ii) the DIP Lender and its employees, agents, attorneys
21 and other professionals; (iii) the Committee and its agents, attorneys, and other
22 professionals; (iv) the Pre-Petition Senior Lenders and their agents, attorneys, and other
23 professionals; and (v) the Exit Facility Lender and its employees, agents, attorneys and other
24 professionals. The Debtor, the Reorganized Debtor, the Committee, the Pre-Petition Senior
25 Lenders, and DIP Lender, and each of their respective agents may reasonably rely upon the
26 opinions of their respective counsel, accountants, and other experts, and professionals and
27 such reliance, if reasonable, shall conclusively establish good faith and the absence of gross
28 negligence or willful misconduct; provided, however, that a determination that such reliance
                                                  -50-
                                                                                   Exhibit A
                                                                                   Page 119
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10     Doc 138     Pg. 126
                                          of 147



  1 is unreasonable shall not, by itself, constitute a determination or finding of bad faith, gross
  2 negligence or willful misconduct.
  3                c.     Injunction Related to Releases.
  4         The Confirmation Order will permanently enjoin the commencement or prosecution
  5 by any Person, whether directly, derivatively or otherwise, of any claims, obligations, suits,
  6 judgments, damages, demands, debts, rights, causes of action or liabilities released pursuant
  7 to the Plan, including pursuant to the releases in this Section 13.3.
  8         13.4   Dissolution of the Committee. On the Effective Date, the Committee shall
  9 dissolve automatically, whereupon its members, Professionals, and agents shall be released
10 from any further duties and responsibilities in the Chapter 11 Case and under the Bankruptcy
11 Code, except with respect to applications for Professional Fee Claims. The Professionals
12 retained by the Committee shall be entitled to compensation and reimbursement of (i) fees
13 and expenses for services rendered through and including the date it is dissolved, and (ii)
14 fees and expenses for services rendered in connection with applications for allowance of
15 compensation and reimbursement of expenses pending on the Effective Date or filed after
16 the Effective Date pursuant to Section 2.2 of the Plan or any objections thereto.
17          13.5   Default. If the reorganized Debtor fails to make any payment, or to perform
18 any other payment obligation required under the Plan, for more than thirty (30) days after
19 the time specified in the Plan for such payment, any member of a Class affected by the
20 default may serve upon the Reorganized Debtor a written notice of default. If the
21 Reorganized Debtor fails within thirty (30) days after the date of service of the notice of
22 default either: (i) to cure the default; (ii) to obtain from the Bankruptcy Court an extension
23 of time to cure the default; or (iii) to obtain from the Bankruptcy Court a determination that
24 no default occurred, then the Reorganized Debtor is in default with respect to such payment
25 or obligation (a “Material Default”) under the Plan. Notwithstanding the foregoing, a
26 default or material default under the plan may be waived in writing by holders of more than
27 50% of the outstanding allowed amount of the affected Claim(s) not including claims held
28 by insiders or former insiders or entities controlled by insiders or former insiders. Upon
                                                  -51-
                                                                                   Exhibit A
                                                                                   Page 120
Case 20-03779-LT11       Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138    Pg. 127
                                          of 147



  1 Material Default, such member of such Class affected by the default: (i) may file and serve
  2 a motion to dismiss the Chapter 11 Case or to convert the Chapter 11 Case to Chapter 7; or
  3 (ii) seek from the Bankruptcy Court any other appropriate remedy. The United States Trustee
  4 is exempt from providing any notice of default prior to filing any motion if the Reorganized
  5 Debtor fails to file required post-confirmation reports or pay fees due and payable under 28
  6 U.S.C. Section 1930.
  7         13.6   Notices. Any pleading, notice or other documents required by the Plan or the
  8 Confirmation Order to be served on or delivered to the Debtor, the Reorganized Debtor, or
  9 the Committee must be sent by overnight delivery service, facsimile transmission, courier
10 service or messenger to (and must also include email notice):
11          If to the Debtor, to:
12                 Alvaro Gazzolo
                   113 West G Street Suite 1686
13                 San Diego, CA 92101
                   Attention: Alvaro Gazzolo
14                 Email: Alvaro.Gazzolo@ingenu.com
15                 and
16                 Sullivan Hill Rez & Engel
                   600 B Street, 17th Floor
17                 San Diego, CA 92101
                   Attention: Christopher V. Hawkins
18                 Telefacsimile: (619) 595-3218
                   Email: hawkins@sullivanhill.com
19                 (Counsel to the Debtor)
20
21          If to the Reorganized Debtor, to:
22                 Alvaro Gazzolo
                   113 West G Street Suite 1686
23                 San Diego, CA 92101
                   Attention: Alvaro Gazzolo
24                 Email: Alvaro.Gazzolo@ingenu.com
25
26          If to the United States Trustee, to:
27                 Haeji Hong, Esq.
                   OFFICE OF THE U.S. TRUSTEE
28                 402 W. Broadway, Ste. 600
                                                   -52-
                                                                                 Exhibit A
                                                                                 Page 121
Case 20-03779-LT11      Filed 10/30/20    Entered 10/30/20 16:22:10      Doc 138     Pg. 128
                                          of 147



  1                San Diego, CA 92101
                   Email:
  2                (United States Trustee)
  3         13.7   Choice of Law. Except to the extent that (a) the Bankruptcy Code or other
  4 federal statutes or regulations, or (b) the Delaware General Corporation Law, are applicable,
  5 the rights and obligations arising under the Plan shall be governed by, construed, and
  6 enforced in accordance with the laws of the State of California without giving effect to the
  7 principles of conflict of laws thereof. In the event of an inconsistency between the terms of
  8 this Plan and the laws of the State of California, the terms of this Plan shall prevail.
  9         13.8   Captions. Paragraph captions used herein are for convenience only and shall
10 not affect the construction of this Plan.
11
12 Dated: October 30, 2020             SULLIVAN HILL REZ & ENGEL
13                                     A Professional Law Corporation
14                                     By:     /s/ Christopher V. Hawkins
15                                             Christopher V. Hawkins
                                               Attorneys for Debtor and Debtor in Possession
16                                             INGENU INC.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -53-
                                                                                     Exhibit A
                                                                                     Page 122
Case 20-03779-LT11   Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 129
                                      of 147




                                                                       Exhibit B


                                                                            Exhibit B
                                                                            Page 123
   Case 20-03779-LT11          Filed 10/30/20     Entered 10/30/20 16:22:10   Doc 138   Pg. 130
                                                  of 147Tax Claims
                                       Class 9 ‐ Secured

Class 9 ‐ Secured Tax Claims      Claim Amount




Total                                            $0.00




                                                                                        Exhibit B
                                                                                        Page 124
   Case 20-03779-LT11             Filed 10/30/20     Entered 10/30/20 16:22:10   Doc 138   Pg. 131
                                                      of 147
                                         Class 10 ‐ Other Secured Claims

Other Secured Claims ‐ Class 10      Claim Amount         Source
Snezana Stjepovic                              $35,542.79                            Schedules
Frank Castaneda                                $18,838.71                            Schedules
Travis Hornung                                 $21,291.28                            Schedules
William Simpson                                $35,153.08                            Schedules
Hafiz Hameed                                   $28,364.94                            Schedules
Serrano, Lisa D                                $10,207.23                            Schedules
TTM                                           $101,536.88                            Schedules

Total                                         $250,934.91




                                                                                           Exhibit B
                                                                                           Page 125
    Case 20-03779-LT11             Filed 10/30/20        Entered 10/30/20 16:22:10        Doc 138   Pg. 132
                                                          of 147
                                  Class 11 ‐ General Unsecureds


Class 11 ‐ General Unsecured                                       Amount
Accruent                                                                     $29,490.00
Aether Wind Technologies, Inc.                                                $6,000.00
AIG Property Casualty, Inc.                                                       $0.00
Air802                                                                         $236.00
Akin Gump                                                                    $17,969.29
Allied Business Intelligence, Inc. (ABI)                                     $40,999.00
Altium Inc                                                                    $2,775.00
Alvaro Gazzolo (Insider)                                                    $192,307.80
Alvaro Gazzolo ‐ International Media Consultancy, Inc. (Insider)             $86,690.35
American Tower Corporation ATC                                              $533,928.49
APS                                                                            $364.07
Aramark                                                                       $3,382.59
Arizona Department of Economic Security DES Unemployment Tax                   $151.20
Arizona Dept. of Revenue                                                        $100.00
AT & T Mobility CC                                                           $24,833.50
AT&T Mobility                                                                 $1,496.54
Avant, Doug                                                                   $7,024.69
Avison Young Arizona, Ltd Avison Young                                       $31,986.34
B&T Group Holdings, Inc                                                       $2,400.00
Babak Cyrus Razi (Insider)                                                   $21,139.71
BDO USA, LLP                                                                 $39,403.00
BeneTrac                                                                      $1,200.00
Beniquez, Saul                                                                $8,006.79
Bernalillo County Treasurer                                                      $95.18
BlueStream Professional Services, LLC                                       $148,126.65
BLUMBERG LAW GROUP LLP                                                           $31.20
Bockenhauer, Marychello                                                       $4,497.05
Boesel, Rob                                                                  $14,240.45
Builta, Joshua T                                                              $3,535.19
Bureau of the Treasury                                                          $533.43
Business Wire, Inc.                                                           $2,750.00
California Secretary of State                                                    $25.00
Canon                                                                         $2,868.03
Carpenter, David                                                              $7,553.31
CCH Incorporated                                                              $3,598.21
Charney IP Law                                                               $10,107.00
Cintas Corporation No. 2 Cintas Corp/Cintas First Aid & Safe                  $1,098.72
City of Columbus DPU                                                            $693.59
City of Concord                                                                 $311.37
CITY OF GARLAND COREY WORSHAM RTA                                              $196.02
City of Lake Worth                                                              $178.34
City of Mesa                                                                     $76.84
City of Oceanside                                                                $71.00
City of Rock Hill                                                               $171.56
City of San Marcos Business Licensing                                            $61.00
City of Scottsdale                                                               $50.00
Clarion Events Pte. Ltd.                                                      $8,000.00
Colleen Cleary                                                               $64,810.80
Columbus City Treasurer Electric Services                                       $306.63
Compliance International                                                      $1,325.00
Concierge Cleaning Services                                                   $6,185.14
Conductive Containers, Inc.                                                   $1,119.22
Cooley LLP                                                                  $113,244.14


                                                                                                    Exhibit B
                                                                                                    Page 126
    Case 20-03779-LT11             Filed 10/30/20      Entered 10/30/20 16:22:10            Doc 138   Pg. 133
                                                          of 147
                                  Class 11 ‐ General Unsecureds


Class 11 ‐ General Unsecured                                       Amount
County of San Bernardino                                                        $1,639.65
Cox Communication San Diego                                                     $2,316.64
COX Communications Phoenix                                                      $3,858.48
CPA Global Limited                                                             $31,015.23
CPS Energy / City Public Service Board                                            $111.05
Crown Castle USA Inc.                                                       $1,975,304.12
CT Corporation                                                                    $299.00
DDH Enterprise, Inc                                                          $336,050.05
Delaware Secretary of State                                                   $269,897.40
Dell C/O DELL USA L.P.                                                         $24,310.44
Deloitte Tax LLP                                                               $18,899.00
Digi Key Corp                                                                     $497.44
Digital Talent Agents, LLC dba Influence & Co.                                 $15,000.00
Dominion Virginia Power                                                         $1,108.52
Doug S. Franke                                                                 $28,806.33
Duke Energy                                                                     $2,172.70
El Paso Electric                                                                   $86.23
Electronic Surface                                                             $12,011.38
ElectSolve Technology Solutions & Svcs                                          $2,000.00
Entergy Louisiana LLC                                                            $210.79
Entergy Louisiana LLC                                                            $290.48
Equihua, Nancy J                                                               $14,001.57
ESMI, Inc.                                                                      $8,588.13
Espey, Dennis                                                                   $2,173.25
Fabian Tucker                                                                     $115.17
Faciliteq AZ LLC                                                               $10,645.02
Fang, Jianhong                                                                  $3,086.70
Fang, Jianhong                                                                 $11,219.07
FedEx                                                                              $52.60
Ferderick Price                                                                 $3,169.70
First Class Vending, Inc.                                                       $3,259.85
Flextronics International USA Inc                                           $1,274,482.19
Flextronics Sales & Marketing Asia Pacific Ltd.                             $1,274,482.19
Foley & Lardner LLP                                                          $254,789.81
FPL/Bankruptcy Dept/RRDL/LFO                                                      $501.67
Franchise Tax Board                                                                $44.00
Freeman                                                                         $3,356.75
Georgia Power                                                                     $360.67
GetGo Inc. Subsidiary of LogMeIn Inc.                                           $7,273.11
Gifford, Nick                                                                   $4,766.61
GraphiCode Inc.                                                                 $1,020.00
Guadalupe County                                                                  $195.20
Hall, Brett                                                                     $5,222.00
Hameed, Imran                                                                   $7,152.18
Harold Jordan                                                                  $62,042.90
Haulaway Storage Containers, Inc.                                                $728.00
HealthEquity                                                                       $41.30
Hiew, Loren                                                                     $2,297.37
HiTem, Inc.                                                                  $549,315.10
Hughes, Matthew                                                                $15,587.28
Humble Independent School District Tax Collector                                  $199.38
iDeals Solution Group                                                           $5,040.00
iGOE                                                                              $417.00


                                                                                                      Exhibit B
                                                                                                      Page 127
    Case 20-03779-LT11             Filed 10/30/20       Entered 10/30/20 16:22:10         Doc 138   Pg. 134
                                                          of 147
                                  Class 11 ‐ General Unsecureds


Class 11 ‐ General Unsecured                                       Amount
Indeed, Inc                                                                    $291.69
Indianapolis Power & Light Company                                              $536.30
Innovative Metal Products, Inc.                                               $6,052.30
Insulated Wire, Inc.                                                          $8,637.38
Internal Revenue Service (IRS)                                              $126,050.47
Iron Mountain                                                                  $716.60
Jordan & Company                                                             $48,930.00
Jordan, Cynthia M                                                             $5,027.46
Kaiser                                                                            $0.00
Kang, Chaoming                                                                $7,773.42
KBSII Horizon Tech Center, LLC                                              $222,548.41
Kish, David W                                                                 $5,429.56
Koenig, Michelle                                                              $3,836.36
Krishnakumar, Sreelakshmi                                                     $6,772.05
Kumar, Rahul                                                                  $3,663.27
Kupstas, Robert                                                               $2,000.02
Landsberg Orora                                                               $2,376.00
Lark Engineering, Inc.                                                       $28,100.00
Larry Gaddes PCAC, CTA William county Tax Collector                           $1,037.16
Latin America Regulatory Compliance Group, LLC                                $3,875.00
Law Office of Matthew J. Day PLLC                                            $33,889.32
Level 3 Communications TW Telecom                                             $8,236.06
Liberty Test Equipment, Inc.                                                  $4,929.57
Lighthorse Technologies, Inc.                                                 $9,324.28
Lightwave Broadband, LLC                                                       $400.00
Litle & Co                                                                    $3,055.00
LKP Global Law, LLP                                                          $46,924.19
LogiSense Corporation                                                       $174,876.84
Manpower Temp Services                                                        $3,067.73
Marietta                                                                       $118.48
Mark Malopy                                                                  $14,890.27
Matthew Hughes                                                                 $238.65
Md7, LLC                                                                     $63,950.00
Memphis Light, Gas and Water Division                                          $270.68
MetLife Small Business Center                                                 $7,724.24
MISSION FEDERAL CREDIT UNION                                                 $96,902.00
Mobile Mark, Inc.                                                              $676.50
Mouser Electronics, Inc.                                                         $26.92
Multek Technologies Limited                                                   $5,200.00
Mutual of Omaha c/o Sandy Schwennesen                                         $4,450.51
Myers, Ted                                                                   $13,833.03
Nashville Electric Service                                                      $290.45
Nemko Canada                                                                 $26,064.00
Newport Board Group LLC                                                      $45,000.00
Nokia Solutions and Networks US, LLC SAC Wireless LLC                        $72,294.00
Northcentral Electric Power Association                                          $72.80
NV Energy                                                                       $174.03
Octiv Inc.                                                                    $8,100.00
Ohio Power Company dba AEP Ohio                                                 $148.30
Oliveira, Andrew                                                              $1,553.75
Oracle America, Inc.                                                          $9,485.26
Orlando Utilities Commission                                                     $79.45
OSI Electronics                                                             $142,542.74


                                                                                                    Exhibit B
                                                                                                    Page 128
    Case 20-03779-LT11            Filed 10/30/20       Entered 10/30/20 16:22:10            Doc 138   Pg. 135
                                                          of 147
                                  Class 11 ‐ General Unsecureds


Class 11 ‐ General Unsecured                                       Amount
Palomar Communications                                                          $5,250.00
Parker Hannifin Corporation                                                    $10,248.52
Patel, Jignesh                                                                  $1,817.42
Pawar, Avinash                                                                  $3,240.82
Pedernales Electric Cooperative, Inc.                                            $170.89
Peralta, Michael                                                                $3,246.71
Peshin, Philip                                                                  $6,496.04
Phoenix Mecano, Inc.                                                         $157,814.88
Piedmont Electric Membership Cooperative                                          $139.37
Pinnacle Towers LLC                                                         $4,163,159.33
Pitney Bowes                                                                      $234.57
Pompano Beach Permit Number 16 8062                                              $430.00
Praetorian Group. Inc.                                                          $6,800.00
PRECISION GRAPHIC SYSTEMS                                                        $610.68
Pricewaterhouse Coopers LLP.                                                   $60,778.00
Principal Financial Group                                                           $0.71
Promar Designs, Inc.                                                           $10,000.00
Pullman, Aaron                                                                  $3,736.68
Quality Systems Integrated Corporation                                          $3,161.13
Ramsey Electonics, Inc.                                                         $3,793.60
Richardson RFPD                                                                  $460.00
Riverside County Tax Collector                                                  $5,678.31
Rocky Mountain Power                                                              $148.73
Roqueni, Jose M                                                                $60,786.28
Rose Bopla Phoenix Mecano. Inc.                                              $126,614.40
RTx Technology Co., Ltd.                                                       $22,000.00
Ryan, LLC                                                                       $3,875.00
Salt River Project                                                                $384.51
San Diego County Tax Collector                                                 $95,711.17
San Diego Pension Consultants                                                     $250.00
Sandra Phan                                                                    $29,965.39
Santa Fe ISD                                                                     $184.96
SBA Network Services, LLC                                                   $1,102,012.38
Sematext Group, Inc.                                                            $4,655.00
Serrano, Lisa D                                                                $28,738.05
Shelby County Trustee                                                             $188.65
Sheppard Mullin Richter & Hampton LLP                                           $3,785.70
Signa Digital Solutions                                                         $1,682.67
Silicon Valley Bank Mastercard                                                 $43,718.40
SkyRiver Communications, Inc. Accounts Receivable                               $1,145.00
Srikanth Uppala                                                                   $216.05




                                                                                                      Exhibit B
                                                                                                      Page 129
    Case 20-03779-LT11                Filed 10/30/20         Entered 10/30/20 16:22:10            Doc 138   Pg. 136
                                                             of 147
                                     Class 11 ‐ General Unsecureds


Class 11 ‐ General Unsecured                                            Amount
SRP                                                                                     $304.27
SSAE 16 Professionals, LLP                                                           $26,074.00
Staples Business Advantage Staples Contract & Commercial, In                         $13,435.79
StarTex Power Constellation Newenergy, Inc.                                             $374.10
State of California EDD                                                              $40,853.07
Stjepovic, Ana                                                                        $6,432.39
Strawn, Mark                                                                         $49,384.15
Streamline LLC                                                                        $7,048.13
Suelyn Manush Wallace                                                                $17,328.47
Sunil Agrawal                                                                         $1,800.00
Talley Inc.                                                                           $1,041.12
Tapia, Guadalupe                                                                      $2,609.16
TECO                                                                                     $81.00
Tessco Technologies, Inc.                                                             $3,084.84
The City of East Point Georgia                                                          $582.38
The ProSource Group, Inc.                                                            $33,750.00
Thoughtclan Technologies Pvt. Ltd.                                                   $27,711.30
Timesys Corporation                                                                  $23,875.00
TN Metropolitan Trustee                                                                 $136.99
Tower Resource Management, LLC                                                      $121,905.80
Town of Landis                                                                           $57.80
Tran, Phong                                                                           $4,591.34
Tri County Electric Cooperative, Inc.                                                   $151.93
Trilliant Networks (Canada) Inc.                                                    $199,170.39
Underwriters Laboratories Inc.                                                        $1,200.00
United Health Care Wells Fargo Lockbox, E2001 049,                                   $45,831.69
United of Omaha Life Insurance Company                                                $2,030.05
United States Treasury                                                               $21,352.71
Vectus                                                                                  $347.00
Verizon Wireless                                                                     $25,929.62
Vicky Taylor                                                                         $51,344.93
WellAware Holdings Inc.                                                             $218,400.00
Werner, Dan                                                                           $8,871.29
West End Hotel LLC C/O Marshall Fried                                                $73,231.42
Westpak, Inc.                                                                         $1,475.00
William County Trustee                                                                   $45.00
William Schmidt                                                                      $75,526.71
Witz Communications Inc.                                                             $79,943.50
Xcel Energy Public Service Company of Colorado                                          $431.38
Yadav, Pratik                                                                         $3,320.12
York Electric Cooperative, Inc.                                                         $109.86
Zhang, Qi                                                                             $8,187.64
Babak Cyrus Razi (Insider)                                                                $0.00
Department of Industrial Relations                                                  $330,220.00
Department of Industrial Relations                                                  $139,311.00
Total 1                                                                          $16,623,919.97

1
 In addition to the foregoing, the claims in Classes 4‐8 & 10 will be
treated together with Class 11 for distributions purposes, bringing
the aggregate claim amount to $44,679,865.12. Grid (Class 4) is an
entity controlled by Babak Razi, a former insider and CEO of the
Debtor.



                                                                                                            Exhibit B
                                                                                                            Page 130
Case 20-03779-LT11   Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 137
                                      of 147




                                                                      Exhibit C
                                                                            Exhibit C
                                                                            Page 131
      Case 20-03779-LT11                             Filed 10/30/20                  Entered 10/30/20 16:22:10   Doc 138   Pg. 138
                                                                                     of 147
Ingenu, Inc. - Effective Date Payments

Exit Facility                                                                                         $1,000,000.00

                                                                                                                      1
DIP Loan                                                                                                $400,000.00
                                                                                                                      2
Administrative Claims                                                                                    $85,714.00
Class 1 Priority Nontax Claims                                                                           $55,343.79
Class 2 Prepetition First Lien Claim of Lakewood                                                         $86,366.69
United States Trustee Fee Payment                                                                         $1,950.00
Total                                                                                                   $629,374.48

Surplus                                                                                                 $370,625.52




1
 The Debtor believes that NDJR will allow additional time for repayment should the Debtor need it.
2
  This is an estimated figure.



                                                                                                                           Exhibit C
                                                                                                                           Page 132
       Case 20-03779-LT11                    Filed 10/30/20                Entered 10/30/20 16:22:10              Doc 138        Pg. 139
                                                                           of 147


Ingenu Inc. - Cash Flow Projection Under Plan of Reorganization ("Plan")

                                                       2020                               2021                                   2022
                                                            1
                                                       Q4                Q1         Q2            Q3          Q4           Q1             Q2
Revenue                                                         $0        $8,400   $144,000      $593,000    $121,875       $3,313              $0
Operating expenses
 Compensation                                         $124,901       $122,501      $122,501      $122,501    $122,501    $122,501       $122,501
 Patents                                                 2,230          4,460         2,230             -           -           -              -
 Data center                                            17,008         14,755        14,755        14,755      14,755      14,755         14,755
 Storage                                                16,450         14,910        14,910        14,910      14,910      14,910         14,910
 Insurance                                                 840            840           840           840         840         840            840
 Professional fees                                           -              -             -             -           -           -              -
    Other administrative                                    675             405        405           405         405          405              405
Total Operating expenses                               162,104           157,871    155,641       153,411     153,411     153,411        153,411
EBITDA                                               ($162,104)      ($149,471)    ($11,641)     $439,589    ($31,536)   ($150,098)     ($153,411)
 Amortization                                           34,613          34,613       34,613        34,613      34,613       34,613         34,613
EBIT                                                 ($196,716)      ($184,083)    ($46,253)     $404,977    ($66,148)   ($184,711)     ($188,023)
 Interest expense
   DIP Facility                             6.1%        $2,263                $0         $0            $0          $0           $0             $0
   Exit Facility                            5.0%         1,804             4,644      5,136         5,367       5,401        5,316          5,523
    Total Interest expense                              $4,067            $4,644     $5,136        $5,367      $5,401       $5,316         $5,523
    Debtor's counsel2                                  150,000                 -          -             -           -            -              -
    Senior Creditor's counsel2                          32,308                 -          -             -           -            -              -
    Special IP counsel2                                 13,000                 -          -             -           -            -              -
    Sherwood Partners                                   55,000                 -          -             -           -            -              -
    Accounting2                                         13,000                 -          -             -           -            -              -
    U.S. Trustee's fee                                   1,950             1,625      1,625         1,625       1,625        1,625          1,625
    Payments to unsecured claims3                                -             -          -             -           -            -         22,805
Net Income                                           ($466,041)      ($190,352)    ($53,014)     $397,985    ($73,174)   ($191,652)     ($217,976)

Operating activities:
 Net income                                          ($466,041)      ($190,352)    ($53,014)     $397,985    ($73,174)   ($191,652)     ($217,976)
 Amortization                                           34,613          34,613       34,613        34,613      34,613       34,613         34,613
 PIK interest                                            1,804           4,644        5,136         5,367       5,401        5,316          5,523
 Accounts receivable                                         -           8,125            -             -           -            -              -
Net cash flow from operating activities              ($429,624)      ($142,971)    ($13,266)     $437,964    ($33,161)   ($151,723)     ($177,840)
Financing activities:
  Payments to Priority Tax Claims4                          $0        ($32,676)    ($32,676)     ($32,676)   ($32,676)    ($32,676)      ($32,676)
  DIP Facility                                        (175,048)              -            -             -           -            -              -
  Pre-Petition First Lien Claim                        (87,367)              -            -             -           -            -              -
  Exit Facility                                        616,730         175,646       45,941             -           -            -         55,462
Net cash flow from financing activities                354,316         142,971       13,266       (32,676)    (32,676)     (32,676)        22,786
Net increase (decrease) in cash                       ($75,308)              $0         $0       $405,289    ($65,836)   ($184,399)     ($155,054)
Cash at beginning of period                             75,308                -          -              -     405,289      339,453        155,054
Cash at end of period                                           $0           $0         $0       $405,289    $339,453    $155,054               $0

Debt schedule5
   DIP Facility                                             $0                $0         $0            $0          $0          $0             $0
   Pre-Petition First Lien Claim                             -                 -          -             -           -           -              -
   Exit Facility                                       618,534           798,824    849,901       855,268     860,669     865,985        926,970

1
  Assumes company exits bankruptcy on November 30, 2020.
2
  November per Chapter 11 budget.
3
  Assumes 28% combined federal and state tax rate.
4
  Based on Prioity Tax Claims of $653,313 paid quarterly over 5 years.
5
  Assumes Pre-Petition Second Lien Claim is fully converted to equity.




                                                                                                                                 Exhibit C
                                                                                                                                 Page 133
Case 20-03779-LT11   Filed 10/30/20   Entered 10/30/20 16:22:10   Doc 138   Pg. 140
                                      of 147




                                                                      Exhibit D
                                                                            Exhibit D
                                                                            Page 134
        Case 20-03779-LT11                   Filed 10/30/20          Entered 10/30/20 16:22:10      Doc 138   Pg. 141
Ingenu, Inc.                                                         of 147
Chapter 7 Liquidation Analysis
                                             Scheduled Value         Liquidation Value
Assets
Cash                                                     $22.00                     $22.00
Accounts Receivable                                  $31,000.00                 $31,000.00
Interest in Indo Subsidiary                           Unknown
Inventory                                         $1,320,000.00             $1,320,000.00
Office furniture/fixtures/                         $150,000.00                 $20,000.00
Patents/Copyrights/                                   Unknown
Domain Name                                           Unknown
Licenses                                              Unknown
Source Code                                           Unknown
ASIC ‐ Plan for Chips                                 Unknown
Unused Net Operating Loss                             Unknown
Causes of Action v. Third Parties                     Unknown

Available Proceeds                               $1,501,022.00             $1,371,022.00

                                 Claim Amount        Dollar Recovery     Recovery Rate
All Secured Creditors ‐ Classes 2‐8, 10
Lakefront Associates LLC                  $86,366.69          $86,366.69       100.00%
NDJR (2nd lien) Grid                  $16,243,041.14       $1,284,655.31          7.91%

                                         1
Grid Partners III A (3rd lien):                 $17,853,654.92                            $0.00   0.00%
John S. Gilbert or Barbara
Gilbert (4th lien):                               $1,151,780.82                           $0.00   0.00%
LFT (4th lien):                                   $2,297,758.90                           $0.00   0.00%
JBJK (4th lien):                                  $3,764,426.71                           $0.00   0.00%
Trilliant Networks (Canada)
Inc. (5th Lien)                                  $2,737,388.89                     $0.00          0.00%
Snezana Stjepovic                                   $35,542.79                     $0.00          0.00%
Frank Castaneda                                     $18,838.71                     $0.00          0.00%
Travis Hornung                                      $21,291.28                     $0.00          0.00%
William Simpson                                     $35,153.08                     $0.00          0.00%
Hafiz Hameed                                        $28,364.94                     $0.00          0.00%
Serrano, Lisa D                                     $10,207.23                     $0.00          0.00%
TTM                                                $101,536.88                     $0.00          0.00%
Total:                                          $44,385,352.98             $1,371,022.00
Available Proceeds:                                                                $0.00

Chapter 7 Trustee Fees                                $41,130.66                          $0.00   0.00%
Available Proceeds:                                        $0.00

Chapter 7 Administration Fees                                $0.00                        $0.00   0.00%
Available Proceeds:                                          $0.00
1
    Grid is an entity controlled by Babak Razi, a former insider and CEO of the Debtor.




                                                                                                              Exhibit D
                                                                                                              Page 135
    Case 20-03779-LT11            Filed 10/30/20      Entered 10/30/20 16:22:10       Doc 138   Pg. 142
Ingenu, Inc.                                          of 147
Chapter 7 Liquidation Analysis
                                  Claim Amount        Dollar Recovery      Recovery Rate
Chapter 11 Administration Fees
Sullivan Hill Rez & Engel, APLC               $0.00                $0.00           0.00%
Shustak Reynolds & Partners                   $0.00                $0.00           0.00%
Available Proceeds:                           $0.00

Priority Tax Claims ‐ No Class
Internal Revenue Service                $463,702.14                $0.00           0.00%
State of California EDD                  $87,291.54                $0.00           0.00%
Arizona Dept. of Revenue                  $2,900.00                $0.00           0.00%
Arizona Dept. of Revenue                    $200.00                $0.00           0.00%
County of San Bernardino                    $419.75                $0.00           0.00%
Sumner County Trustee                        $42.54                $0.00           0.00%
Riverside County Tax                      $1,633.34                $0.00           0.00%
Franchise Tax Board                       $1,681.95                $0.00           0.00%
Bureau of Revenue and
Taxation Parish of Jefferson               $303.53                 $0.00           0.00%
California Department of
Tax & Fee Admin                            $562.00                 $0.00           0.00%
City of Union City Property                $173.29                 $0.00           0.00%
Collin County Tax Collector                $315.31                 $0.00           0.00%
Dekalb County Tax                           $28.23                 $0.00           0.00%
DENTON COUNTY TAX
ASSESSOR/COLLECTOR                         $590.61                 $0.00           0.00%
Fulton County Tax                          $445.99                 $0.00           0.00%
Harris County Tax Collector               $1,056.80                $0.00           0.00%
City of Hendersonville
Property Tax Office                         $16.00                 $0.00           0.00%
Marion County Tax Collector                 $73.82                 $0.00           0.00%
PASADENA ISD TAX
ASSESSOR/COLLECTOR                          $210.28                $0.00           0.00%
Travis County Tax Office                  $1,368.58                $0.00           0.00%
Wilson County Tax Office                   $235.68                 $0.00           0.00%
ALDINE I.S.D.                               $938.31                $0.00           0.00%
ALDINE I.S.D.                               $754.44                $0.00           0.00%
ALLEN ISD                                   $978.43                $0.00           0.00%
Bexar County                             $10,949.61                $0.00           0.00%
Bexar County District Clerk                 $579.00                $0.00           0.00%
CITY OF ALLEN                               $332.19                $0.00           0.00%
City of AZLE                                $988.48                $0.00           0.00%
CITY OF FRISCO                              $108.52                $0.00           0.00%
City of Garland                           $1,262.92                $0.00           0.00%
CITY OF LUCAS                               $198.20                $0.00           0.00%
County of San Bernardino                  $2,059.40                $0.00           0.00%
DALLAS COUNTY                             $8,538.32                $0.00           0.00%
Fort Bend County                            $161.72                $0.00           0.00%
Fort Bend County                          $1,759.43                $0.00           0.00%


                                                                                                Exhibit D
                                                                                                Page 136
    Case 20-03779-LT11           Filed 10/30/20        Entered 10/30/20 16:22:10   Doc 138   Pg. 143
Ingenu, Inc.                                           of 147
Chapter 7 Liquidation Analysis
                                 Claim Amount       Dollar Recovery     Recovery Rate
Galveston County                          $2,383.12              $0.00           0.00%
Garland ISD                               $2,376.35              $0.00           0.00%
John P Dilman                             $5,780.84              $0.00           0.00%
Lewisville ISD                              $934.77              $0.00           0.00%
Metro Government of                          $67.68              $0.00           0.00%
Metro Government of                          $83.73              $0.00           0.00%
Metro Government of                         $235.19              $0.00           0.00%
Metro Government of                         $246.13              $0.00           0.00%
Metro Government of                         $255.34              $0.00           0.00%
Metro Government of                         $268.92              $0.00           0.00%
Metro Government of                       $2,065.79              $0.00           0.00%
Metro Government of                       $2,065.79              $0.00           0.00%
Metro Government of                       $2,365.72              $0.00           0.00%
Metro Government of                       $2,365.72              $0.00           0.00%
Metro Government of                       $2,365.72               $0.00          0.00%
Metro Government of                       $2,739.57               $0.00          0.00%
Metro Government of                       $2,739.57              $0.00           0.00%
Metro Government of                       $3,115.49              $0.00           0.00%
Metro Government of                       $3,115.49              $0.00           0.00%
Metro Government of                       $3,115.49              $0.00           0.00%
Montgomery County                         $1,474.42              $0.00           0.00%
PARKER CAD                                $1,080.81              $0.00           0.00%
Plano Independent School                  $1,777.26              $0.00           0.00%
Riverside County Tax                      $7,311.65              $0.00           0.00%
Sumner County Trustee                        $42.54              $0.00           0.00%
TARRANT COUNTY                            $9,790.99              $0.00           0.00%
Texas City ISD                              $488.95              $0.00           0.00%
Collin County Tax Collector                 $384.59              $0.00           0.00%
Collin County Tax Collector                 $146.74               $0.00          0.00%
Collin County Tax Collector                 $152.97               $0.00          0.00%
Total:                                  $654,197.69
Available Proceeds:                           $0.00              $0.00

Priority Unsecured Claims ‐ Class 1
Colleen Cleary                           $13,650.00                $0.00        0.00%
Ferderick Price                          $13,650.00                $0.00        0.00%
United Healthcare Insurance Co           $28,043.79                $0.00        0.00%
Total:                                   $55,343.79
Available Proceeds:                           $0.00               $0.00

General Unsecured Claims ‐ Cla        $16,623,919.97               $0.00        0.00%

Total Claims:                         $61,718,814.43
Available Proceeds:                            $0.00

Equity Security Holders                 $120,000,000               $0.00        0.00%


                                                                                             Exhibit D
                                                                                             Page 137
    Case 20-03779-LT11           Filed 10/30/20   Entered 10/30/20 16:22:10    Doc 138   Pg. 144
Ingenu, Inc.                                      of 147
Chapter 7 Liquidation Analysis
                                 Claim Amount     Dollar Recovery   Recovery Rate
Available Proceeds:                         $0.00




                                                                                         Exhibit D
                                                                                         Page 138
        Case 20-03779-LT11                  Filed 10/30/20           Entered 10/30/20 16:22:10                   Doc 138          Pg. 145
Ingenu, Inc.                                                         of 147
Chapter 11 Analysis ‐ Best Case ‐ $500,000


                                                                 Claim Amount                    Dollar Recovery               Recovery Rate
Secured Creditors ‐ Classes 2‐8, 10
Lakefront Associates LLC (1st Lien)                                           $86,366.69                    $86,366.69                  100.00%
NDJR (2nd lien) Grid Partners II:                                         $16,243,041.14         Converted to Equity
                                1
Grid Partners III A (3rd lien):                                           $17,853,654.92         Treated in Class 11
John S. Gilbert or Barbara Gilbert (4th lien):                             $1,151,780.82         Treated in Class 11
LFT (4th lien):                                                            $2,297,758.90         Treated in Class 11
JBJK (4th lien):                                                           $3,764,426.71         Treated in Class 11
Trilliant Networks (Canada) Inc. (5th Lien)                                $2,737,388.89         Treated in Class 11
Snezana Stjepovic                                                             $35,542.79         Treated in Class 11
Frank Castaneda                                                               $18,838.71         Treated in Class 11
Travis Hornung                                                                $21,291.28         Treated in Class 11
William Simpson                                                               $35,153.08         Treated in Class 11
Hafiz Hameed                                                                  $28,364.94         Treated in Class 11
Serrano, Lisa D                                                               $10,207.23         Treated in Class 11
TTM                                                                          $101,536.88         Treated in Class 11
Total:                                                                    $44,385,352.98                    $86,366.69

Chapter 11 Administration Fees
Sullivan Hill Rez & Engel, APLC                                               $150,000.00                    $150,000.00                100.00%
Shustak Reynolds & Partners                                                    $13,000.00                     $13,000.00                100.00%
Total                                                                         $163,000.00                    $163,000.00

Priority Tax Claims ‐ Unclassified                                             $654,197.69                    $654,197.69               100.00%

Priority Unsecured Claims ‐ Class 1
Colleen Cleary                                                                  $13,650.00                     $13,650.00               100.00%
Ferderick Price                                                                 $13,650.00                     $13,650.00               100.00%
United Healthcare Insurance Company                                             $28,043.79                     $28,043.79               100.00%
Total                                                                           $55,343.79                     $55,343.79



General Unsecured Claims ‐ Class 11                                        $16,623,919.97 2
Class 4‐8, 10 & 11 Total                                                   $44,679,865.12 3                   $500,000.00                  1.12%




Equity Security Holders                                                      $120,000,000                              $0.00               0.00%
Available Proceeds:                                                                $0.00

1
    Grid is an entity controlled by Babak Razi, a former insider and CEO of the Debtor.
2
    This is the aggregate number of general unsecured claims.
3
    This number includes classes 4‐8, 10 and 11. Grid (Class 4) is an entity controlled by Babak Razi, a former insider and CEO of the Debtor.




                                                                                                                                  Exhibit D
                                                                                                                                  Page 139
        Case 20-03779-LT11                  Filed 10/30/20           Entered 10/30/20 16:22:10                   Doc 138         Pg. 146
Ingenu, Inc.                                                         of 147
Chapter 11 Analysis ‐ Mid Case ‐ $250,000


                                                                 Claim Amount                    Dollar Recovery              Recovery Rate
Secured Creditors ‐ Classes 2‐8, 10
Lakefront Associates LLC (1st Lien)                                           $86,366.69                    $86,366.69                 100.00%
NDJR (2nd lien) Grid Partners II:                                         $16,243,041.14         Converted to Equity
                                1
Grid Partners III A (3rd lien):                                           $17,853,654.92         Treated in Class 11
John S. Gilbert or Barbara Gilbert (4th lien):                             $1,151,780.82         Treated in Class 11
LFT (4th lien):                                                            $2,297,758.90         Treated in Class 11
JBJK (4th lien):                                                           $3,764,426.71         Treated in Class 11
Trilliant Networks (Canada) Inc. (5th Lien)                                $2,737,388.89         Treated in Class 11
Snezana Stjepovic                                                             $35,542.79         Treated in Class 11
Frank Castaneda                                                               $18,838.71         Treated in Class 11
Travis Hornung                                                                $21,291.28         Treated in Class 11
William Simpson                                                               $35,153.08         Treated in Class 11
Hafiz Hameed                                                                  $28,364.94         Treated in Class 11
Serrano, Lisa D                                                               $10,207.23         Treated in Class 11
TTM                                                                          $101,536.88         Treated in Class 11
Total:                                                                    $44,385,352.98                    $86,366.69

Chapter 11 Administration Fees
Sullivan Hill Rez & Engel, APLC                                               $150,000.00                    $150,000.00               100.00%
Shustak Reynolds & Partners                                                    $13,000.00                     $13,000.00               100.00%
Total                                                                         $163,000.00                    $163,000.00

Priority Tax Claims ‐ Unclassified                                            $654,197.69                     $654,197.69              100.00%

Priority Unsecured Claims ‐ Class 1
Colleen Cleary                                                                 $13,650.00                      $13,650.00              100.00%
Ferderick Price                                                                $13,650.00                      $13,650.00              100.00%
United Healthcare Insurance Company                                            $28,043.79                      $28,043.79              100.00%
Total                                                                          $55,343.79                      $55,343.79



General Unsecured Claims ‐ Class 11                                        $16,623,919.97 2
Class 4‐8, 10 & 11 Total                                                   $44,679,865.12 3                   $250,000.00                 0.56%




Equity Security Holders                                                      $120,000,000                             $0.00               0.00%
Available Proceeds:                                                                $0.00

1
    Grid is an entity controlled by Babak Razi, a former insider and CEO of the Debtor.
2
    This is the aggregate number of general unsecured claims.
3
    This number includes classes 4‐8, 10 and 11. Grid (Class 4) is an entity controlled by Babak Razi, a former insider and CEO of the Debtor.




                                                                                                                                 Exhibit D
                                                                                                                                 Page 140
        Case 20-03779-LT11                  Filed 10/30/20           Entered 10/30/20 16:22:10                   Doc 138          Pg. 147
Ingenu, Inc.                                                         of 147
Chapter 11 Analysis ‐ Worst Case ‐ $0


                                                                 Claim Amount                    Dollar Recovery               Recovery Rate
Secured Creditors ‐ Classes 2‐8, 10
Lakefront Associates LLC (1st Lien)                                           $86,366.69                    $86,366.69                  100.00%
NDJR (2nd lien) Grid Partners II:                                         $16,243,041.14         Converted to Equity
                                1
Grid Partners III A (3rd lien):                                           $17,853,654.92         Treated in Class 11
John S. Gilbert or Barbara Gilbert (4th lien):                             $1,151,780.82         Treated in Class 11
LFT (4th lien):                                                            $2,297,758.90         Treated in Class 11
JBJK (4th lien):                                                           $3,764,426.71         Treated in Class 11
Trilliant Networks (Canada) Inc. (5th Lien)                                $2,737,388.89         Treated in Class 11
Snezana Stjepovic                                                             $35,542.79         Treated in Class 11
Frank Castaneda                                                               $18,838.71         Treated in Class 11
Travis Hornung                                                                $21,291.28         Treated in Class 11
William Simpson                                                               $35,153.08         Treated in Class 11
Hafiz Hameed                                                                  $28,364.94         Treated in Class 11
Serrano, Lisa D                                                               $10,207.23         Treated in Class 11
TTM                                                                          $101,536.88         Treated in Class 11
Total:                                                                    $44,385,352.98                    $86,366.69

Chapter 11 Administration Fees
Sullivan Hill Rez & Engel, APLC                                               $150,000.00                    $150,000.00                100.00%
Shustak Reynolds & Partners                                                    $13,000.00                     $13,000.00                100.00%
Total                                                                         $163,000.00                    $163,000.00

Priority Tax Claims ‐ Unclassified                                             $654,197.69                    $654,197.69               100.00%

Priority Unsecured Claims ‐ Class 1
Colleen Cleary                                                                  $13,650.00                     $13,650.00               100.00%
Ferderick Price                                                                 $13,650.00                     $13,650.00               100.00%
United Healthcare Insurance Company                                             $28,043.79                     $28,043.79               100.00%
Total                                                                           $55,343.79                     $55,343.79



General Unsecured Claims ‐ Class 11                                        $16,623,919.97 2
Class 4‐8, 10 & 11 Total                                                   $44,679,865.12 3                            $0.00               0.00%




Equity Security Holders                                                      $120,000,000                              $0.00               0.00%
Available Proceeds:                                                                $0.00

1
    Grid is an entity controlled by Babak Razi, a former insider and CEO of the Debtor.
2
    This is the aggregate number of general unsecured claims.
3
    This number includes classes 4‐8, 10 and 11. Grid (Class 4) is an entity controlled by Babak Razi, a former insider and CEO of the Debtor.




                                                                                                                                  Exhibit D
                                                                                                                                  Page 141
